 

Exhibit 10.16

 

 

 

 

 

 

REVOLVING CREDIT AGREEMENT

 

 

dated as of January 28, 2019

 

 

among

 

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P., as Borrower

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

as Lead Arranger and Book Runner

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS; CONSTRUCTION1

 

Section 1.1.

Definitions1

 

 

Section 1.2.

Classifications of Loans and Borrowings22

 

 

Section 1.3.

Accounting Terms and Determination22

 

 

Section 1.4.

Terms Generally22

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS22

 

Section 2.1.

General Description of Facilities22

 

 

Section 2.2.

Revolving Loans22

 

 

Section 2.3.

Procedure for Revolving Borrowings23

 

 

Section 2.4.

Swingline Commitment23

 

 

Section 2.5.

Term Loan Commitments23

 

 

Section 2.6.

Funding of Borrowings23

 

 

Section 2.7.

Interest Elections24

 

 

Section 2.8.

Optional Reduction and Termination of Commitments24

 

 

Section 2.9.

Repayment of Loans25

 

 

Section 2.10.

Evidence of Indebtedness25

 

 

Section 2.11.

Optional Prepayments25

 

 

Section 2.12.

Mandatory Prepayments25

 

 

Section 2.13.

Interest on Loans26

 

 

Section 2.14.

Fees27

 

 

Section 2.15.

Computation of Interest and Fees27

 

 

Section 2.16.

Inability to Determine Interest Rates27

 

 

Section 2.17.

Illegality28

 

 

Section 2.18.

Increased Costs28

 

 

Section 2.19.

Funding Indemnity29

 

 

Section 2.20.

Taxes30

 

 

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs33

 

 

Section 2.22.

Extension of Maturity Date34

 

 

Section 2.23.

Increase of Commitments; Additional Lenders34

 

 

Section 2.24.

Mitigation of Obligations36

 

 

Section 2.25.

Replacement of Lenders36

 

 

Section 2.26.

Defaulting Lenders and Potential Defaulting Lenders36

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT38

 

Section 3.1.

Conditions to Effectiveness38

 

 

Section 3.2.

Conditions to Each Credit Event40

 

 

Section 3.3.

Delivery of Documents40

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES40

 

Section 4.1.

Existence; Power40

 

 

Section 4.2.

Organizational Power; Authorization40

 

 

Section 4.3.

Governmental Approvals; No Conflicts40

 

 

Section 4.4.

Financial Statements41

 

 

Section 4.5.

Litigation and Environmental Matters41

 

 

Section 4.6.

Compliance with Laws and Agreements41

 

 

Section 4.7.

Litigation and Environmental Matters42

 

 

Section 4.8.

Compliance with Laws and Agreements43

 

 

Section 4.9.

Investment Company Act.43

 

 

Section 4.10.

Taxes43

 

 

Section 4.11.

ERISA43

 

 

Section 4.12.

Disclosure43

 

 

Section 4.13.

Solvency43

 

 

Section 4.14.

Margin Regulations44

 

 

Section 4.15.

Subsidiaries; REIT Qualification44

 

 

Section 4.16.

Labor Relations44

 

 

Section 4.17.

Sanctions and Anti-Corruption Laws44

 

 

Section 4.18.

EEA Financial Institutions44

 

ARTICLE V

AFFIRMATIVE COVENANTS44

 

Section 5.1.

Financial Statements and Other Information44

 

 

Section 5.2.

Financial Tests45

 

 

Section 5.3.

Notices of Material Events46

 

 

Section 5.4.

Existence; Conduct of Business46

 

 

Section 5.5.

Payment of Obligations47

 

 

Section 5.6.

Maintenance of Properties; Insurance47

 

 

Section 5.7.

Books and Records47

 

 

Section 5.8.

Compliance with Laws.47

 

 

Section 5.9.

Use of Proceeds47

 

 

Section 5.10.

Fiscal Year47

 

 

Section 5.11.

Environmental Matters48

 

 

Section 5.12.

Collateral Requirement48

 

 

Section 5.13.

Further Assurances49

 

 

Section 5.14.

Bank Accounts49

 

 

Section 5.15.

Parent Covenants49

 

 

Section 5.16.

Pledge of Interests49

 

 

Section 5.17.

Permanent Financing49

 

 

Section 5.18.

Keepwell49

 

ii

 

--------------------------------------------------------------------------------

 

ARTICLE VI

FINANCIAL COVENANTS50

ARTICLE VII

NEGATIVE COVENANTS50

 

Section 7.1.

Liens50

 

 

Section 7.2.

Fundamental Changes50

 

 

Section 7.3.

Investments, Loans, Advances and Acquisitions50

 

 

Section 7.4.

Hedging Transactions51

 

 

Section 7.5.

Restricted Payments51

 

 

Section 7.6.

Transactions with Affiliates51

 

 

Section 7.7.

Parent Negative Covenants51

 

 

Section 7.8.

Restrictive Agreements51

 

 

Section 7.9.

Indebtedness52

 

 

Section 7.10.

Fees52

 

 

Section 7.11.

Amendment to Organizational Documents52

 

 

Section 7.12.

Sanctions and Anti-Corruption Laws52

 

ARTICLE VIII

EVENTS OF DEFAULT52

 

Section 8.1.

Events of Default52

 

 

Section 8.2.

Application of Proceeds from Collateral54

 

ARTICLE IX

THE ADMINISTRATIVE AGENT55

 

Section 9.1.

Appointment of the Administrative Agent55

 

 

Section 9.2.

Nature of Duties of the Administrative Agent55

 

 

Section 9.3.

Lack of Reliance on the Administrative Agent56

 

 

Section 9.4.

Certain Rights of the Administrative Agent56

 

 

Section 9.5.

Reliance by the Administrative Agent56

 

 

Section 9.6.

The Administrative Agent in its Individual Capacity57

 

 

Section 9.7.

Successor Administrative Agent57

 

 

Section 9.8.

Withholding Tax57

 

 

Section 9.9.

The Administrative Agent May File Proofs of Claim57

 

 

Section 9.10.

Authorization to Execute Other Loan Documents58

 

 

Section 9.11.

Collateral and Guaranty Matters58

 

 

Section 9.12.

Documentation Agent; Syndication Agent.58

 

 

Section 9.13.

Right to Realize on Collateral and Enforce Guarantee58

 

 

Section 9.14.

Secured Bank Product Obligations and Hedging Obligations59

 

ARTICLE X

MISCELLANEOUS59

 

Section 10.1.

Notices59

 

 

Section 10.2.

Waiver; Amendments62

 

 

Section 10.3.

Expenses; Indemnification63

 

 

Section 10.4.

Successors and Assigns64

 

iii

 

--------------------------------------------------------------------------------

 

 

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process67

 

 

Section 10.6.

WAIVER OF JURY TRIAL68

 

 

Section 10.7.

Right of Set-off68

 

 

Section 10.8.

Counterparts; Integration68

 

 

Section 10.9.

Survival68

 

 

Section 10.10.

Severability69

 

 

Section 10.11.

Confidentiality69

 

 

Section 10.12.

Interest Rate Limitation69

 

 

Section 10.13.

Waiver of Effect of Corporate Seal69

 

 

Section 10.14.

Patriot Act70

 

 

Section 10.15.

No Advisory or Fiduciary Responsibility70

 

 

Section 10.16.

Location of Closing70

 

 

Section 10.17.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions70

 

 

Section 10.18.

Certain ERISA Matters71

 




iv

 

--------------------------------------------------------------------------------

 

Schedules

 

Schedule I-Applicable Margin and Applicable Percentage

Schedule II-Commitment Amounts

Schedule III-Mortgaged Properties

Schedule IV-Litigation Disclosure

Schedule V-Subsidiaries; Ownership of Mortgaged Properties

 

Exhibits

 

Exhibit A- Form of Assignment and Assumption

Exhibit B-Form of Compliance Certificate

Exhibit C-Form of Guaranty

Exhibit D-Form of Perfection Certificate

Exhibit E-Form of Notice of Borrowing

Exhibit F-Form of Notice of Conversion/Continuation

Exhibits G (1-4) -Tax Certificates

 

 

 

 

v

 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of January 28, 2019, by and among NEXPOINT RESIDENTIAL TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions and lenders from time to time party
hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent” or “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders establish a $75,000,000.00
revolving credit facility (subject to increase as set forth herein) in favor of
the Borrower for the purposes set forth herein;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested revolving credit facility in favor of the
Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, and the Administrative Agent agree as
follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION


Section 1.1.Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Additional Lender” shall have the meaning set forth in Section 2.23.

“Adjusted EBITDA” means (a) EBITDA for the most recently ended calendar quarter,
annualized, less (b) the Capital Expenditure Reserve.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing  on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (ii) a percentage equal to 1.00% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
expressed as a decimal (rounded upward to the next 1/100th of 1%) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D); provided that if the rate referred to in clause (i) above
is not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in  U. S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period.  For purposes of this
Agreement, the Adjusted LIBO Rate will not be less than zero percent (0%).

“Administrative Agent” shall mean SunTrust Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the specified Person. For the
purposes of this definition, “Control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ability to exercise voting power, by
control or otherwise.  The terms “Controlling” and “Controlled” have meanings
correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is $75,000,000.00.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.  

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

“Anti-Money Laundering Laws” means all Legal Requirements related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on such date, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided that a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c);
provided, further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level III as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Margin shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Margin from the Closing
Date until the date by which the financial statements and Compliance Certificate
for the Fiscal Quarter ending March 31, 2019 are required to be delivered shall
be at Level II as set forth on Schedule I.  In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
pricing grid set forth on Schedule I (the “Accurate Applicable Margin”) for any
period that such financial statement or Compliance Certificate covered, then (i)
the Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the pricing grid set forth on Schedule I for such period and
(iii) the Borrower shall immediately pay to the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a result of
such Accurate Applicable Margin for such period.  The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

2

 

--------------------------------------------------------------------------------

 

“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties by an MAI appraiser satisfactory to the Administrative Agent. Each
Appraisal must comply with all Legal Requirements and, unless specifically
provided to the contrary in this Agreement, must be in form and substance
reasonably satisfactory to the Administrative Agent.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as lead
arranger and bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit A attached hereto or any other form approved
by the Administrative Agent.

“Availability Period” means the period from the Closing Date to but excluding
the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product Obligations” mean, collectively, all obligations and other
liabilities of any Credit Party to any Bank Product Provider arising with
respect to any Bank Products.

“Bank Product Provider” means any Person that, at the time it provides any Bank
Product to any Credit Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time.  In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent.  The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider.  No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.

“Bank Products” means any of the following services provided to any Credit Party
by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

“Base Rate” means for any day a rate per annum equal to the highest of (i) the
rate of interest which the Administrative Agent announces from time to time as
its prime lending rate, as in effect from time to time (the “Prime Rate”), (ii)
the Federal Funds Rate, as in effect from time to time, plus 0.50%,(iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one (1)
month, plus 1.00% (any changes in such rates to be

3

 

--------------------------------------------------------------------------------

 

effective as of the date of any change in such rate), and (iv) zero percent
(0.00%).  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate. Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Rate, or the Adjusted LIBO Rate will be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate, or the
Adjusted LIBO Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any such day that is also a day on which dealings in Dollar deposits
are not conducted by and between banks in the London interbank market.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to $250
per unit with respect to each Real Property owned by the Parent, Borrower, or
any Subsidiary.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11‑1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Capitalization Rate” means (a) for calculations hereunder through and including
the calendar quarter/year ending December 31, 2021, 5.75%; and (b) for all
calculations thereafter, 6.00%.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than thirty percent (30%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of the Parent by any Person or group;
(d) the failure of the Borrower to own, directly or indirectly, free and clear
of any Liens except those granted in favor of the Agent, at least 90% of the
ownership interests in each Collateral Subsidiary; or (e) the replacement,
removal or resignation of NexPoint Real Estate Advisors, L.P. as advisor to the
Parent, unless replaced with an Affiliate thereof.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty, or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (iii) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for

4

 

--------------------------------------------------------------------------------

 

International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Credit Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.

 

“Collateral Documents” shall mean, collectively, the Guaranty, the Pledge
Agreement, the Economic Interest Pledge Agreement, the Equity Proceeds Pledge
Agreement, the Perfection Certificate, and all other instruments and agreements
now or hereafter securing or perfecting the Liens securing the whole or any part
of the Obligations or any Guarantee thereof, the Financing Statements, and all
other documents, instruments, agreements and certificates executed and delivered
by any Credit Party to the Administrative Agent and the Lenders in connection
with the foregoing.

“Collateral Subsidiary” means each Subsidiary of the Borrower which owns a
direct or indirect interest in a Mortgaged Property.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.  

“Compliance Certificate” shall mean a certificate from a Responsible Officer of
the Parent in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.

“Core Funds from Operations” means, for any period, Guarantor’s net income (or
loss) (after payment of all cash dividends payable on any preferred stock)
determined on a consolidated basis for the Borrower, Guarantor, and their
Wholly-Owned Subsidiaries for such period, excluding gains or losses from
extraordinary items, impairment and other non-cash charges, acquisition fees and
related expenses, plus real estate depreciation and amortization. Core Funds
from Operations shall be adjusted for (i) the Borrower’s Equity Percentage of
its Unconsolidated Affiliates to reflect funds from operations on the same
basis, (ii) the amortization of intangibles associated with the amortization of
above or below market rents, pursuant to ASC 805 (formerly FASB 141) and (iii)
calculation of interest expense in accordance with FBS APB 14-1.

“Credit Party” means Borrower, Parent, and each other Guarantor.

5

 

--------------------------------------------------------------------------------

 

“Debt Yield” means, as of any date of determination, the ratio (expressed as a
percentage) of (i) Net Operating Income from all Real Property of the Borrower
and its Subsidiaries for the most recently ended calendar quarter, annualized to
(ii) all Indebtedness of the Borrower and the Guarantor (without duplication) as
of such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender”  shall mean, subject to Section 2.26(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.26(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

“Designated Jurisdiction” means any country, region, or territory to the extent
that such country, region, or territory itself, or its government, is the
subject or target of any Sanction.

“Development Assets” means (a) ground up construction projects; and (b)
redevelopment projects that result in the complete cessation of operations at
the applicable property.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof.

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset

6

 

--------------------------------------------------------------------------------

 

management, acquisition and other fees and expenses, plus or minus (d) to the
extent included in the determination of net income, any extraordinary losses or
gains, such as those resulting from sales of payment of Indebtedness, plus (e)
to the extent not capitalized, the amount of non-recurring expenses, fees, costs
and charges incurred in connection with the Loan, plus (f) self-administration
or internalization fees and expenses, plus (g) to the extent not capitalized,
the amount of all non-recurring expenses, fees, costs and charges incurred with
any acquisition, issuance of debt or equity, asset disposition or investment
permitted hereunder, or any proposed or actual amendment, modification or
refinancing of any Indebtedness, in each case, as determined for Borrower,
Guarantor, and their Wholly-Owned Subsidiaries on a consolidated basis, and
including (without duplication) the Equity Percentage of EBITDA for the
Borrower’s Unconsolidated Affiliates.

“Economic Interests Pledge” means that certain Pledge and Security Agreement
(Economic Interests), dated as of the date hereof, by and among the Borrower,
certain of its Subsidiaries, and the Administrative Agent.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4 (subject to such consents, if any, as may be
required under Section 10.4(b)(iii)).

 

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or (iii)
the violation, or alleged violation, of any Environmental Laws or Environmental
Permits of or from any Governmental Authority relating to environmental matters
connected with any property owned, leased or operated by the Borrower or any of
its Subsidiaries.

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §
9601 et m., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et m.,
the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et m.,
the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq.,
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Clean Air Act,
42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et m., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et m., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., as

7

 

--------------------------------------------------------------------------------

 

such laws have been amended or supplemented, and the regulations promulgated
pursuant thereto, and all analogous state and local statutes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

 

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

“Equity Interests” means, with respect to any Person, all of the shares,
partnership or membership interests, economic and other rights, participations
or other equivalents (however designated) of Capital Stock of such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of Capital Stock of such Person, all of the securities
convertible into or exchangeable for shares of Capital Stock of such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, membership or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Offering” means, any issuance and/or sale after the effective Date by
Parent, Borrower, any Guarantor or any of their Subsidiaries of any Equity
Interests or equity securities of such Person, including, without limitation,
(a) any new preferred securities, and (b) any conversion of equity interests or
securities of any Subsidiary of Borrower into equity interests in the Borrower.

“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.

“Equity Proceeds Pledge” shall mean the Pledge and Security Agreement (Equity
Issuance Proceeds) dated as of even date herewith related to any equity issuance
proceeds of the Parent or Borrower granted by the Parent and Borrower to the
Administrative Agent, together with all other instruments, agreements and
written obligations executed and/or delivered by any of the Credit Parties in
connection therewith.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver

8

 

--------------------------------------------------------------------------------

 

under Section 412 of the Code or Section 303 of ERISA with respect to any Plan
or Multiemployer Plan, or that such filing may be made, or any determination
that any Plan is, or is expected to be, in at-risk status under Title IV of
ERISA; (iii) any incurrence by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to any Plan or Multiemployer Plan (other than for premiums due and not
delinquent under Section 4007 of ERISA); (iv) any institution of proceedings, or
the occurrence of an event or condition which would reasonably be expected to
constitute grounds for the institution of proceedings by the PBGC, under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (v) any incurrence by the Borrower, any of
its  Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates of any notice that a Multiemployer Plan
is in endangered or critical status under Section 305 of ERISA; (vi) any receipt
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.   If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

9

 

--------------------------------------------------------------------------------

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent. For
purposes of this Agreement the Federal Funds Rate shall not be less than zero
percent (0%).  

“Fee Letter” shall mean that certain fee letter, dated as of January 11, 2019,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall require, duly authorized by the
Borrower or Guarantor, to give notice of and to perfect or continue perfection
of the Lenders’ security interest in all Collateral.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA for the
immediately preceding calendar quarter of Parent and its Subsidiaries to (b) the
sum of (i) all principal due and payable and actually paid on Indebtedness
(other than amounts paid in connection with balloon maturities), including the
Equity Percentage for such amounts for the Borrower’s Unconsolidated Affiliates,
plus (ii) all Interest Expense, plus (iii) the aggregate amount of all cash
dividends payable on any preferred stock for the immediately preceding calendar
quarter, in each case, for the Parent and its Subsidiaries.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), as now or
hereafter in effect or any successor statute thereto,  (ii) the  Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert –Waters Flood Insurance Reform Act of 2012, as now
or hereafter in effect or any successor statute thereto.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.  

 

“Foreign Person” shall mean any Person that is not a U.S. Person.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of a jurisdiction other than one of the fifty states of
the United States or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

10

 

--------------------------------------------------------------------------------

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

“Guarantor” means the Parent and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means, collectively, the guaranties provided by Guarantor in the form
of Exhibit C attached hereto, or such other form as may be agreed upon by the
parties.

“Hazardous Materials” shall mean l explosive or radioactive substances or wastes
and hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

“Hedge Termination Value” shall  mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

11

 

--------------------------------------------------------------------------------

 

“Increasing Lender” shall have the meaning set forth in Section 2.23.

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided that, for purposes of Section 8.1(g), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person, (x) all
Off-Balance Sheet Liabilities and (xi) all net Hedging Obligations.  For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company or the foreign equivalent thereof) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (viii) that is expressly made nonrecourse or
limited-recourse (limited solely to the assets securing such Indebtedness) to
such Person shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Information Memorandum” shall mean any Confidential Information Memorandum
relating to the Borrower and the transactions contemplated by this Agreement and
the other Loan Documents prepared in connection with the syndication of any of
the Revolving Commitments.

“Initial Maturity Date” means January 28, 2021.

“Interest Coverage Ratio” means the ratio of Adjusted EBITDA for the subject
testing period to Interest Expense.

“Interest Expense” means, with respect to any Person, all paid, accrued or
capitalized interest expense on such Person’s Indebtedness (whether direct,
indirect or contingent, and including, without limitation, interest on all
convertible debt), and including (without duplication) the Equity Percentage of
Interest Expense for the Borrower’s Unconsolidated Affiliates.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one or three months; provided that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the immediately preceding Business Day;

12

 

--------------------------------------------------------------------------------

 

(iii)any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv)no Interest Period may extend beyond the Maturity Date.

“IRS” shall mean the United States Internal Revenue Service.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Credit Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider.  In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.  

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, each Increasing Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.23.

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

“Liquidity” means the sum of unencumbered and unrestricted cash and cash
equivalents of the Parent, excluding any debt service, capital improvement or
other similar reserve funds held under or required by any loan documents entered
in to by the Parent or any Subsidiary plus unencumbered and unrestricted
marketable securities reasonably acceptable to Administrative Agent.

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, any promissory notes
issued hereunder and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.

“Loans” shall mean all Revolving Loans, and shall include, where appropriate,
any loan made pursuant to Section 2.23.

“Management Company” means BH Management Services, LLC, an Iowa limited
liability company.

“Mandatory Prepayment” has the meaning set forth in Section 2.12(a).

13

 

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of (i) the Parent, the Borrower and
its Subsidiaries taken as a whole, (b) the ability of any of the Credit Parties
to perform their obligations under the Loan Documents or (c) the rights of or
benefits available to the Administrative Agent or the Lenders under the Loan
Documents; provided, however, that none of the following shall constitute, or
shall be considered in determining whether there has occurred, and no event,
circumstance, change or effect resulting from or arising out of any of the
following shall constitute, a Material Adverse Effect: (A) changes in the
national or world economy or financial markets as a whole or changes in general
economic conditions that affect the industries in which the Parent, the
Borrower, and its Subsidiaries conduct their business, so long as such changes
or conditions do not adversely affect the Parent, the Borrower, and its
Subsidiaries, taken as a whole, in a materially disproportionate manner relative
to other similarly situated participants in the industries or markets in which
they operate; (B) any change in applicable Law, rule or regulation or GAAP or
interpretation thereof after the date hereof, so long as such changes do not
adversely affect the Parent, the Borrower, and its Subsidiaries, taken as a
whole, in a materially disproportionate manner relative to other similarly
situated participants in the industries or markets in which they operate; (C)
the failure, in and of itself, of the Parent or the Borrower to meet any
published or internally prepared estimates of revenues, earnings or other
financial projections, performance measures or operating statistics; (D) a
decline in the price, or a change in the trading volume, of the Parent; and (E)
compliance with the terms of, and taking any action required by, this Agreement,
or taking or not taking any actions at the request of, or with the consent of,
the Administrative Agent.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.  

“Maturity Date” means the earlier of (i) the Initial Maturity Date, as such date
may be extended as to the Extended Maturity Date provided in Section 2.22, and
(ii) the date on which the Loans shall become due and payable pursuant to the
terms hereof.

“Mortgaged Property” means all Real Properties from time to time granted as
security under the Senior Loan.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“Net Operating Income” means, for any income producing Real Property and for a
given period, the difference between (a) any rentals, proceeds and other income
received from such property during the determination period, less (b) an amount
equal to all costs and expenses (excluding Interest Expense, depreciation and
amortization expense, and any expenditures that are capitalized in accordance
with GAAP) incurred as a result of, or in connection with, or properly allocated
to, the operation or leasing of such Real Property during the determination
period (other than asset management fees); provided, that the calculation of
such costs and expenses shall be adjusted for any annual costs or expenses
related to taxes, insurance premiums, and other one-time annual expenses. Net
Operating Income shall be calculated based on the most recently ended calendar
quarter, annualized, with the exception of taxes, insurance premiums and other
one-time annual expenses, which may be based on the most recently ended
twelve-month period. If the Real Property has not been owned by the Borrower or
a subsidiary for a full calendar quarter, the annualized Net Operating Income
shall be calculated based upon the historical data provided by the Borrower,
subject to adjustment by the Administrative Agent in its reasonable discretion
and thereafter until such Real Property has been owned by the Borrower or its
subsidiaries for the entirety of a calendar quarter, Net Operating Income shall
be grossed up for such ownership period. Net Operating Income shall be
calculated on a consolidated basis for the Borrower and its Wholly-Owned
Subsidiaries and including (without duplication) the Equity Percentage of Net
Operating Income for the Borrower’s Unconsolidated Affiliates but adjusted for
non-cash operating items and other non-cash items.

14

 

--------------------------------------------------------------------------------

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 2.25 and (ii) has been approved
by the Required Lenders.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Notice of Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

“Obligations” shall mean (a) all amounts owing by the Credit Parties to the
Administrative Agent, any Lender, or the Arranger pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent and any Lender incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Credit Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however,  that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

“Parent” means NexPoint Residential Trust, Inc., a Maryland corporation.

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

15

 

--------------------------------------------------------------------------------

 

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(d).  

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the Lenders.

“Payout Ratio” means the ratio of cash dividends or distributions to common
equity holders of the Parent paid or payable for the applicable period to Core
Funds from Operations.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Perfection Certificate” shall mean a certificate of the Borrower in the form
attached hereto as Exhibit D.

“Permitted Encumbrances” means:

(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.5;

(b)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(c)deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(d)the Title Instruments, Liens and other matters described in the Title
Insurance Policy;

(e)uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary;

(f)landlords’ liens for rent not yet due and payable; and

(g)liens arising under the Senior Loan; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness other than the
Senior Loan.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

16

 

--------------------------------------------------------------------------------

 

(d)fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)investments of a Borrower in Subsidiaries and Unconsolidated Affiliates made
in accordance with this Agreement.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreement” means those certain Equity Interests Pledge and Security
Agreements executed by the Borrower in favor of Administrative Agent pledging
Borrower’s interest in the Pledged Interests.

“Pledged Interests” means, collectively, the ownership (or in the reasonable
discretion of the Administrative Agent, the economic) interests now or hereafter
pledged by Borrower and each Collateral Subsidiary and the economic interest,
including rights to receive cash and other distributions from each other
Subsidiary of the Borrower hereunder and subject to the liens and security
interests of the Loan Documents, or intended so to be.

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure), and the denominator of which shall be the sum of all
Commitments of such Class of all Lenders (or if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders) and (ii) with respect to all Classes
of Commitments and Loans of any Lender at any time, the numerator of which shall
be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitment has been terminated or expired or the Loans have been declared to be
due and payable, such Lender’s Revolving Credit Exposure) and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments).

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party or any of Borrower’s Subsidiaries), together with all
equipment, furniture, materials, supplies and personal property now or hereafter
located at or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by a Credit Party or any of Borrower’s Subsidiaries.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, and (b) any
Lender.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal

17

 

--------------------------------------------------------------------------------

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors or other representatives of such Person
and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” means, as of any date of determination, at least two (2)
Lenders having more than 66 2/3% of the Commitments or, if the Commitments of
each Lender to make Loans have been terminated pursuant to Article VIII, at
least two (2) Lenders holding in the aggregate at least 66 2/3% of the aggregate
Obligations; provided that the Commitment of, and the portion of the Obligations
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided further that, at any time
when there are two (2) or fewer Lenders, Required Lenders shall mean all Lenders
that are not Defaulting Lenders.

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Section 5.2, the chief financial officer or
the treasurer of the Parent and (y) with respect to all other provisions, any of
the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of the Parent,
Borrower, or such other representative of the Borrower as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans.

“Revolving Loan” shall mean a loan made by a Lender to the Borrower under its
Revolving Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions;
including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S.

18

 

--------------------------------------------------------------------------------

 

Department of State, (b) the United Nations Security Council, the European Union
or Her Majesty’s Treasury of the United Kingdom or (c) any other relevant
sanctions authority.

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBO Rate.

“Senior Credit Agreement” means, collectively, each of those certain Loan
Agreements, set forth on Schedule III hereof with respect to the Mortgaged
Properties.

“Senior Loan” means each loan made pursuant to a Senior Credit Agreement.

“Senior Loan Documents” means each Senior Credit Agreement and all other
instruments, agreements and written obligations executed and delivered in
connection with the transactions contemplated by a Senior Credit Agreement.

“Secured Parties” shall mean the Administrative Agent, the Lenders, the
Lender-Related Hedge Providers and the Bank Product Providers.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Subsidiary” means, with respect to Borrower, Guarantor, Parent or any Credit
Party, as applicable (the “parent”), at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held by parent, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.  

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

19

 

--------------------------------------------------------------------------------

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation and accumulated amortization of lease intangibles) less (1) all
intangible assets and (2) all liabilities (including contingent and indirect
liabilities), all determined in accordance with GAAP. The term “intangible
assets” shall include, without limitation, (i) deferred charges such as
straight-line rents and other non-cash items, and (ii) the aggregate of all
amounts appearing on the assets side of any such balance sheet for franchises,
licenses, permits, patents, patent applications, copyrights, trademarks, trade
names, goodwill, treasury stock, experimental or organizational expenses and
other like intangibles (other than amounts related to the purchase price of real
property which are allocated to lease intangibles). The term “liabilities” shall
include, without limitation, (i) Indebtedness secured by Liens on property of
the Person with respect to which Tangible Net Worth is being computed whether or
not such Person is liable for the payment thereof, (ii) deferred liabilities,
and (iii) Capital Lease Obligations. Tangible Net Worth shall be calculated on a
consolidated basis Borrower, Guarantor, and their Wholly-Owned Subsidiaries and
including the Borrower’s Equity Percentage of Tangible Net Worth of the
Borrower’s Unconsolidated Affiliates.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Mortgaged Properties.

“Title Insurance Policy” means, collectively, the policies of title issued in
favor of the respective Collateral Subsidiary by a title insurance company
satisfactory to each lender under a Senior Credit Agreement and insuring that
title to each Mortgaged Property is vested in such Collateral Subsidiary, free
and clear of any Lien, objection, exception or requirement, subject only to the
Permitted Encumbrances.

“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s, Guarantor’s and their Subsidiaries’ Real Property,
plus (b) the amount of any unencumbered cash and cash equivalents, excluding
tenant security and other restricted deposits of the Borrower and its
Subsidiaries, plus (c) the amount of restricted cash reserves available for
funding planned real property capital improvements. For any non-wholly owned
Real Properties, Total Asset Value shall be adjusted for Borrower’s, Guarantor’s
and Subsidiaries’ Equity Percentage thereof.

“Total Leverage Ratio” means the ratio (expressed as a percentage) of (a) the
Indebtedness of Borrower and the Indebtedness of the Guarantor (without
duplication) to (b) Total Asset Value.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds, directly or indirectly, an
investment consisting of a voting equity or ownership interest, which investment
is accounted for in the financial statements of such Person on an equity basis
of accounting.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

20

 

--------------------------------------------------------------------------------

 

“Unhedged Variable Rate Debt” means any Indebtedness or portion thereof which is
not subject to a Hedging Transaction.

“Unused Fee” shall have the meaning set forth in Section 2.14(b).

“Unused Fee Rate” means, for any calendar quarter: (a) to the extent the average
daily unused amount of the Aggregate Revolving Commitments for the such calendar
quarter is greater than 50.0% of the Aggregate Revolving Commitments for such
days, 0.25% per annum; and (b) to the extent the average daily unused amount of
the Aggregate Revolving Commitments for the such calendar quarter is less than
50.0% of the Aggregate Revolving Commitments for such days, 0.15% per annum.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

“United States” or “U.S.” shall mean the United States of America.

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.  

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(e)(ii).

“Value” means the sum of the following:

(a)

for Real Property owned by the Borrower or any applicable Subsidiary for a
period of less than six (6) calendar quarters, the greater of (i) the cost-basis
book value of such Real Property; and (ii) an amount equal to (A) the aggregate
Net Operating Income attributable thereto for the most recently ended calendar
quarter, annualized, divided by (B) the Capitalization Rate; provided, that once
a Real Property’s Value has been determined using subclause (ii) above, all
future determinations of Value for such Real Property shall be performed
pursuant to such subclause (ii); plus

(b)

for all other Real Property (i) the aggregate Net Operating Income attributable
thereto for the most recently ended calendar quarter, annualized, divided by
(ii) the Capitalization Rate.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person. In determining whether a
Subsidiary of a Person is a Wholly-Owned Subsidiary, all preferred shareholders
of a Subsidiary that is organized as a real estate investment trust shall be
disregarded.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrower, any other Credit Party or the
Administrative Agent, as applicable.

Section 1.2.Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g. “Eurodollar
Loan” or “Base Rate Loan”).  Borrowings also may be classified and referred to
by Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3.Accounting Terms and Determination.  Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement

21

 

--------------------------------------------------------------------------------

 

of the Borrower delivered pursuant to Section 5.1(a); provided that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Section 5.2 to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Section 5.2 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of  any Credit Party or any Subsidiary of any Credit Party
at “fair value”, as defined therein.  

Section 1.4.Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (d) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (e) all
references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated and (f) any definition of or reference to any law shall include all
statutory and regulatory provisions consolidating, amending, or interpreting any
such law and any reference to or definition of any law or regulation, unless
otherwise specified, shall refer to such law or regulation as amended, modified
or supplemented from time to time.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS


Section 2.1.Establishment of Revolving Credit Facility.  Subject to and upon the
terms and conditions herein set forth, the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2.

Section 2.2.Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount.  During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

Section 2.3.Procedure for Borrowings.  The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing, substantially in the form of Exhibit E attached
hereto (a “Notice of Borrowing”), (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to 11:00
a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing.  Each Notice of Borrowing shall be irrevocable and shall specify (i)
the aggregate principal amount of such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of

22

 

--------------------------------------------------------------------------------

 

the initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period).  Each Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request.  The aggregate
principal amount of each Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000; provided that Base Rate Loans made pursuant to Section 2.4
or Section 2.22(d) may be made in lesser amounts as provided therein.  At no
time shall the total number of Eurodollar Borrowings outstanding at any time
exceed six (6).  Promptly following the receipt of a Notice of Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Borrowing.

Section 2.4.[Intentionally Omitted].

Section 2.5.[Intentionally Omitted].  

Section 2.6.Funding of Borrowings.

(a)Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office. The Administrative Agent
will make such Loans available to the Borrower by promptly crediting the amounts
that it receives, in like funds by the close of business on such proposed date,
to an account maintained by the Borrower with the Administrative Agent or, at
the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.

(b)Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing within fifteen (15) Business Days of
Borrower’s receipt of notice from Administrative Agent.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(c)All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares.  No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.

Section 2.7.Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing.  Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit F attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion

23

 

--------------------------------------------------------------------------------

 

into a Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall
be irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”. If
any such Notice of Conversion/Continuation requests a Eurodollar Borrowing but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month.  The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.3.

(c)If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.

(d)Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8.Optional Reduction and Termination of Commitments.

(a)Unless previously terminated, all Revolving Commitments shall terminate on
the Maturity Date.  

(b)Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section shall be in an amount of at least $5,000,000
and any larger multiple of $1,000,000, and (iii) no such reduction shall be
permitted which would reduce the Aggregate Revolving Commitment Amount to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders.  

(c)With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent or any other Lender may have against such Defaulting
Lender.

Section 2.9.Repayment of Loans. The outstanding principal amount of all
Revolving Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Maturity Date.

Section 2.10.Evidence of Indebtedness.    

(a)Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Type thereof
and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.7,
(iv) the date of any conversion of all or a portion of any Loan to

24

 

--------------------------------------------------------------------------------

 

another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of the Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b)This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement.  However, at the request
of any Lender at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11.Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three
(3) Business Days prior to the date of such prepayment, and (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one (1) Business Day
prior to the date of such prepayment. Each such notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid.  Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with Section
2.13(d); provided that if a Eurodollar Borrowing is prepaid on a date other than
the last day of an Interest Period applicable thereto, the Borrower shall also
pay all amounts required pursuant to Section 2.19. Each partial prepayment of
any Loan shall be in an amount that would be permitted in the case of an advance
of a Borrowing of the same Type pursuant to Section 2.2. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.

Section 2.12.Mandatory Prepayments.

(a)The Borrower shall prepay the Loans (a “Mandatory Prepayment”) in an amount
equal to one hundred percent (100%) of the net proceeds payable to Borrower or
Guarantor (i) generated by equity issuances by the Parent or the Borrower, and
(ii) payable to the Borrower, Guarantor or any Subsidiary (after payment of
usual and customary closing costs and expenses and repayment of any Indebtedness
secured by such Real Property) generated by the sale, finance, refinance or
other recapitalization of any Real Property owned directly or indirectly by
Parent, including, without limitation, any net proceeds thereof to be redeployed
into the acquisition of one or more real properties to complete a 1031 exchange
transaction; provided, however, that the applicable Credit Party shall, during
the term of this Agreement or in connection with any sale, financing,
refinancing, or recapitalization of any such Real Property, be permitted to
retain the proceeds referenced in subclause (ii) above to the extent the
Borrower provides the Administrative Agent with a Compliance Certificate
including pro forma calculations of the financial covenants set forth in Section
5.2 hereof taking into account such transaction and showing that the Borrower
will be in compliance with the terms and conditions of this Agreement in the
event such proceeds are used for the Borrower’s general corporate purposes in
lieu of being applied as a mandatory prepayment as otherwise required above.

(b)Without limiting the foregoing, if the Revolving Loan is not repaid in full
on or before ninety (90) days prior to the then applicable Maturity Date, the
Borrower shall, by such date, present a written plan to the Administrative Agent
outlining its intended method for generating funds to repay the Revolving Loan
in full by the Maturity Date, which plan shall be subject to the reasonable
approval of the Administrative Agent. If the Administrative Agent reasonably
determines that the sources reflected in the approved plan evidence a shortfall
in

25

 

--------------------------------------------------------------------------------

 

available proceeds anticipated to be available to repay the Revolving Loan in
full on the Maturity Date, the Borrower shall, within ten (10) Business Days of
such notice from Administrative Agent and on the first Business Day of each
calendar month thereafter, make a monthly principal payment in an amount as
reasonably determined by the Administrative Agent equal to one third of such
total shortfall per month.

(c)Any prepayments made by the Borrower pursuant to this Section shall be
applied as follows: first, to the Administrative Agent’s fees and reimbursable
expenses then due and payable pursuant to any of the Loan Documents; and second,
to the principal balance of the Revolving Loans, until the same shall have been
paid in full, pro rata to the Lenders based on their respective Revolving
Commitments.  The Revolving Commitments of the Lenders shall not be permanently
reduced by the amount of any prepayments made pursuant to the above, unless an
Event of Default has occurred and is continuing and the Required Revolving
Lenders so request.

(d)If at any time the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay the Revolving Loans in an amount
equal to such excess, together with all accrued and unpaid interest on such
excess amount and any amounts due under Section 2.19.  Each prepayment shall be
applied as follows: first, to the Base Rate Loans to the full extent thereof;
and second, to the Eurodollar Loans to the full extent thereof.  

Section 2.13.Interest on Loans.

(a)The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b)[intentionally omitted].

(c)Notwithstanding subsections (a) and (b) of this Section, at the option of the
Required Lenders if an Event of Default has occurred and is continuing, and
automatically after acceleration, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate per annum equal to
400 basis points above the otherwise applicable interest rate for such
Eurodollar Loans for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the rate per annum equal to
200 basis points above the otherwise applicable interest rate for Base Rate
Loans.

(d)Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Accrued interest on all outstanding Loans shall be payable monthly in arrears on
the first (1st) day of each calendar month and on the Maturity Date or the
Maturity Date, as the case may be. Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.

(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14.Fees.

(a)The Borrower shall pay to the Administrative Agent and its affiliates on the
Closing Date and from time to time all fees in the Fee Letter that are due and
payable on such dates.

(b)The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, an unused fee (the “Unused Fee”), which shall accrue during the
period from and including the date of this Agreement to, but excluding, date on
which such Commitment terminates, at the applicable Unused Fee Rate multiplied
by the average daily unused amount of the Commitment of such Lender under the
Revolving Loans. Unused Fees accrued through and including the last day of
March, June, September and December of each year shall be

26

 

--------------------------------------------------------------------------------

 

payable on the first Business Day of the month following the end of the
applicable quarter. All Unused Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day) and shall be based on the then
existing Commitments of the Lenders.

(c)All fees payable hereunder shall be paid on the dates due in immediately
available funds. Fees paid shall not be refundable under any circumstances.

Section 2.15.Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16.Inability to Determine Interest Rates.  

(a)If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:

(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate
(including, without limitation, because the Screen Rate is not available or
published on a current basis) for such Interest Period, or

(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans for such Interest Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
Borrowing has previously been given that it elects not to borrow, continue or
convert to a Eurodollar Borrowing on such date, then such Borrowing shall be
made as, continued as or converted into a Base Rate Borrowing.

 

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such

27

 

--------------------------------------------------------------------------------

 

amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.16(b), only to the extent the
Screen Rate for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided, that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

Section 2.17.Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended.  In the case of the making of a
Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate
Loan as part of the same Borrowing for the same Interest Period and, if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan either (i) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender may lawfully continue to
maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date.  Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, use reasonable efforts to
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.18.Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes and (B)
Taxes described in clauses (iii) through (v) of the definition of Excluded
Taxes; or

(iii)impose on any Lender or the eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by such Lender or any
participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or to reduce the amount received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then, from time to time, such Lender may provide the Borrower (with a copy
thereof to the Administrative Agent) with written notice and demand with respect
to such increased costs or reduced amounts, and within five (5) Business Days
after receipt of such notice and demand, the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for any such increased
costs incurred or reduction suffered.

(b)If any Lender shall have determined that any Change in Law regarding capital
or liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital (or on the capital of the Parent Company
of such Lender) as a consequence of its obligations hereunder to a level below
that which such Lender or such Parent Company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies or the policies
of such Parent Company with respect to capital adequacy and liquidity), then,
from time to time, such Lender may provide the Borrower (with a copy thereof to
the Administrative Agent) with written notice and demand with respect to such
reduced amounts, and within five (5) Business Days after

28

 

--------------------------------------------------------------------------------

 

receipt of such notice and demand the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender or such Parent Company for any
such reduction suffered.

(c)A certificate of such Lender setting forth the amount or amounts necessary to
compensate such Lender or the Parent Company of such Lender specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender under this Section for any increased costs or reductions incurred more
than six (6) months prior to the date that such Lender notifies the Borrower of
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then such six-month period
shall be extended to include the period of such retroactive effect.

Section 2.19.Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within ten (10) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan.  A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20.Taxes.

(a)Defined Terms.  For purposes of this Section 2.20, the term “applicable law”
includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or

29

 

--------------------------------------------------------------------------------

 

required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower or any other Credit Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

30

 

--------------------------------------------------------------------------------

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of

31

 

--------------------------------------------------------------------------------

 

FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable third-party out-of-pocket expenses
(including Taxes) of such indemnified party actually incurred and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

(i)Survival.  Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21.Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.18, 2.19 or 2.20, or otherwise) prior to 12:00 noon on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except except that payments pursuant
to Sections 2.18, 2.19, 2.20 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

32

 

--------------------------------------------------------------------------------

 

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied as follows: first, to all fees
and reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents; second, to all reimbursable expenses of
the Lenders then due and payable pursuant to any of the Loan Documents, pro rata
to the Lenders based on their respective pro rata shares of such fees and
expenses; third, to all interest and fees then due and payable hereunder, pro
rata to the Lenders based on their respective pro rata shares of such interest
and fees; and fourth, to all principal of the Loans then due and payable
hereunder, pro rata to the parties entitled thereto based on their respective
pro rata shares of such principal.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Credit Exposure than the
proportion received by any other Lender with respect to its Revolving Credit
Exposure, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Credit Exposure of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Credit Exposure;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this subsection shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

Section 2.22.Extension of Maturity Date .  The Borrower shall have the right and
option to extend the Maturity Date for a single one-year term, to January 28,
2022 (the “Extended Maturity Date”), upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Initial Maturity Date:

(a)Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not later than the date which is thirty
(30) days prior to the Initial Maturity Date.

(b)Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Revolving Loan
Commitments an extension fee in an amount equal to 0.25% of the full Revolving
Loan Commitments on the Initial Maturity Date, which fee shall, when paid, be
fully earned and nonrefundable under any circumstances.

(c)No Default. On the date the Extension Request is given and the effective date
of such extension there shall exist no Default or Event of Default.

33

 

--------------------------------------------------------------------------------

 

Section 2.23.Increase of Commitments; Additional Lenders.  

(a)From time to time after the Closing Date and in accordance with this Section,
the Borrower and one or more Increasing Lenders or Additional Lenders (each as
defined below) may enter into an agreement to increase the aggregate Revolving
Commitments hereunder (each such increase, an “Incremental Commitment”) so long
as the following conditions are satisfied:

(i)the aggregate principal amount of all such Incremental Commitments made from
time to time pursuant to this Section shall not result in the aggregate
Revolving Commitments hereunder exceeding $140,000,000.00 (the principal amount
of each such Incremental Commitment, the “Incremental Commitment Amount”);

(ii)the Borrower shall execute and deliver such documents and instruments and
take such other actions as may be reasonably required by the Administrative
Agent in connection with and at the time of any such proposed increase;

(iii)at the time of and immediately after giving effect to any such proposed
increase, no Default or Event of Default shall exist, all representations and
warranties of each Credit Party set forth in the Loan Documents shall be true
and correct in all material respects;

(iv)any Incremental Commitments provided pursuant to this Section shall be
secured by the same collateral securing the pre-existing Revolving Commitments,
terminate as of the Maturity Date and otherwise be subject to the same terms,
conditions, and pricing as the pre-existing Revolving Commitments; provided,
that (A) any commitment or upfront fees related thereto and payable to any
applicable Increasing Lender or Additional Lender shall be as may be agreed to
between the Borrower and any such party; and (B) any arrangement fees related
thereto and payable to Arranger shall be as may be agreed to between Borrower
and Arranger in connection with such Incremental Commitments (and the
effectiveness of any such Incremental Commitments shall be conditioned upon the
Arranger’s approval of such arrangement fees);

(v)the Borrower and its Subsidiaries shall be in pro forma compliance with each
of the financial covenants set forth in Section 5.2 as of the most recently
ended Fiscal Quarter for which financial statements are required to have been
delivered, and calculated as if all such Incremental Commitments had been
established (and fully funded) as of the first day of the relevant period for
testing compliance;

(vi)the Borrower may not request and receive more than two (2) incremental
increases in the Revolving Commitments (with all increases in such commitments
entered into as of the same day being deemed a single increase) and each such
incremental increase shall be in an aggregate amount of not less than
$20,000,000.

(b)The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment.  The Borrower
may also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their
Revolving Commitments, which fees may be variable based upon the amount by which
any such Lender is willing to increase the principal amount of its Revolving
Commitment. Each Increasing Lender shall as soon as practicable, and in any case
within 15 days following receipt of such notice, specify in a written notice to
the Borrower and the Administrative Agent the amount of such proposed
Incremental Commitment that it is willing to provide. No Lender (or any
successor thereto) shall have any obligation, express or implied, to offer to
increase the aggregate principal amount of its Revolving Commitment, and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender.  Only the consent of each
Increasing Lender shall be required for an increase in the aggregate principal
amount of the Revolving Commitments pursuant to this Section.  No Lender which
declines to increase the principal amount of its Revolving Commitment may be
replaced with respect to its existing Revolving Commitment as a result thereof
without such Lender’s consent.  If any Lender shall fail to notify the Borrower
and the Administrative Agent in writing

34

 

--------------------------------------------------------------------------------

 

about whether it will increase its Revolving Commitment within 15 days after
receipt of such notice, such Lender shall be deemed to have declined to increase
its Revolving Commitment.  The Borrower may accept some or all of the offered
amounts or designate new lenders that are acceptable to the Administrative Agent
(such approval not to be unreasonably withheld) as additional Lenders hereunder
in accordance with this Section (the “Additional Lenders”), which Additional
Lenders may assume all or a portion of such Incremental Commitment.  The
Borrower and the Administrative Agent shall have discretion jointly to adjust
the allocation of such Incremental Commitments among the Increasing Lenders and
the Additional Lenders.  

(c)Subject to subsections (a) and (b) of this Section, any increase requested by
the Borrower shall be effective upon delivery to the Administrative Agent of
each of the following documents:  

(i)an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all of the terms and provisions hereof;

(ii)such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;

(iii)a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;

(iv)to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Incremental Commitments, issued by the
Borrower in accordance with Section 2.10; and

(v)any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.  

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Commitments, and Schedule II shall automatically be deemed amended accordingly.

(d)If the Borrower incurs Incremental Commitments under this Section, the
Borrower shall, after such time, repay and incur Revolving Loans ratably as
between the Incremental Commitments and the Revolving Commitments outstanding
immediately prior to such incurrence. Notwithstanding anything to the contrary
in Section 10.2, the Administrative Agent is expressly permitted to amend the
Loan Documents to the extent necessary to give effect to any increase pursuant
to this Section and mechanical changes necessary or advisable in connection
therewith (including amendments to implement the requirements in the preceding
two sentences, amendments to ensure pro rata allocations of Eurodollar Loans and
Base Rate Loans between Loans incurred pursuant to this Section and Loans
outstanding immediately prior to any such incurrence).

Section 2.24.Mitigation of Obligations.  Each Lender will notify Borrower of any
event occurring after the Closing Date that will entitle such Person to
compensation pursuant to Section 2.18 or Section 2.20, as the case may be, as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation, provided that such Person shall not be liable for any
costs, fees, expenses, or additional interest due to the failure to provide such
notice. If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to avoid or minimize the amounts
payable, including, without limitation, the designation of a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.18 or

35

 

--------------------------------------------------------------------------------

 

Section 2.20, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with such designation or assignment.

Section 2.25.Replacement of Lenders.  If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, (b) any Lender is a Defaulting Lender, or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.2(b), the consent of Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non‑Consenting Lender”)
whose consent is required shall not have been obtained, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, and (iv)
in the case of a Non‑Consenting Lender, each Replacement Lender shall consent,
at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non‑Consenting Lender.  A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.26.Defaulting Lenders .

(a)[Intentionally Omitted].

(b)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders and in Section 10.2.

(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and

36

 

--------------------------------------------------------------------------------

 

sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to sub-section (iv) below. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.26(b)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii)No Defaulting Lender shall be entitled to receive any Unused Fee pursuant
to Section 2.14(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting
Lender).  

(c)Defaulting Lender Cure.  If the Borrower and the Administrative Agent, agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.26(b)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS


Section 3.1.Conditions to Effectiveness.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied:

(a)The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date, including,
without limitation, reimbursement or payment of all out-of-pocket expenses of
the Administrative Agent, the Arranger and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arranger.

(b)The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance reasonably satisfactory to the Administrative
Agent:

(i)a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii)a certificate of the Secretary or Assistant Secretary of each Credit Party
in a form acceptable to Administrative Agent, attaching and certifying copies of
its bylaws, or partnership agreement or limited liability company agreement, and
of the resolutions of its board of directors or other equivalent governing body,
or comparable organizational documents and

37

 

--------------------------------------------------------------------------------

 

authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Credit Party executing the Loan Documents to
which it is a party;

(iii)certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Credit Party, together with certificates of
good standing or existence, as may be available from the Secretary of State of
the jurisdiction of organization of such Credit Party and each other
jurisdiction where such Credit Party is required to be qualified to do business
as a foreign corporation;

(iv)a favorable written opinion of counsel to the Credit Parties, addressed to
the Administrative Agent and each of the Lenders, and covering such matters
relating to the Credit Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent shall reasonably request (which
opinions will expressly permit reliance by permitted successors and assigns of
the Administrative Agent and the Lenders);

(v)a certificate in a form reasonably acceptable to Administrative Agent, dated
the Closing Date and signed by a Responsible Officer, certifying that after
giving effect to the funding of any initial Borrowing, (x) no Default or Event
of Default exists, (y) all representations and warranties of each Credit Party
set forth in the Loan Documents are true and correct in all material respects
and (z) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;

(vi)a duly executed Notice of Borrowing for any initial Borrowing;

(vii)a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(viii)copies of any consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any Legal
Requirements, or by any Contractual Obligation of any Credit Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby;

(ix)copies of (A) the internally prepared quarterly financial statements of the
Parent and its Subsidiaries on a consolidated basis for the Fiscal Quarter ended
September 30, 2018, and (B) the audited consolidated financial statements for
the Parent and its Subsidiaries for the Fiscal Year ended 2017;

(x)a duly completed and executed Compliance Certificate signed by a Responsible
Officer of Parent, including pro forma calculations of the financial covenants
set forth in Section 5.2 hereof as of the Closing Date, and calculated as if any
initial Borrowing had been funded as of the first day of the relevant period for
testing compliance (and setting forth in reasonable detail such calculations);

(xi)a certificate, dated the Closing Date and signed by the chief financial
officer of each Credit Party, confirming that each Credit Party is Solvent
before and after giving effect to the funding of any initial Borrowing and the
consummation of the transactions contemplated to occur on the Closing Date;

(xii)executed counterparts of each of the other Loan Documents, together with
(A) copies of favorable UCC, tax, judgment and fixture lien search reports in
all necessary or appropriate jurisdictions and under all legal and trade names
of the Credit Parties, as requested by the Administrative Agent, indicating that
there are no prior Liens on any of the Collateral other than

38

 

--------------------------------------------------------------------------------

 

Permitted Encumbrances and Liens to be released on the Closing Date, (B) a
Perfection Certificate, duly completed and executed by the Borrower, (C)
original certificates evidencing all issued and outstanding shares of Capital
Stock of all Subsidiaries owned directly by any Credit Party (or, if the pledge
of all of the voting Capital Stock of any Foreign Subsidiary would result in
materially adverse tax consequences, limited to 65% of the issued and
outstanding voting Capital Stock of such Foreign Subsidiary and 100% of the
issued and outstanding non-voting Capital Stock of such Foreign Subsidiary, as
applicable) and (D) stock or membership interest powers or other appropriate
instruments of transfer executed in blank;

(xiii)written confirmation of the termination of the credit facilities
previously advanced in favor of Borrower by KeyBank National Association, as
agent, and the other lenders party thereto;

(xiv)all documentation and other information required by bank regulatory
authorities or reasonably requested by the Administrative Agent or any Lender
under or in respect of applicable “know your customer” and anti-money laundering
Legal Requirements including the Patriot Act and, if Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower; and

(xv)all such other documents and materials required by the closing checklist
related to this Agreement and prepared by counsel for the Administrative Agent.

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved of, accepted or been satisfied with each
document or other matter required thereunder to be consented to, approved by or
acceptable or satisfactory to Administrative Agent or Lenders for purposes of
the closing and initial funding of the Loans unless the Borrower shall have
received notice from the Administrative Agent (and the Administrative Agent
shall have received notice from such Lender) prior to the proposed Closing Date
specifying its objection thereto; provided, however, that such deemed consent,
approval, acceptance, or satisfaction shall not in any manner limit the
effectiveness of or act as a waiver of any of the representations, warranties,
or covenants of the Borrower set forth herein or in any manner limit, restrict,
or waive required compliance by Borrower with same.

Section 3.2.Conditions to Each Credit Event.   The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to Section 2.26(c) and
the satisfaction of the following conditions:

(a)at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist;

(b)at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Credit Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects);

(c)the Borrower shall have delivered the required Notice of Borrowing; and

(d)the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in subsections (a),
(b) and (c) of this Section.

Section 3.3.Delivery of Documents.  All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the

39

 

--------------------------------------------------------------------------------

 

Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1.Existence; Power.  Each Credit Party and each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 4.2.Organizational Power; Authorization. The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and their Subsidiaries and have been duly
authorized by all necessary corporate, partnership or limited liability company
action. This Agreement and the Loan Documents have been duly executed and
delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 4.3.Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or which shall be completed at the appropriate
time for such filings under applicable securities laws, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any Collateral Subsidiary or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any
Collateral Subsidiary or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Credit Party or any Collateral Subsidiary, except pursuant
to the Pledge Agreement, the Equity Proceeds Pledge and the Senior Loan.

Section 4.4.Financial Condition; No Material Adverse Change.  

(d)The Borrower has heretofore furnished to the Lenders audited financial
statements as of and for the annual fiscal period ended December 31, 2017 and
management-prepared financial statements as of and for the quarterly fiscal
period ended September 30, 2018. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments.

(e)Since December 31, 2017, no event has occurred which would reasonably be
expected to have a Material Adverse Effect.

Section 4.5.Properties.

(a)Each of the Borrower and its Subsidiaries has title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes, or Liens permitted under Section 7.1.  All leases that
individually or in the aggregate are material to the business or operations of
the Borrower and its Subsidiaries are valid and subsisting and are in full
force.

(b)To each Credit Party’s actual knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits)

40

 

--------------------------------------------------------------------------------

 

required to have been issued by Governmental Authority to enable all Real
Property owned or leased by Borrower or any of its Subsidiaries to be operated
as then being operated have been lawfully issued and are in full force and
effect, other than those which the failure to obtain in the aggregate would not
be reasonably expected to have a Material Adverse Effect. To each Credit Party’s
actual knowledge, no Credit Party or any Subsidiary thereof is in violation of
the terms or conditions of any such franchises, licenses, authorizations, rights
of use, governmental approvals and permits, which violation would reasonably be
expected to have a Material Adverse Effect.

(c)None of the Credit Parties has received any notice or has any actual
knowledge of any pending, threatened or contemplated condemnation proceeding
affecting the Mortgaged Properties or any part thereof, or any proposed
termination or impairment of any parking (except as contemplated in any approved
expansion approved by Administrative Agent) at the Mortgaged Properties or of
any sale or other disposition of the Mortgaged Properties or any part thereof in
lieu of condemnation, which in the aggregate, are reasonably likely to have a
Material Adverse Effect.

(d)The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates. The Borrower and/or its Subsidiaries maintain all insurance required
under applicable Flood Insurance Laws to be maintained with respect to the Real
Properties.

Section 4.6.Intellectual Property.  To the actual knowledge of each Credit
Party, such Credit Party and its Subsidiaries owns, or is licensed to use, all
patents and other intellectual property material to its business, and the use
thereof by such Credit Party or such Subsidiary does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. To the actual knowledge of each Credit Party, there are no
material slogans or other advertising devices, projects, processes, methods,
substances, parts or components, or other material now employed, or now
contemplated to be employed, by any Credit Party or any Subsidiary of any Credit
Party, with respect to the operation of any Real Property, and no claim or
litigation regarding any slogan or advertising device, project, process, method,
substance, part or component or other material employed, or now contemplated to
be employed by any Credit Party or any Subsidiary of any Credit Party, is
pending or threatened, the outcome of which could reasonably be expected to have
a Material Adverse Effect.

Section 4.7.Litigation and Environmental Matters.

(a)To the actual knowledge of the Borrower, except as set forth in Schedule
IV  attached hereto, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, threatened against or
affecting any Credit Party or any of the Borrower’s Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b)Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect:

(i)to the actual knowledge of the Credit Parties, all Real Property leased or
owned by Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material, except to the extent such contamination would not reasonably
be expected to cause a Material Adverse Effect;

(ii)to the actual knowledge of the Credit Parties, the operations of Borrower
and its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance would not reasonably
be expected to cause a Material Adverse Effect;

41

 

--------------------------------------------------------------------------------

 

(iii)neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which would reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities would not reasonably be expected to have a Material
Adverse Effect;

(iv)to Borrower’s actual knowledge, (A) the Borrower and its Subsidiaries and
all Real Property owned or leased by Borrower or its Subsidiaries have all
Environmental Permits necessary for the operations at such Real Property and are
in compliance with such Environmental Permits; (B) there are no legal
proceedings pending nor, to the knowledge of any Credit Party, threatened to
revoke, or alleging the violation of, such Environmental Permits; and (C) none
of the Credit Parties have received any notice from any source to the effect
that there is lacking any Environmental Permit required in connection with the
current use or operation of any such properties, in each case, except to the
extent the nonobtainment or loss of an Environmental Permit would not reasonably
be expected to have a Material Adverse Effect;

(v)to the actual knowledge of each Credit Party, none of the Credit Parties are
subject to any pending legal proceeding alleging the violation of any
Environmental Law nor are any such proceedings threatened, in either case,
except to the extent any such proceedings would not reasonably be expected to
have a Material Adverse Effect;

(vi)to the actual knowledge of each Credit Party, none of the operations of the
Borrower or any of its Subsidiaries or, of any owner of premises currently
leased by Borrower or any of its Subsidiaries or of any tenant of premises
currently leased from Borrower or any of its Subsidiaries, involve the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws; and

(vii)to the knowledge of the Credit Parties, there is not now (except, in all
cases, to the extent the existence thereof would not reasonably be expected to
have a Material Adverse Effect), on, in or under any Real Property leased or
owned by Borrower or any of its Subsidiaries (A) any underground storage tanks
or surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or (D)
any radioactive substances other than naturally occurring radioactive material.

Section 4.8.Compliance with Laws and Agreements. Each of the Credit Parties and
their Subsidiaries is in material compliance with all Legal Requirements
(including all Environmental Laws) applicable to it or its property and all
indentures, agreements and other instruments binding upon it or to its
knowledge, its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 4.9.Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, (b)
a “holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, or (c) otherwise subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from, or registration or filing with, any Governmental Authority in
connection therewith.

Section 4.10.Taxes.  Each Credit Party and each of the Borrower’s Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

42

 

--------------------------------------------------------------------------------

 

Section 4.11.ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries have any Plans as of the date hereof. As to any future Plan the
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of such Plan, and
the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) will not exceed the fair market value of the assets
of all such underfunded Plans.

Section 4.12.Disclosure. To the actual knowledge of the Borrower, the Borrower
has disclosed or made available to the Lenders all agreements, instruments and
corporate or other restrictions to which it, any other Credit Party, or any of
its Subsidiaries is subject, and all other matters known to it, that, in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.  As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

Section 4.13.Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents
(including any contribution rights under the Guaranty), including all Loans made
or to be made hereunder, the Borrower is not insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, the Borrower is able to pay its debts as they become due, and the
Borrower has sufficient capital to carry on its business.

Section 4.14.Margin Regulations.  None of the proceeds of any of the Loans will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of such terms under Regulation U
or for any purpose that violates the provisions of Regulation T, Regulation U or
Regulation X.  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock”.

Section 4.15.Subsidiaries; REIT Qualification. As of the Closing Date, no Person
owns any Equity Interests in the Mortgaged Properties except as set forth on
Schedule V attached hereto. The Borrower qualifies as a “qualified REIT
subsidiary” under Section 856 of the Code. The Parent is a Maryland corporation
duly organized pursuant to articles of incorporation filed with the Maryland
Department of Assessments and Taxation and is in good standing under the laws of
Maryland. The Parent conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and has elected to be treated as and will be
entitled to the benefits of a real estate investment trust thereunder.

Section 4.16.Labor Relations.  There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice charges or
grievances are pending against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority.  All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 4.17.Sanctions and Anti-Corruption Laws.  None of the Credit Parties,
any of the other Subsidiaries, or any other Affiliate thereof is (or will be)
(a) a Sanctioned Person, (b) located, organized or resident in a Designated
Jurisdiction, (c) to the best of Borrower’s knowledge, without any independent
inquiry, is or has been (within the previous five (5) years) engaged in any
transaction with any Sanctioned Person or any Person who is located, organized
or resident in any Designated Jurisdiction to the extent that such transactions
would violate Sanctions, or (d) has violated any Anti-Money Laundering Law in
any material respect. Each Credit Party and its

43

 

--------------------------------------------------------------------------------

 

Subsidiaries, and to the knowledge of the Credit Parties, each director,
officer, employee, agent and Affiliate of the Credit Parties and each such
Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects. The Credit Parties have implemented and maintain in effect policies
and procedures designed to promote and achieve compliance with the
Anti-Corruption Laws and applicable Sanctions.

Section 4.18.EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE V

AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and all Loans have been
paid in full, the Borrower covenants and agrees with the Lenders that:

Section 5.1.Financial Statements and Other Information.  The Borrower will
deliver to the Administrative Agent and each Lender:

(a)within 120 days after the end of each Fiscal Year, the Parent’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Year, together with
all notes thereto, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on by KPMG or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b)within 60 days after the end of each Fiscal Quarter, the Parent’s
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year and including
supporting notes and schedules, all certified by a Responsible Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Parent on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Responsible Officer of the Parent;

(d)promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary with the
Securities and Exchange Commission (including registration statements and
reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent or the Borrower
to its shareholders generally, as the case may be;

(e)promptly following any request therefor (but no more often than once per
Fiscal Quarter), such other information regarding the operations, business
affairs and financial condition of any Credit Party or any Subsidiary of the
Borrower, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request; and

(f)promptly following any request therefor, any information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act or other applicable anti-money laundering laws.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower

44

 

--------------------------------------------------------------------------------

 

Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
confidential information, they shall be treated as set forth in Section10.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

Section 5.2.Financial Tests. The Parent shall have and maintain at all times, on
a consolidated basis in accordance with GAAP, tested as of the close of each
calendar quarter:

(a)A Total Leverage Ratio not to exceed sixty-five percent (65%);

(b)A minimum Fixed Charge Coverage Ratio of not less than 1.60:1.00;

(c)Tangible Net Worth at all times of not less than the sum of (i)
$184,000,000.00, plus (ii) 90% of the net proceeds of all equity issuances of
the Parent raised after the Closing Date;

(d)A maximum Payout Ratio of ninety percent (90%) commencing for the quarter
ending December 31, 2018;

(e)A minimum Interest Coverage Ratio of not less than 1.85:1.00;

(f)The aggregate Unhedged Variable Rate Debt of the Borrower and its
Subsidiaries shall not exceed thirty percent (30%) of Total Asset Value; and

(g)A minimum Liquidity of $5,000,000.00 at all times.

(h)A minimum Debt Yield of 8.00% at all times commencing with the quarter ending
on June 30, 2019.

(i)A minimum amount of cash designated as restricted capital expenditures
reserves equal to not less than the Capital Expenditure Reserve.

Section 5.3.Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):

(a)the occurrence of any Default under this Agreement or any default or event of
default under a Senior Loan Document;

(b)within fifteen (15) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect;

45

 

--------------------------------------------------------------------------------

 

(c)within fifteen (15) Business Days after the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and

(d)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

At the Administrative Agent’s option, after the happening of any of the events
listed in clauses (a), (b) or (d) above which would reasonably be expected to
result in a Material Adverse Effect on any of the Mortgaged Properties, the
Administrative Agent may obtain, or cause the Borrower to obtain, an updated
Appraisal for the Mortgaged Properties giving rise to such events, all at the
Borrower’s expense.

Section 5.4.Existence; Conduct of Business.  The Borrower will, and will cause
Parent and each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under this
Agreement and shall not apply to the real estate investment trust status of the
Parent until such time as the Parent has made its initial election to be treated
as a real estate investment trust under the Code. The Borrower must at all times
be a wholly owned Subsidiary of Parent. The Borrower may not be organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

Section 5.5.Payment of Obligations. The Borrower will, and will cause Parent and
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, would result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect. The Borrower will, and will cause each of its Subsidiaries to,
comply with all of its obligations and liabilities (as applicable) under the
Senior Loan Documents.

Section 5.6.Maintenance of Properties; Insurance.

(a)The Borrower will, and will cause Parent and each of its Subsidiaries to, (i)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (ii) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are reasonable and customary for similarly
situated Properties (including, without limitation, all insurance required under
applicable Flood Insurance Laws to be maintained with respect to the Real
Properties).

(b)The Borrower will pay and discharge, or cause to be paid and discharged, all
taxes, assessments, maintenance charges, permit fees, impact fees, development
fees, capital repair charges, utility reservations and standby fees and all
other similar impositions of every kind and character charged, levied, assessed
or imposed against any interest in any of the Mortgaged Property owned by it or
any of its Subsidiaries, as they become payable and before they become
delinquent. The Borrower shall furnish receipts evidencing proof of such payment
to the Administrative Agent promptly after payment and before delinquency.

Section 5.7.Books and Records.  The Borrower will, and will cause Parent and
each of its Subsidiaries to (a) keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities; and (b) permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice and subject to rights of tenants, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and

46

 

--------------------------------------------------------------------------------

 

condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.

Section 5.8.Compliance with Laws.  The Borrower will, and will cause Parent and
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

Section 5.9.Use of Proceeds. The proceeds of the Revolving Loans will be used
solely to (i) fund a portion of the cost to consummate real estate acquisitions
and related investments made by Borrower and its Subsidiaries and for general
corporate purposes, and (ii) be distributed to the Parent to fund the cost of
the acquisition of shares of capital stock of the Parent purchased from
unrelated third-party investors, provided at no time shall the amount of the
Revolving Loans advanced for such purpose exceed $10,000,000.00. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulation T, Regulation U or Regulation
X.

Section 5.10.Fiscal Year.. Borrower shall maintain as its fiscal year the twelve
(12) month period ending on December 31 of each year.

Section 5.11.Environmental Matters. Borrower shall comply and shall cause each
of its Subsidiaries and each Real Property owned or leased by such parties to
comply in all material respects with all applicable Environmental Laws currently
or hereafter in effect, except to the extent noncompliance would not reasonably
be expected to have a Material Adverse Effect.

Section 5.12.Collateral Requirement.

(a)General Requirement. Until repayment in full of all outstanding Loans and
termination of all Revolving Commitments, the Obligations shall be secured by a
perfected first priority lien and security interest to be held by the
Administrative Agent for the benefit of the Lenders, pursuant to the terms of
the Collateral Documents, in (i) the Equity Interests of each Collateral
Subsidiary; provided that the Borrower shall not, pursuant to this subclause
(i), be required to pledge any portion of such Equity Interests to the extent
(and only to the extent) that such a grant of a security interest is prohibited
by, or under the terms thereof, may give rise to a default, breach, right of
recoupment, buyout, repurchase, purchase option, right of first refusal or
similar rights (whether effective with the pledge or any related exercise of
rights thereunder), claim, defense or remedy, or directly or indirectly results
in the termination of or requires any consent not obtained under, the Senior
Loans; provided further that, to the extent such pledge of any portion of such
Equity Interests is restricted as set forth in the previous proviso, the
Borrower shall, to the extent permitted under any such debt instruments, pledge
to the Administrative Agent, pursuant to documentation reasonably acceptable to
the Administrative Agent, all of the economic interests and rights to receive
dividends or distributions in respect of the Equity Interests of such Collateral
Subsidiary; and (ii) the proceeds of all Equity Offerings and any other capital
events with respect to any Credit Party and any of their Subsidiaries. No later
than twenty (20) Business Days after the end of each fiscal quarter, the
Borrower shall pledge to the Agent such portion of the Equity Interests or
economic interests in any Subsidiaries that were formed or acquired during the
immediately preceding fiscal quarter as is required to be pledged pursuant to
clause (ii) of the immediately preceding sentence, in each case, pursuant to
documentation reasonably acceptable to the Administrative Agent and shall
execute such documents and take such action as the Administrative Agent shall
reasonably require in order to perfect its security interest in such additional
Equity Interests or economic interests, as applicable.

(b)Release of Certain Collateral Subsidiaries. Provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this Section
5.12(b), including any paydown of the Loans in connection with the transactions
contemplated by this Section 5.12(b)), the Administrative Agent shall release
the Equity Interests in the Point @ Foothills real property located in the
Phoenix, Arizona MSA, the Ashlar real property located in the Dallas, Texas MSA,
the Heatherstone real property located in the Dallas, Texas MSA, the Belmont at
Duck Creek real

47

 

--------------------------------------------------------------------------------

 

property located in the Dallas, Texas MSA, and/or the Southpoint Reserve real
property, located in Fredericksburg, Virginia or Washington, D.C. MSA from the
lien or security title of the Collateral Documents encumbering the same upon the
request of Borrowers in connection with a sale of such Real Property, subject to
and upon the following terms and conditions:

(i)The Borrower shall have provided the Administrative Agent with written notice
of its intention to remove any specified Collateral at least five (5) Business
Days (or such shorter period as the Administrative Agent may agree) prior to the
requested release (which notice may be revoked by Borrowers at any time);

(ii)Borrower shall submit to the Administrative Agent with such request an
executed Compliance Certificate adjusted in the best good faith estimate of
Borrower solely to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release and if the Borrower would not be
in compliance, then any reduction in the outstanding amount of the Loans in
connection with such release;

(iii)Borrower shall pay all reasonable costs and expenses of the Administrative
Agent in connection with such release, including without limitation, reasonable
attorney’s fees; and

(iv)without limiting or affecting any other provision hereof, any release of a
Collateral will not cause the Borrower to be in violation of the covenants set
forth in Section 5.2.

(c)Release of Collateral. Upon the refinancing or repayment of the Loans in full
and termination of all Revolving Commitments, then the Administrative Agent
shall release the Collateral from the lien and security interest of the
Collateral Documents.

Section 5.13.Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.

Section 5.14.Bank Accounts. Subject to the terms of the Senior Loan Documents,
the Credit Parties shall maintain (and cause each Subsidiary thereof to
maintain) all property, operating and depository accounts and all corporate
accounts, with SunTrust Bank. The Credit Parties shall also utilize SunTrust
Bank (and cause each Subsidiary thereof to utilize SunTrust Bank) for all cash
management services.

Section 5.15.Parent Covenants. The Parent will:

(a)own, directly or indirectly, all of the general partner interests in the
Borrower and at least ninety percent (90%) of the limited partnership interests
in the Borrower, free and clear of all Liens;

(b)maintain management and control of Borrower;

(c)conduct substantially all of its operations through Borrower and/or one or
more of Borrower’s Subsidiaries;

(d)comply with all Legal Requirements to maintain, and, will at all times elect,
qualify as and maintain, its status as a real estate investment trust under
Section 856(c)(i) of the Code; and

(e)subject to the terms of the Loan Documents, promptly contribute to Borrower
the net proceeds of any stock sales or debt offerings.

48

 

--------------------------------------------------------------------------------

 

Section 5.16.Pledge of Interests. If a Borrower or any of its Subsidiaries
acquires any Real Property or any direct or indirect beneficial interest in any
entity which owns Real Property and in connection with the acquisition of such
Real Property grants any mortgage interest under the Senior Loan, Administrative
Agent shall be granted a Pledged Interest therein, subject to such limitations
as may be imposed under the Senior Loan.

Section 5.17.Permanent Financing. Borrower agrees that it shall use all
reasonable efforts to utilize SunTrust Bank to place permanent debt (e.g. CMBS,
Fannie/Freddie, life company placements) with respect to all Real Property
acquired, in whole or in part, with proceeds from the Loans; provided, that
Borrower may utilize other providers of permanent debt in the case of such
provider acting as broker on the purchase and sale of the Real Property in
question.

Section 5.18.Keepwell. Each Borrower that is a Qualified ECP Party at the time
that the Agreement becomes effective with respect to any Hedging Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Borrower that is not then an “eligible contract participant”
under the Commodity Exchange Act (a “Specified Party”) to honor all of its
obligations under the Agreement in respect of Hedging Obligations (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Party’s obligations and
undertakings under this Section 5.16 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Party under this Section
5.16 shall remain in full force and effect until the Loans have been repaid in
full. Each Qualified ECP Party intends this Section 5.16 to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Party
for all purposes of the Commodity Exchange Act.  

ARTICLE VI

[INTENTIONALLY OMITTED]


ARTICLE VII

NEGATIVE COVENANTS


Until the Commitments have expired or been terminated and all Loans have been
paid in full, the Borrower covenants and agrees with the Lenders that:

Section 7.1.Liens. Neither the Parent nor the Borrower will create, incur,
assume or permit to exist any Lien on the Collateral or the Mortgaged
Properties, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except solely with respect to
the Mortgaged Properties, Permitted Encumbrances.

Section 7.2.Fundamental Changes. The Parent and the Borrower will not, and will
not permit any Collateral Subsidiary to:

(a)merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve;

(b)sell, transfer, lease or otherwise dispose of any of its assets to the extent
such transaction would result in a breach of Section 5.2 or, with respect to the
sale of any Real Property, the Equity Interests in which constitute Collateral,
unless the Borrower shall pledge to the Administrative Agent additional or
substitute Collateral that is acceptable to the Lenders; or

(c)engage to any material extent in any business other than the ownership of
interest in entities that own, develop, operate and manage the Properties and
businesses reasonably related thereto, except as allowed by Section 7.3.

49

 

--------------------------------------------------------------------------------

 

Section 7.3.Investments, Loans, Advances and Acquisitions. The Parent and the
Borrower will not purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness (subject to Section 7.9 below) or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a)Permitted Investments; and

(b)Investments (directly or indirectly) in Real Properties, provided that:

(i)Investments in unimproved land shall not exceed 5% of Total Asset Value;

(ii)Investments in Development Assets shall not exceed 10% of Total Asset Value;

(iii)Investments in joint ventures in which Parent, Borrower, or any of its
Subsidiaries fails to hold a 90% ownership interest shall not exceed 5% of Total
Asset Value; and

(iv)Investments in Real Properties other than multifamily properties shall not
to exceed 10% of Total Asset Value.

Provided further that the aggregate Investment described in Section 7.3(b) (i),
(ii), (iii) and (iv) above shall not exceed 20% of Total Asset Value. To the
extent that any of the terms of subsection (b) are not satisfied, Total Asset
Value shall be reduced by any overage amount.

 

Section 7.4.Hedging Transactions. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Transaction, other than Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which any Subsidiary of the Borrower is exposed in the conduct
of its business or the management of its liabilities.

Section 7.5.Restricted Payments. The Parent will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, during any calendar quarter, any Restricted Payment, except that any
of the following Restricted Payments are permitted: (a) Restricted Payments by
the Parent required to comply with Section 5.15(d), (b) provided no Default is
then in existence, Restricted Payments made by the Parent to its equity holders,
including in connection with the existing redemption and dividend reinvestment
plans, not to exceed the Payout Ratio set forth in Section 5.2(d), (c) provided
no Default is then in existence, Restricted Payments made by the Parent to its
equity holders, to repurchase their capital stock or equity interest, subject to
the limitation on Loan advances set forth in Section 5.9, and (d) Restricted
Payments declared and paid ratably by Subsidiaries to Borrower and/or Parent
with respect to their capital stock or equity interest.

Section 7.6.Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than would
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate, (c) transactions related to the closing of and
ongoing activities necessary to implement the loan obligations and requirements
of this Agreement, and (d) any Restricted Payment permitted by Section 7.5.

Section 7.7.Parent Negative Covenants. The Parent will not (a) own any property
other than (i) the ownership interests of Borrower and (ii) other assets with no
more than $10,000,000.00 in value; (b) give or

50

 

--------------------------------------------------------------------------------

 

allow any Lien on the ownership interests of Borrower; (c) engage to any
material extent in any business other than the ownership, development, operation
and management residential properties.

Section 7.8.Restrictive Agreements. Neither the Borrower nor Parent will, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that the
restrictions contained in this Section 7.8 shall not apply to (i) restrictions
and conditions imposed by law or by this Agreement or as otherwise approved by
the Administrative Agent, (ii) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness or Liens permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness,
or ownership interests in the obligors with respect to such Indebtedness, and
(iv) solely with respect to clause (a), provisions in leases restricting the
assignment thereof.

Section 7.9.Indebtedness. Neither the Parent, the Borrower nor any Collateral
Subsidiary shall, without the prior written consent of the Required Lenders,
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise with respect to any Indebtedness on a recourse basis, except: (a)
Indebtedness under this Agreement; (b) Indebtedness of a Collateral Subsidiary
as of date hereof under the Senior Loan Documents; (c) Indebtedness under any
Hedging Obligations, (d) Indebtedness whose recourse is solely for so-called
“bad-boy” acts, including without limitation, (i) failure to account for a
tenant’s security deposits, if any, for rent or any other payment collected by a
borrower from a tenant under the lease, all in accordance with the provisions of
any applicable loan documents, (ii) fraud or a material misrepresentation made
by a Borrower or any Guarantor, or the holders of beneficial or ownership
interests in Borrower or any Guarantor, in connection with the financing
evidenced by the applicable loan documents; (iii) any attempt by a Borrower or
any Guarantor to divert or otherwise cause to be diverted any amounts payable to
the applicable lender in accordance with the applicable loan documents; (iv) the
misappropriation or misapplication of any insurance proceeds or condemnation
awards relating to any Real Property; (v) voluntary or involuntary bankruptcy by
a Borrower or any Guarantor; (vi) any environmental matter(s) affecting any Real
Property; (vii) failure to deliver statements, schedules, reports, or books and
records in accordance with the provisions of any applicable loan documents;
(viii) failure to pay any deferred amounts in accordance with the provisions of
any applicable loan documents; (ix) any material waste of any Real Property; (x)
the failure to comply with any single purpose entity requirements in accordance
with the provisions of any applicable loan documents; and (xi) the occurrence of
any transfer of any interest in violation of the provisions of any applicable
loan documents; and (e) Indebtedness for trade payables and operating expenses
incurred in the ordinary course of business.

Section 7.10.Fees. Provided that no Default or Event of Default shall be in
existence, each Credit Party may pay all management, property and other asset
fees then due and payable. At any time that any Default or Event of Default
exists under this Agreement or any other Loan Document, then in any of such
event(s), no Credit Party or any Subsidiary may pay any management, property,
asset or similar fees to any other Credit Party or to any Subsidiary or
Affiliate, including, without limitation, to the Management Company; provided
that any such fees may accrue during the continuance of any such Default or
Event of Default and be payable at such time as no Default or Event of Default
is continuing hereunder. All such parties shall execute subordination agreements
in form and substance acceptable to the Administrative Agent with respect to
such fees. Notwithstanding the foregoing, Credit Parties and their Subsidiaries
may pay at all times any due and payable fees to third party property managers.

Section 7.11.Amendment to Organizational Documents. Without the prior written
consent of Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, no Borrower will amend, modify or waive any
rights under its certificate of incorporation, bylaws or other organizational
documents in any manner, except: (a) modifications necessary to clarify existing
provisions of such organizational documents; (b)

51

 

--------------------------------------------------------------------------------

 

modifications which would not have a Material Adverse Effect, and (c)
modifications in connection with mergers, consolidations, investments and other
transactions not otherwise prohibited by the other provisions of this Agreement.

Section 7.12.Sanctions and Anti-Corruption Laws. No Borrower shall permit the
proceeds of any Loan: (a) to be lent, contributed or otherwise made available to
fund any activity or business in any Designated Jurisdiction; (b) to fund any
activity or business of any Sanctioned Person or any Person located, organized,
formed, incorporated or residing in any Designated Jurisdiction or who is the
subject of any Sanctions; (c) in any other manner that will result in any
material violation by any Person (including any Lender or Administrative Agent)
of any Sanctions; or (d) to be used in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.

ARTICLE VIII

EVENTS OF DEFAULT


Section 8.1.Events of Default.  If any of the following events (each, an “Event
of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of the Loans when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, and such failure (other than the
payment due on the Maturity Date, for which there shall be no grace period)
shall continue unremedied for a period of over three (3) Business Days;

(b)the Borrower shall fail to pay any interest on the Loans or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of over three
(3) Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such failure);

(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or VII other than Sections 5.4, 5.5, 5.6,
5.7(a), 5.8, and 5.11;

(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over 30 days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) and if
such default is not cureable within thirty (30) days and the Credit Party is
diligently pursuing cure of same, the cure period may be extended for thirty
(30) days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;

(f)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Party or any Collateral Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Party or any Collateral Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

52

 

--------------------------------------------------------------------------------

 

(g)any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(h)any Credit Party or any Collateral Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(i)one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any Subsidiary
of the Borrower or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of such Person to enforce
any such judgment;

(j)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000;

(k)the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect;

(l)any Credit Party shall default under any agreement and such default would
reasonably be expected to result in a Material Adverse Effect;

(m)any Credit Party shall (or shall attempt to) disavow, revoke or terminate any
Loan Document to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of any Loan Document;

(n)any provision of any Loan Document with respect to the Collateral shall for
any reason cease to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

(o)a Change in Control shall occur;

(p)(i) Any Borrower or Guarantor defaults under any recourse Indebtedness, or
(ii) any Subsidiaries of Parent or Borrower defaults under any non-recourse
Indebtedness in an aggregate amount equal to or greater than $75,000,000 at any
time (such $75,000,000 calculated based on the Equity Percentage of Indebtedness
for the Borrower’s Unconsolidated Affiliates); or

(q)An Event of Default occurs under any of the Senior Loan Documents or any
other debt securing the Mortgaged Properties;

then, and in every such event (other than an event described in clause (f) or
(g) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times: (i) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all reasonable fees and other obligations of
the Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, and (ii) exercise any

53

 

--------------------------------------------------------------------------------

 

other rights or remedies provided under this Agreement or any other Loan
Document, or any other right or remedy available by law or equity; and in case
of any event described in clause (f) or (g) of this Article, the principal of
the Loans then outstanding, together with accrued interest thereon and all
reasonable fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

Section 8.2.Application of Proceeds from Collateral.  All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by any
Secured Party after an Event of Default arises shall be applied as follows:

(a)first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b)second, to the fees and other reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents, until the same
shall have been paid in full;

(c)third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d)fourth, to the fees and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;

(e)fifth, to the aggregate outstanding principal amount of the Loans, the Bank
Product Obligations and the Net Mark-to-Market Exposure of the Hedging
Obligations that constitute Obligations, until the same shall have been paid in
full, allocated pro rata among the Secured Parties based on their respective pro
rata shares of the aggregate amount of such Loans, Bank Product Obligations and
Hedge Termination Value of such Hedging Obligations; and

(f)sixth, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares.

 

Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of  any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be.  Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT


Section 9.1.Appointment of the Administrative Agent.

(a)Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder or under the other

54

 

--------------------------------------------------------------------------------

 

Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions set forth in this Article shall apply to any such sub-agent,
attorney-in-fact or Related Party and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Administrative Agent.  

(b)It is understood and agreed that the use of the term “agent” herein or in any
other Loan Document (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.2.Nature of Duties of the Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents.  Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final non-appealable judgment.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and nonappelable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.  The Administrative Agent shall not be deemed to
have knowledge of any Default or Event of Default unless and until written
notice thereof (which notice shall include an express reference to such event
being a “Default” or “Event of Default” hereunder) is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements, or other
terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative
Agent.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower) concerning all matters pertaining to such duties.    

Section 9.3.Lack of Reliance on the Administrative Agent.  Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

55

 

--------------------------------------------------------------------------------

 

Section 9.4.Certain Rights of the Administrative Agent.  If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5.Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

Section 9.6.The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7.Successor Administrative Agent.

(a)The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time.  If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

(b)Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8.Withholding Tax

.  To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax.  If the Internal Revenue Service or any authority of
the United States or any other

56

 

--------------------------------------------------------------------------------

 

jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.9.The Administrative Agent May File Proofs of Claim.

(a)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10.Authorization to Execute Other Loan Documents.  Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents and any
subordination agreements) other than this Agreement.

Section 9.11.Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (ii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

57

 

--------------------------------------------------------------------------------

 

(b)to release any Credit Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or is otherwise entitled, pursuant to the terms
hereof, to such release.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Credit Party from
its obligations under the applicable Collateral Documents pursuant to this
Section.  In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Credit Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

Section 9.12.Documentation Agent; Syndication Agent.  Each Lender hereby
designates Raymond James Financial, Inc. as Documentation Agent and agrees that
the Documentation Agent shall have no duties or obligations under any Loan
Documents to any Lender or any Credit Party.  

Section 9.13.Right to Realize on Collateral and Enforce Guarantee.

  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (a) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Collateral Documents, it being understood
and agreed that all powers, rights and remedies hereunder and under the
Collateral Documents may be exercised solely by the Administrative Agent, and
(b) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.

Section 9.14.Secured Bank Product Obligations and Hedging Obligations.  No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

ARTICLE X

MISCELLANEOUS


Section 10.1.Notices.

(a)Written Notices.  

(i)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications to any party herein
to be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

58

 

--------------------------------------------------------------------------------

 

 

To the Borrower:

c/o NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Telephone No. (972) 419-6229

Email: mmcgraner@highlandcapital.com)

 

and:

 

Attention: Brian Mitts, Chief Financial Officer

Telephone No. (972) 419-2556

Email: bmitts@nexpointadvisors.com)

 

With a copy to:Wick Phillips Gould & Martin, LLP

3131 McKinney, Suite 100

Dallas, Texas 75204

Attention: D.C. Sauter

Telephone No. (214) 740-4043

Email: dcsauter@wickphillips.com)

 

To the Administrative Agent:SunTrust Bank
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attention: Karen Weich

Telephone No. (404) 813-9293

With copies to:SunTrust Bank Legal Department - CRE
303 Peachtree Street, N.E., Suite 3600
Mail Code GA-ATL-0643

Atlanta, Georgia 30308

To any other Lender:the address set forth in the Administrative Questionnaire or
the Assignment and Acceptance executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  

(ii)Any agreement of the Administrative Agent or any Lender herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower.  The Administrative Agent and each Lender shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent or any
Lender in reliance upon such telephonic or facsimile notice.  The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
or any Lender to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent and such Lender to be contained in any such telephonic or
facsimile notice.

(b)Electronic Communications.  

(i)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving, or is
unwilling to receive, notices by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other

59

 

--------------------------------------------------------------------------------

 

communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(A) and (B) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(iii)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar electronic system.

(iv)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS IN THE COMMUNICATIONS
(AS DEFINED BELOW) AND FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Credit Party or any of their respective
Subsidiaries, any Lender, or any other Person or entity for losses, claims,
damages, liabilities or expenses of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses, whether or not based on strict liability (whether in tort, contract or
otherwise), arising out of any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or such Related Party; provided , however, that in no event shall the
Administrative Agent or any Related Party have any liability to any Credit Party
or any of their respective Subsidiaries, any Lender, or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages) arising out of any Credit Party’s or the
Administrative Agent’s transmission of Communications.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Credit Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

(c)Telephonic Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

60

 

--------------------------------------------------------------------------------

 

(i)if to Borrower or the Administrative Agent to the address, telecopier number,
electronic mail address or telephone number specified for such Person in Section
10.1 above or to such other address, telecopier number, electronic mail address
or telephone number as shall be designated by such party in a notice to the
other parties hereto delivered in accordance with the terms hereof; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(d)All such notices and other communications sent to any party hereto in
accordance with the provisions of this Agreement or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four (4) Business Days after deposit in
the mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt
has been confirmed by telephone; and (D) if delivered by electronic mail, to the
extent provided in clause (b) above and effective as provided in such clause;
provided that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by such
Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(e)Loan Documents may be transmitted and/or signed by facsimile or other
electronic communication. The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as manually
signed originals and shall be binding on all Credit Parties, the Agents and the
Lenders.

Section 10.2.Waiver; Amendments.

(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder.  The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law.  No waiver of any provision of this Agreement or of
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by subsection
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

(b)No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders, or the Borrower and
the Administrative Agent with the consent of the Required Lenders, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that, subject to Section
2.16(b), in addition to the consent of the Required Lenders, no amendment,
waiver or consent shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender;

(ii)reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees or other amounts payable hereunder, without the
written consent of each Lender affected thereby;

(iii)postpone the date fixed for any payment of any principal of, or interest
on, any Loan or any fees or other amounts hereunder or reduce the amount of,
waive or excuse any

61

 

--------------------------------------------------------------------------------

 

such payment, or postpone the scheduled date for the termination or reduction of
any Commitment, without the written consent of each Lender affected thereby;

(iv)(A) change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
or (B) change Section 8.2 in a manner that would alter the pro rata sharing of
payments or the order of application required thereby without the written
consent of each Lender;

(v)change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

(vi)release all or substantially all of the guarantors, or limit the liability
of such guarantors, under any guaranty agreement guaranteeing any of the
Obligations, without the written consent of each Lender; or

(vii)release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent without the prior written consent of such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender).  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any obvious ambiguity, omission, mistake, defect or
inconsistency.

 

Section 10.3.Expenses; Indemnification.

(a)The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, and (ii) all reasonable out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of outside counsel) incurred by the Administrative Agent or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an

62

 

--------------------------------------------------------------------------------

 

“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) a claim brought by the Borrower or any other Credit Party
against an Indemnitee for a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document.  

(c)The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

(d)To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under subsection (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent such Lender’s pro rata share
(in accordance with its respective Revolving Commitment (or Revolving Credit
Exposure, as applicable) determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(e)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or the use of proceeds
thereof; provided that nothing in this clause (e) shall relieve the Borrower of
any obligation it may have to indemnify any Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.

(f)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4.Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated

63

 

--------------------------------------------------------------------------------

 

hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required.

(iv)Assignment and Acceptance.  The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(e).

(v)No Assignment to the certain Persons.  No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except to
the extent expressly approved by the Administrative Agent (in its discretion) in
writing and subject to such terms and conditions as may be imposed by the
Administrative Agent in connection with same, or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

64

 

--------------------------------------------------------------------------------

 

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.

(c)The Administrative Agent, acting solely for this purpose as a
non-fiduciary  agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.  In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees”.

(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the

65

 

--------------------------------------------------------------------------------

 

Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder; (iii) postpone the date fixed for
any payment of any principal of, or interest on, any Loan or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby; (v) change any of the provisions of Section 10.2(b)
or the definition of “Required Lenders” or “Required Revolving Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations.  Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
agrees to be subject to Section 2.24 as though it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.21 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.  

(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.  

Section 10.5.Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.

66

 

--------------------------------------------------------------------------------

 

(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the state and federal courts
in Atlanta, Georgia and New York, New York, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
courts or, to the extent permitted by applicable law, such appellate
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c)The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1.  Nothing in this Agreement
or in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.  

Section 10.6.WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7.Right of Set-off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.26(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.  Each Lender agrees to
apply all amounts collected from any such set-off to the Obligations before
applying such amounts to any other Indebtedness or other obligations owed by the
Borrower and any of its Subsidiaries to such Lender.

Section 10.8.Counterparts; Integration.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  This Agreement, the Fee Letter, the other Loan
Documents,

67

 

--------------------------------------------------------------------------------

 

and any separate letter agreements relating to any fees payable to the
Administrative Agent and its Affiliates constitute the entire agreement among
the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9.Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and,
except as expressly provided in this Agreement, shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments, or the termination of this Agreement or any provision
hereof.  

Section 10.10.Severability.  Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11.Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to, in good faith, to maintain the confidentiality of any information
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, to the extent designated in writing as confidential and provided to
it by the Borrower or any of its Subsidiaries, other than any such information
that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent or any such Lender including, without
limitation, accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners), (iv) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section, or which becomes available to the Administrative Agent,
any Lender or any Related Party of any of the foregoing on a non-confidential
basis from a source other than the Borrower or any of its Subsidiaries, (v) in
connection with the exercise of any remedy hereunder or under any other Loan
Documents or any suit, action or proceeding relating to this Agreement or any
other Loan Documents or the enforcement of rights hereunder or thereunder, (vi)
subject to execution by such Person of an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (B) any actual or prospective
party (or its Related Parties) to any swap or derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) to any rating agency,
(viii) to the CUSIP Service Bureau or any similar organization, or (ix) with the
consent of the Borrower. Any Person required to maintain the confidentiality of
any information as provided for in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.  In the event of any
conflict between the terms of this Section and those of any other Contractual
Obligation entered into with any Credit Party (whether or not a Loan Document),
the terms of this Section shall govern.

Section 10.12.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest

68

 

--------------------------------------------------------------------------------

 

and Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

Section 10.13.Waiver of Effect of Corporate Seal.  The Borrower represents and
warrants that neither it nor any other Credit Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Legal Requirements, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14.Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Credit Parties that, (a) pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Patriot Act, and (b) pursuant to the Beneficial Ownership Regulation,
it is required to obtain a Beneficial Ownership Certificate.

Section 10.15.No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Credit Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Credit
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Credit Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Credit Party or any of their respective Affiliates,
or any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower, any other Credit Party or any of their
Affiliates with respect to the transaction contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, the other Credit Parties and their respective
Affiliates, and each of the Administrative Agent and the Lenders has no
obligation to disclose any of such interests to the Borrower, any other Credit
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and the other Credit Parties hereby waives and
releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.  

Section 10.16.Location of Closing.  All parties agree that the closing of the
transactions contemplated by this Agreement has occurred in New York.

Section 10.17.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

69

 

--------------------------------------------------------------------------------

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

Section 10.18.Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments, and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments, and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments, and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:

(i)none of the Administrative Agent, the Arranger, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

70

 

--------------------------------------------------------------------------------

 

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments, and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments, and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments, and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments,
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments, or
this Agreement.

(c)The Administrative Agent and the Arranger hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments, and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

[Remainder of page intentionally blank; signature pages follow.]

71

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership

 

By:

NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC, a Delaware limited
liability company, its General Partner

 

By:

NEXPOINT RESIDENTIAL TRUST, INC., a Maryland corporation, its Sole Member

 

By:

_/s/ Matt McGraner____________

 

Name:

Matt McGraner________________

 

Title:

Authorized Signatory___________

 

[Signatures Continue on the Following Page]




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

SUNTRUST BANK, as Administrative Agent,

By: _/s/ Ryan Almond________________________
Name:Ryan Almond___________________________
Title:Director________________________________

LENDERS:

SUNTRUST BANK

By: _/s/ Ryan Almond ________________________
Name:Ryan Almond____________________________
Title:Director ________________________________

[Signatures Continue on the Following Page]




 

--------------------------------------------------------------------------------

 

LENDERS:

RAYMOND JAMES BANK, N.A.

By: _/s/ Ted A. Long_________________________
Name:Ted A. Long____________________________
Title:      Senior Vice President_____________________

 

[Signatures Continue on the Following Page]

 




 

--------------------------------------------------------------------------------

 

 

The Parent, as Guarantor, hereby joins in the execution of this Agreement to
evidence its agreement to the provisions of Sections 5.1, 5.2, 5.15, 7.5 and 7.7
of this Agreement.

NEXPOINT RESIDENTIAL TRUST, INC.,
a Maryland corporation

By: _/s/ Matt McGraner________________________
Name: Matt McGraner_________________________
Title: Authorized Signatory_____________________

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Applicable Margin

 

Level

Total Leverage
Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for
ABR Loans

I

<55%

2.00%

1.00%

II

>55% and <60%

2.25%

1.25%

III

>60%

2.50%

1.50%

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE II

 

Commitment Amounts

 

Lender

Revolving
Commitment Amount

SunTrust Bank

$55,000,000.00

Raymond James Bank, N.A.

$20,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE III

 

Mortgaged Properties

Mortgage Borrower

Mortgage Lender

 

FRBH Arbors, LLC

Freddie Mac

FRBH CP, LLC

Freddie Mac

FRBH Eaglecrest, LLC

Freddie Mac

FRBH Silverbrook, LLC

Freddie Mac

FRBH Edgewater Owner, LLC

Freddie Mac

FRBH Beechwood, LLC

Freddie Mac

FRBH Abbington, LLC

Freddie Mac

FRBH Willow Grove, LLC

Freddie Mac

FRBH Woodbridge, LLC

Freddie Mac

FRBH Duck Creek, LLC

Freddie Mac

FRBH Sabal Park, LLC

Freddie Mac

FRBH Courtney Cove, LLC

Freddie Mac

HRTBH Timber Creek, LLC

Freddie Mac

NXRTBH Radbourne Lake, LLC

Freddie Mac

NXRTBH Sabal Palms, LLC

Freddie Mac

NXRTBH Steeplechase, LLC

Freddie Mac

NXRTBH Cornerstone Owner, LLC

Freddie Mac

NXRTBH Barrington Mill Owner, LLC

Freddie Mac

NXRTBH Dana Point, LLC

Freddie Mac

NXRTBH Heatherstone, LLC

Freddie Mac

NXRTBH Versailles, LLC

Freddie Mac

NXRTBH Bayberry, LLC

Freddie Mac

NXRTBH Madera, LLC

Freddie Mac

NXRTBH Foothill, LLC

Freddie Mac

NXRTBH Vanderbilt, LLC

Freddie Mac

NXRTBH CityView, LLC

Fannie Mae

NXRTBH Colonnade, LLC

Freddie Mac

NXRTBH Hollister, LLC

Freddie Mac

NXRTBH Old Farm, LLC

Freddie Mac

NXRTBH Old Farm II, LLC

Freddie Mac

NXRTBH Stone Creek, LLC

Freddie Mac

NXRTBH Rockledge, LLC

Freddie Mac

NXRTBH Atera I, LLC

Freddie Mac

NXRTBH Atera II, LLC

Freddie Mac

NXRT Cedar Pointe, LLC

Freddie Mac

Pear Ridge Partners, LLC

Freddie Mac

SOF Brandywine I Owner, L.P.

Freddie Mac

SOF Brandywine II Owner, L.P.

Freddie Mac

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE IV

 

Litigation Disclosures

 

 

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE V

 

Subsidiaries; Ownership of Mortgaged Properties

 

[see following page]




 

--------------------------------------------------------------------------------

 

 

Pledgor

Issuer

%

Owned*

%

Pledged

FRBH C1 Residential, LLC

FRBH Arbors, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH CP, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Eaglecrest, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Silverbrook, LLC

 

100%

50%

FRBH Edgewater JV, LLC

FRBH Edgewater Owner, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Beechwood, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Abbington, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Willow Grove, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Woodbridge, LLC

 

100%

50%

Freedom Duck Creek, LLC

FRBH Duck Creek, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Sabal Park, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Courtney Cove, LLC

 

100%

50%

HRT Timber Creek, LLC

HRTBH Timber Creek, LLC

 

100%

50%

NXRT Radbourne Lake, LLC

NXRTBH Radbourne Lake, LLC

 

100%

50%

NXRT Sabal Palm, LLC

NXRTBH Sabal Palms, LLC

 

100%

50%

NXRT Steeplechase, LLC

NXRTBH Steeplechase, LLC

 

100%

50%

NXRTBH Cornerstone, LLC

NXRTBH Cornerstone Owner, LLC

 

100%

50%

NXRTBH Barrington Mill, LLC

NXRTBH Barrington Mill Owner, LLC

 

100%

50%

NXRTBH North Dallas 3, LLC

NXRTBH Dana Point, LLC

 

100%

50%

NXRTBH North Dallas 3, LLC

NXRTBH Heatherstone, LLC

 

100%

50%

NXRTBH North Dallas 3, LLC

NXRTBH Versailles, LLC

 

100%

50%

NXRT Bayberry, LLC

NXRTBH Bayberry, LLC

 

100%

50%

NXRTBH AZ2, LLC

 

NXRTBH Madera, LLC

 

100%

50%

NXRTBH AZ2, LLC

 

NXRTBH Foothill, LLC

 

100%

50%

NXRT Vanderbilt, LLC

NXRTBH Vanderbilt, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH CityView, LLC

 

100%

50%

BH Willowdale Manager, LLC

NXRTBH Colonnade, LLC

 

100%

50%

FRBH Regatta Bay, LLC

NXRTBH Hollister, LLC

 

100%

50%

NXRTBH McMillan, LLC

NXRTBH Old Farm, LLC

 

100%

50%

 

--------------------------------------------------------------------------------

 

Pledgor

Issuer

%

Owned*

%

Pledged

Freedom Miramar Apartments, LLC

NXRTBH Old Farm II, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH Stone Creek, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Rockledge, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Atera I, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Atera II, LLC

 

100%

50%

NexPoint Residential Trust Operating Partnership, L.P.

NXRT Cedar Pointe, LLC

 

100%

50%

NXRT Crestmont, LLC

Pear Ridge Partners, LLC

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine I Owner, L.P.

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine II Owner, L.P.

 

100%

50%

 

In certain instances, the Borrower owns a de minimis direct or indirect interest
in the Issuers or Pledgors listed above through a taxable REIT subsidiary
(“TRS”) in order to maintain a pre-existing tax partnership for IRS purposes,
which is not reflected on the above-listed schedule.  In each case, the interest
owned through the TRS is 1% or less.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VIA E-MAIL

November 19, 2019

 

--------------------------------------------------------------------------------

 

c/o NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Telephone No. (972) 419-6229

Email: mmcgraner@highlandcapital.com

 

and:

Attention: Brian Mitts, Chief Financial Officer

Telephone No. (972) 419-2556

Email: bmitts@nexpointadvisors.com)

 

Re:

Letter Agreement (the “Letter Agreement”) concerning that certain Revolving
Credit Agreement dated as of January 28, 2019 (the “Original Credit Agreement”)
among NexPoint Residential Trust Operating Partnership, L.P. (the “Borrower”),
the financial institutions party thereto, as lenders (the “Lenders”), and
SunTrust Bank, as Administrative Agent (the “Agent”), as the same has been
previously modified or supplemented by that certain letter agreement dated as of
June 28, 2019 (the “June 2019 Letter Agreement”), that certain August 2019
Modification of Loan Documents dated as of August 28, 2019 (the “August 2019
Modification”), that certain letter agreement dated as of September 4, 2019 (the
“September 2019 Letter Agreement”), and that certain November 2019 Modification
of Loan Documents dated as of November 18, 2019 (the “November 2019
Modification”; collectively, with the September 2019 Letter Agreement, the
August 2019 Modification, the June 2019 Letter Agreement, and the Original
Credit Agreement, as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and the Borrowers’ request for Incremental
Commitments (as defined therein; and in addition to those obtained in connection
with prior requests) in an aggregate amount equal to $75,000,000.00 (the
“November 2019 Incremental Commitments”) pursuant to Section 2.23 thereof (the
“November 2019 Increase”).

Gentlemen:

Reference is hereby made to the above-captioned Credit Agreement. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

Borrower has previously requested and obtained the Subject Increases in the
Revolving Commitments, as referenced in the June 2019 Letter Agreement and the
September 2019 Letter Agreement. As a result of the application and
effectiveness of the November 2019 Modification, the Borrower is, as of the date
hereof, entitled to request up to $75,000,000.00 in additional Incremental
Commitments pursuant to Section 2.23 of the Credit Agreement.  

Borrower has notified the Agent and Lenders of its intention to request the
November 2019 Modification pursuant to the terms of Section 2.23 of the Credit
Agreement. This Letter Agreement constitutes Borrower’s written request for the
November 2019 Increase and Borrower’s requested date for the effectiveness of
the November 2019 Incremental Commitments is November 19, 2019 (the “Requested
Increase Date”). The Agent hereby acknowledges receipt of the request for the
November 2019 Increase.

Each of SunTrust Bank and KeyBank National Association, both current Lenders
under the Credit Agreement, have, in connection with Borrower’s request for the
November 2019 Incremental Commitments and subject to the terms and conditions
set forth in this Letter Agreement and Section 2.23(b) of the Credit Agreement,
agreed to provide Incremental Commitments thereunder in amounts equal to
$37,500,000.00 each (collectively, the full amount of the requested November
2019 Incremental Commitments).

As a result of the Incremental Commitments set forth above, Schedule II attached
to the Credit Agreement shall be automatically modified to read as provided on
Exhibit A attached hereto.  

The effectiveness of the November 2019 Incremental Commitments as of the
Requested Increase Date is subject to the following conditions precedent:

 

--------------------------------------------------------------------------------

 

 

(a)

the receipt by Agent of originally-executed counterparts to this Letter
Agreement from the Borrower, the Guarantor (for purposes of acknowledging and
consenting to the terms of this Letter Agreement and the November 2019
Incremental Commitments), and each of SunTrust Bank and KeyBank National
Association;

 

(b)

evidence of appropriate corporate authorization on the part of the Borrower with
respect to such November 2019 Incremental Commitments in form and substance
acceptable to the Agent;

 

(c)

a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Agent (i) certifying that each of the
conditions in Section 2.23(a) has been satisfied (except as expressly waived in
this Letter Agreement), (ii) providing calculations showing pro forma compliance
with each of the financial covenants set forth in Section 5.2 as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, and calculated as if all November 2019 Incremental
Commitments had been established (and fully funded) as of the first day of the
relevant period for testing compliance, (iii) certifying as to no existing
Defaults or Events of Default under the Credit Agreement; and

 

(d)

payment by Borrower to Agent, SunTrust Bank, and KeyBank National Association of
the arranger and/or commitment fees separately agreed to between Borrower and
such parties.

This Letter Agreement is further conditioned upon and subject to each of the
following terms and conditions:

 

(a) except as specifically modified hereby, each of the terms and conditions of
the Credit Agreement and Loan Documents are hereby ratified and confirmed and
shall remain in force and effect;

 

(b) nothing herein shall in any way prejudice, impair or affect the rights and
remedies of the Agent or Lenders under the Credit Agreement and/or the other
Loan Documents;

 

(c)this Letter Agreement does not operate to waive any Default or defined Event
of Default, whether now existing or hereafter arising, under the Credit
Agreement or the other Loan Documents and, except as expressly stated herein,
nothing contained herein does or is intended to constitute a waiver, or the
creation of any agreement or commitment to provide any waiver in the future, of
any Event of Default or potential Default or of the Secured Parties’ rights or
remedies under the Credit Agreement and/or other Loan Documents;

 

(d)the clarification that, to the extent the Borrower obtains, directly or
indirectly, an ownership interest in one or more of the parcels of real property
described on Exhibit B attached hereto, that such real property shall constitute
“Mortgaged Properties” under the Credit Agreement (the “New Mortgaged
Properties”), any Subsidiaries of the Borrower owning such New Mortgaged
Properties shall constitute Collateral Subsidiaries under the Credit Agreement
(the “New Collateral Subsidiaries”), and that, promptly following the obtaining
of any such ownership interest (and, in any case, within three (3) Business Days
following same), the Borrower and such New Collateral Subsidiaries shall enter
into such documents and agreements as may be required by the Administrative
Agent to document the addition of the New Mortgaged Properties as Mortgaged
Properties under the Credit Agreement and, as necessary, joining the New
Collateral Subsidiaries as pledgors under the relevant Collateral Documents; and

 

(e)except as specifically provided herein and subject to the relevant conditions
precedent provided herein, nothing contained herein does or is intended to
constitute an agreement or commitment by Agent or any Lender to provide any
further Incremental Commitment or any release, amendment, supplement, extension,
or other modification with respect to the Credit Agreement, the other Loan
Documents, or the collateral held in connection therewith.

 

In consideration of the modifications set forth in this Letter Agreement,
Borrower and Guarantors, for themselves and for each of their respective heirs,
personal representatives, successors and assigns, each hereby releases and holds
harmless each Secured Party and their respective officers, employees and agents,
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever,

 

--------------------------------------------------------------------------------

 

including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, in each case to the extent relating to any of the Loan
Documents, the making of the Loans, the administration of the Loans or any of
the Loan Documents, or any business communications and/or dealings between
Borrower and/or Guarantors, on one hand, and the Secured Parties, on the other,
concerning the Loans or any of the Loan Documents (in each case to the extent
relating to events, conditions or circumstances arising on or prior to the date
hereof).  Further, Borrower agrees to hold each Secured Party harmless and
indemnify each Secured Party and their respective successors and assigns from
any and all claims or causes of action arising in connection with this Letter
Agreement or the Loans.

 

To the extent this Letter Agreement accurately reflects the requests of the
Borrower, Guarantor, SunTrust Bank, and KeyBank National Association with
respect to the November 2019 Incremental Commitments and the Borrower,
Guarantor, SunTrust Bank, and KeyBank National Association are willing to
acknowledge, consent and agree to the terms set forth herein with respect to the
November 2019 Incremental Commitments and otherwise accept and agree to the
conditions set forth in this Letter Agreement, please (a) cause each of them to
execute two (2) originals of this Letter Agreement to acknowledge such
acceptance and agreement, (b) send a pdf of one of the execution pages counsel
for the Agent (Keith Mrochek at Troutman Sanders, LLP,
keith.mrochek@troutman.com), and (c) send the original signature pages via
overnight courier to Mr. Mrochek at c/o Troutman Sanders, LLP, 301 South College
Street, Suite 3400, Charlotte, NC  28202, 704-998-4059 (office phone).  

 

The November 2019 Incremental Commitments of SunTrust Bank and KeyBank National
Association shall each be deemed effective as of the Requested Increase Date to
the extent the all of the conditions precedent noted above are satisfied on or
prior thereto. To the extent such conditions precedent are not satisfied as of
such date, this Letter Agreement shall be of no further force or effect except
to the extent extended or otherwise agreed to by the Agent, SunTrust Bank,
KeyBank National Association, Borrower, and each Guarantor.  

 

Each of the undersigned hereby represents and warrants that he/she is duly
authorized to execute and deliver this Letter Agreement to the parties hereto on
behalf of the party for whom he/she has executed this Letter Agreement.

 

This Letter Agreement may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Letter Agreement by email, telecopier, or facsimile shall be effective as
delivery of a manually executed counterpart thereof.  This letter shall be
governed by, and construed in accordance with, the laws of the State of New
York.  This Letter Agreement is subject to dispute resolution as provided in the
Loan Agreement.

 

Should you have any questions concerning the foregoing, please do not hesitate
to contact us.

 

 

[remainder of page left intentionally blank – signature pages to follow]

 

 




 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

SUNTRUST BANK, as Agent

 

 

By: /s/ Ryan Almond

Name: Ryan Almond

Title:Director

 

 

The undersigned hereby accept, and acknowledge the terms and conditions set
forth above in this Letter Agreement with respect to the November 2019
Incremental Commitments:

 

SUNTRUST BANK, as a Lender

 

 

By: /s/ Ryan Almond

Name:Ryan Almond

Title:Director

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Christopher T. Neil

Name:Christopher T. Neil

Title:Senior Banker

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby request, accept, and acknowledge (each, as applicable)
the terms and conditions set forth above in this Letter Agreement with respect
to the November 2019 Incremental Commitments:

 

BORROWER:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC,

a Delaware limited liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

 

By:__/s/ Matt McGraner____________

Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 

 

GUARANTORS:

 

NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

 

By:__/s/ Matt McGraner____________

Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 

cc:

 

Wick Phillips Gould & Martin, LLP

3131 McKinney, Suite 100

Dallas, Texas 75204

Attention: D.C. Sauter

Telephone No. (214) 740-4043

Email: dcsauter@wickphillips.com)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

REVISED SCHEDULE II OF CREDIT AGREEMENT

 

 

Commitment Amounts

 

SunTrust Bank

$       102,500,000

45.5555555556%

Key Bank

$         62,500,000

27.7777777778%

Raymond James

$         30,000,000

13.3333333333%

Chemical Bank

$         15,000,000

6.6666666667%

Synovus Bank

$         15,000,000

6.6666666667%

Total

$       225,000,000

100.0000000000%

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

NEW MORTGAGED PROPERTIES

 

 

 

 

New Mortgage Borrower / Collateral Subsidiary

New Mortgaged Property

New Mortgage Lender

 

NXRT Bloom, LLC

7075 W. GOWAN ROAD, LAS VEGAS, NEVADA

Freddie Mac

NXRT Torreyana, LLC

5155 S. TORREY PINES DRIVE, LAS VEGAS, NEVADA

Freddie Mac

NXRT Bella Solara, LLC

7101 SMOKE RANCH ROAD, LAS VEGAS, NEVADA

Freddie Mac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

VIA E-MAIL

 

November 20, 2019

c/o NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Telephone No. (972) 419-6229

Email: mmcgraner@highlandcapital.com

 

and:

Attention: Brian Mitts, Chief Financial Officer

Telephone No. (972) 419-2556

Email: bmitts@nexpointadvisors.com)

 

Re:

Letter Agreement (the “Letter Agreement”) concerning that certain Revolving
Credit Agreement dated as of January 28, 2019 (the “Original Credit Agreement”)
among NexPoint Residential Trust Operating Partnership, L.P. (the “Borrower”),
the financial institutions party thereto, as lenders (the “Lenders”), and
SunTrust Bank, as Administrative Agent (the “Agent”), as the same has been
previously modified or supplemented by that certain letter agreement dated as of
June 28, 2019 (the “June 2019 Letter Agreement”), that certain August 2019
Modification of Loan Documents dated as of August 28, 2019 (the “August 2019
Modification”), that certain letter agreement dated as of September 4, 2019 (the
“September 2019 Letter Agreement”), that certain November 2019 Modification of
Loan Documents dated as of November 18, 2019 (the “November 2019 Modification”),
and that certain letter agreement dated as of November 19, 2019 concerning the
effectiveness of certain Incremental Commitments (the “November 2019 Incremental
Commitments Letter Agreement”; collectively, with the November 2019
Modification, the September 2019 Letter Agreement, the August 2019 Modification,
the June 2019 Letter Agreement, and the Original Credit Agreement, as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and the addition of certain Mortgaged Properties and Collateral Subsidiaries
under the Credit Agreement and Loan Documents.

Gentlemen:

Reference is hereby made to the above-captioned Credit Agreement. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

Effective as of November 20, 2019, Borrower has acquired an ownership interest
in the real properties described on Exhibit A attached hereto (the “New
Mortgaged Properties”). The New Mortgaged Properties are owned by the respective
Subsidiaries of the Borrower described on such Exhibit A (the “New Collateral
Subsidiaries”) and are subject to the terms of those certain loan agreements or
other financing arrangements also described on such Exhibit A (collectively, the
“New Senior Credit Agreements”).

The Borrower and each of the New Collateral Subsidiaries hereby acknowledge and
agree that: (a) the New Mortgaged Properties constitute Mortgaged Properties, as
such term is used in the Credit Agreement;  (b) each of the New Collateral
Subsidiaries constitute Collateral Subsidiaries, as such term is used in the
Credit Agreement; and (c) that the New Senior Credit Agreements constitute
Senior Credit Agreements under the Credit Agreement and the loans and
indebtedness evidenced thereby constitute Senior Loans under the Credit
Agreement.  In furtherance of the foregoing, the undersigned parties hereby
agree as follows (collectively, the “Subject Modifications, Agreements, and
Joinders”):

 

(a)

Schedule III attached to the Credit Agreement is hereby deleted in its entirety
and replaced with the document attached hereto as Exhibit B;

 

(b)

Schedule V attached to the Credit Agreement is hereby deleted in its entirety
and replaced with the document attached hereto as Exhibit C;

 

--------------------------------------------------------------------------------

 

 

(c)

each of the parties owning equity interests in the New Collateral Subsidiaries
(the “New Pledgors”) shall, concurrently with the execution and delivery of this
Letter Agreement, execute a joinder in the form attached as Exhibit B to the
Equity Interests Pledge Agreement documenting their joinder to the Equity
Interests Pledge Agreement;

 

(d)

each of the New Pledgors, by its execution hereof, hereby: (i) is joined as a
party to the Pledge Agreement with the same force and effect as if originally
named therein as a “Pledgor” thereunder; (ii) confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Pledge Agreement; and (iii) represents and warrants that each
of the representations and warranties contained in the Pledge Agreement is true
and correct on and as the date hereof as if made on and as of such date, except
to the extent any such representation or warranty (including any such
representation or warranty contained in the Credit Agreement) was expressly made
as of an earlier date, in which case such representation or warranty was true
and correct as of such earlier date; and (iv) agrees that until receipt of
written notice from the Agent that the Pledge Agreement has been terminated, it
shall (and shall, as applicable, cause each party that is a new Issuer under the
Pledge Agreement (each, a “New Issuer” to): (A) upon receipt of notice from the
Agent that an Event of Default as defined in the Pledge Agreement has occurred
and is continuing, pay to the Agent all amounts then due and thereafter as they
become due to the applicable Pledgor with respect to the “Collateral” under the
Pledge Agreement; (B) upon the receipt of notice from the Agent that the Agent
(or any successor or assign of the Agent) has become a member or limited partner
(as the case may be) as the result of the exercise by the Agent of the Agent’s
rights and remedies under the Pledge Agreement, admit and recognize the Agent
(or any such successor and assign of the Agent) as a member or limited partner
(as provided for the organizational documents of each Issuer), with the full
right to exercise all of the rights of a member, general partner or a limited
partner as the case may be; and (C) upon receipt of notice from the Agent that
an Event of Default as defined in the Pledge Agreement has occurred and is
continuing, to the extent provided in the Pledge Agreement, comply with the
instructions of the Agent in connection with the exercise of the Agent’s rights
and remedies as set forth in the Pledge Agreement, without any further consent
from any Borrower or any other Person;

 

(e)

each New Issuer, by its execution hereof, hereby (i) agrees that such Issuer has
no knowledge of any Lien or other security interest in the Pledged Interest
(other than the Agent’s) that has not been terminated on or prior to the date
hereof and the registered pledgee of the Pledged Interests on the books of such
Issuer is SunTrust Bank, as Agent, and there is no other pledge currently
registered on the books and records of such Issuer with respect to the Pledged
Interests under Pledge Agreement; and (ii) agrees that until receipt of written
notice from the Agent that the Pledge Agreement has been terminated, it shall:
(A) upon receipt of notice from the Agent that an Event of Default as defined in
the Pledge Agreement has occurred and is continuing, pay to the Agent all
amounts then due and thereafter as they become due to the applicable Pledgor
with respect to the “Collateral” under the Pledge Agreement; (B) upon the
receipt of notice from the Agent that the Agent (or any successor or assign of
the Agent) has become a member or limited partner (as the case may be) as the
result of the exercise by the Agent of the Agent’s rights and remedies under the
Pledge Agreement, admit and recognize the Agent (or any such successor and
assign of the Agent) as a member or limited partner (as provided for the
organizational documents of each Issuer), with the full right to exercise all of
the rights of a member, general partner or a limited partner as the case may be;
and (C) upon receipt of notice from the Agent that an Event of Default as
defined in the Pledge Agreement has occurred and is continuing, to the extent
provided in the Pledge Agreement, comply with the instructions of the Agent in
connection with the exercise of the Agent’s rights and remedies as set forth in
the Pledge Agreement, without any further consent from any Borrower or any other
Person; and

 

(f)

Schedules I and II to the Pledge Agreement are hereby deleted in their entirety
and replaced with the documents attached hereto as Exhibits D and E,
respectively.

The effectiveness of this Letter Agreement and the Subject Modifications,
Agreements, and Joinders set forth herein is subject to the following conditions
precedent:

 

--------------------------------------------------------------------------------

 

 

(a)

the receipt by Agent of originally-executed counterparts to this Letter
Agreement from the Borrower, the Guarantor (for purposes of acknowledging and
consenting to the terms of this Letter Agreement and the Subject Modifications,
Agreements, and Joinders), the Agent (on behalf of the Lenders, as authorized
pursuant to the terms of the November 2019 Modification), and the New Pledgors;

 

(b)

evidence of appropriate corporate authorization on the part of the Borrower,
Guarantor, and New Pledgors with respect to this Letter Agreement and the
Subject Modifications, Agreements, and Joinders in form and substance acceptable
to the Agent; and

 

(c)

payment by Borrower to Agent of the costs and expenses of Agent incurred in
connection with the negotiation, preparation, and final documentation of this
Letter Agreement and matters related to the Subject Modifications, Agreements,
and Joinders.

This Letter Agreement is further conditioned upon and subject to each of the
following terms and conditions:

 

 

(a)

except as specifically modified hereby, each of the terms and conditions of the
Credit Agreement and Loan Documents are hereby ratified and confirmed and shall
remain in force and effect;

 

 

(b)

nothing herein shall in any way prejudice, impair or affect the rights and
remedies of the Agent or Lenders under the Credit Agreement and/or the other
Loan Documents;

 

 

(c)

this Letter Agreement does not operate to waive any Default or defined Event of
Default, whether now existing or hereafter arising, under the Credit Agreement
or the other Loan Documents and, except as expressly stated herein, nothing
contained herein does or is intended to constitute a waiver, or the creation of
any agreement or commitment to provide any waiver in the future, of any Event of
Default or potential Default or of the Secured Parties’ rights or remedies under
the Credit Agreement and/or other Loan Documents; and

 

 

(d)

except as specifically provided herein and subject to the relevant conditions
precedent provided herein, nothing contained herein does or is intended to
constitute an agreement or commitment by Agent or any Lender to provide any
release, amendment, supplement, extension, or other modification with respect to
the Credit Agreement, the other Loan Documents, or the collateral held in
connection therewith.

 

In consideration of the Subject Modifications, Agreements, and Joinders
documented and provided herein, Borrower and Guarantor, for themselves and for
each of their respective heirs, personal representatives, successors and
assigns, each hereby releases and holds harmless each Secured Party and their
respective officers, employees and agents, from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, in each case to the
extent relating to any of the Loan Documents, the making of the Loans, the
administration of the Loans or any of the Loan Documents, or any business
communications and/or dealings between Borrower and/or Guarantors, on one hand,
and the Secured Parties, on the other, concerning the Loans or any of the Loan
Documents (in each case to the extent relating to events, conditions or
circumstances arising on or prior to the date hereof).  Further, Borrower agrees
to hold each Secured Party harmless and indemnify each Secured Party and their
respective successors and assigns from any and all claims or causes of action
arising in connection with this Letter Agreement or the Loans.

 

To the extent this Letter Agreement accurately reflects the requests of the
Borrower, Guarantor, Agent, and New Pledgors with respect to the Subject
Modifications, Agreements, and Joinders and such parties are willing to
acknowledge, consent and agree to the terms set forth herein with respect to the
Subject Modifications, Agreements, and Joinders and otherwise accept and agree
to the conditions set forth in this Letter Agreement, please (a) cause each of
them to execute two (2) originals of this Letter Agreement to acknowledge such
acceptance and agreement, (b) send a pdf of one of the execution pages counsel
for the Agent (Keith Mrochek at Troutman Sanders, LLP,

 

--------------------------------------------------------------------------------

 

keith.mrochek@troutman.com), and (c) send the original signature pages via
overnight courier to Mr. Mrochek at c/o Troutman Sanders, LLP, 301 South College
Street, Suite 3400, Charlotte, NC  28202, 704-998-4059 (office phone).  

 

The Subject Modifications, Agreements, and Joinders shall be deemed effective as
of the date of this Letter Agreement upon the satisfaction of all conditions
precedent referenced herein.

 

Each of the undersigned hereby represents and warrants that he/she is duly
authorized to execute and deliver this Letter Agreement to the parties hereto on
behalf of the party for whom he/she has executed this Letter Agreement.

 

This Letter Agreement may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Letter Agreement by email, telecopier, or facsimile shall be effective as
delivery of a manually executed counterpart thereof.  This letter shall be
governed by, and construed in accordance with, the laws of the State of New
York.  This Letter Agreement is subject to dispute resolution as provided in the
Loan Agreement.

 

Should you have any questions concerning the foregoing, please do not hesitate
to contact us.

 

 

[remainder of page left intentionally blank – signature pages to follow]

 

 




 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

SUNTRUST BANK, as Agent

 

 

By: /s/ Ryan Almond

Name:Ryan Almond

Title:Director

 

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby request, accept, agree to, and acknowledge (each, as
applicable) the terms and conditions set forth above in this Letter Agreement
with respect to the Subject Modifications, Agreements, and Joinders:

 

BORROWER:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC,

a Delaware limited liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:/s/ Matt McGraner
Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 

GUARANTOR:

 

NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:/s/ Matt McGraner
Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 




 

--------------------------------------------------------------------------------

 

NEW PLEDGORS:

 

NXRT PEMBROKE OWNER, LLC,

a Delaware limited liability company

 

By:NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership, its Sole Member

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

 

By:/s/ Matt McGraner

Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 

 

NXRT BRENTWOOD OWNER, LLC,

a Delaware limited liability company

 

By:NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership, its Sole Member

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

 

By:/s/ Matt McGraner

Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 

 

 

 




 

--------------------------------------------------------------------------------

 

NEW ISSUERS:

 

NXRT PEMBROKE, LLC,

a Delaware limited liability company

 

By:NXRT PEMBROKE OWNER, LLC,

a Delaware limited liability company

 

By:NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership, its Sole Member

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

 

By:/s/ Matt McGraner

Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 

 

NXRT BRENTWOOD, LLC,

a Delaware limited liability company

 

NXRT BRENTWOOD OWNER, LLC,

a Delaware limited liability company

 

By:NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership, its Sole Member

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

 

By:/s/ Matt McGraner

Name:Matt McGraner

Title:Executive Vice President and Chief Investment Officer

 

 

 

 

cc:

 

Wick Phillips Gould & Martin, LLP

3131 McKinney, Suite 100

Dallas, Texas 75204

Attention: D.C. Sauter

Telephone No. (214) 740-4043

Email: dcsauter@wickphillips.com)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

NEW MORTGAGED PROPERTIES, COLLATERAL SUBSIDIARIES,

AND SENIOR CREDIT AGREEMENTS

 

New Mortgage Borrower / Collateral Subsidiary

New Mortgaged Property

New Mortgage Lender

 

NXRT Bloom, LLC

7075 W. GOWAN ROAD, LAS VEGAS, NEVADA

Freddie Mac

NXRT Torreyana, LLC

5155 S. TORREY PINES DRIVE, LAS VEGAS, NEVADA

Freddie Mac

NXRT Bella Solara, LLC

7101 SMOKE RANCH ROAD, LAS VEGAS, NEVADA

Freddie Mac




 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SCHEDULE III TO CREDIT AGREEMENT

 

Mortgaged Properties

 

Mortgage Borrower

Mortgage Lender

 

FRBH Arbors, LLC

Freddie Mac

FRBH CP, LLC

Freddie Mac

FRBH Eaglecrest, LLC

Freddie Mac

FRBH Silverbrook, LLC

Freddie Mac

FRBH Beechwood, LLC

Freddie Mac

FRBH Willow Grove, LLC

Freddie Mac

FRBH Woodbridge, LLC

Freddie Mac

FRBH Sabal Park, LLC

Freddie Mac

FRBH Courtney Cove, LLC

Freddie Mac

HRTBH Timber Creek, LLC

Freddie Mac

NXRTBH Radbourne Lake, LLC

Freddie Mac

NXRTBH Sabal Palms, LLC

Freddie Mac

NXRTBH Steeplechase, LLC

Freddie Mac

NXRTBH Cornerstone Owner, LLC

Freddie Mac

NXRTBH Barrington Mill Owner, LLC

Freddie Mac

NXRTBH Versailles, LLC

Freddie Mac

NXRTBH Bayberry, LLC

Freddie Mac

NXRTBH Madera, LLC

Freddie Mac

NXRTBH Vanderbilt, LLC

Freddie Mac

NXRTBH CityView, LLC

Fannie Mae

NXRTBH Colonnade, LLC

Freddie Mac

NXRTBH Hollister, LLC

Freddie Mac

NXRTBH Old Farm, LLC

Freddie Mac

NXRTBH Stone Creek, LLC

Freddie Mac

NXRTBH Rockledge, LLC

Freddie Mac

NXRTBH Atera I, LLC

Freddie Mac

NXRTBH Atera II, LLC

Freddie Mac

NXRT Cedar Pointe, LLC

Freddie Mac

Pear Ridge Partners, LLC

Freddie Mac

SOF Brandywine I Owner, L.P.

Freddie Mac

SOF Brandywine II Owner, L.P.

Freddie Mac

NXRT Pembroke, LLC

Freddie Mac

NXRT Brentwood, LLC

Freddie Mac

NXRT Bloom, LLC

Freddie Mac

NXRT Bella Solara, LLC

Freddie Mac

NXRT Torreyana, LLC

Freddie Mac

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

SCHEDULE V TO CREDIT AGREEMENT

 

Pledgor

Issuer

%

Owned*

%

Pledged

FRBH C1 Residential, LLC

FRBH Arbors, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH CP, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Eaglecrest, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Silverbrook, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Beechwood, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Willow Grove, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Woodbridge, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Sabal Park, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Courtney Cove, LLC

 

100%

50%

HRT Timber Creek, LLC

HRTBH Timber Creek, LLC

 

100%

50%

NXRT Radbourne Lake, LLC

NXRTBH Radbourne Lake, LLC

 

100%

50%

NXRT Sabal Palm, LLC

NXRTBH Sabal Palms, LLC

 

100%

50%

NXRT Steeplechase, LLC

NXRTBH Steeplechase, LLC

 

100%

50%

NXRTBH Cornerstone, LLC

NXRTBH Cornerstone Owner, LLC

 

100%

50%

NXRTBH Barrington Mill, LLC

NXRTBH Barrington Mill Owner, LLC

 

100%

50%

NXRTBH North Dallas 3, LLC

NXRTBH Versailles, LLC

 

100%

50%

NXRT Bayberry, LLC

NXRTBH Bayberry, LLC

 

100%

50%

NXRTBH AZ2, LLC

 

NXRTBH Madera, LLC

 

100%

50%

NXRT Vanderbilt, LLC

NXRTBH Vanderbilt, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH CityView, LLC

 

100%

50%

BH Willowdale Manager, LLC

NXRTBH Colonnade, LLC

 

100%

50%

FRBH Regatta Bay, LLC

NXRTBH Hollister, LLC

 

100%

50%

NXRTBH McMillan, LLC

NXRTBH Old Farm, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH Stone Creek, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Rockledge, LLC

 

100%

50%

 

--------------------------------------------------------------------------------

 

Pledgor

Issuer

%

Owned*

%

Pledged

HRTBH North Atlanta, LLC

NXRTBH Atera I, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Atera II, LLC

 

100%

50%

NexPoint Residential Trust Operating Partnership, L.P.

NXRT Cedar Pointe, LLC

 

100%

50%

NXRT Crestmont, LLC

Pear Ridge Partners, LLC

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine I Owner, L.P.

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine II Owner, L.P.

 

100%

50%

NXRT Pembroke Owner, LLC

NXRT Pembroke, LLC

100%

49.9%

NXRT Brentwood Owner, LLC

NXRT Brentwood, LLC

100%

49.9%

RTT Bloom, LLC

NXRT Bloom, LLC

100%

49.9%

RTT Bella Solara, LLC

NXRT Bella Solara, LLC

100%

49.9%

RTT Torreyana, LLC

NXRT Torreyana, LLC

100%

49.9%

 

In certain instances, the Borrower owns a de minimis direct or indirect interest
in the Issuers or Pledgors listed above through a taxable REIT subsidiary
(“TRS”) in order to maintain a pre-existing tax partnership for IRS purposes,
which is not reflected on the above-listed schedule.  In each case, the interest
owned through the TRS is 1% or less.




 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

SCHEDULE I TO PLEDGE AGREEMENT

 

 

Pledgor

Issuer

Number/
Percentage
Owned

Number/
Percentage
Pledged

Certificate
Number

FRBH C1 Residential, LLC

FRBH Arbors, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

FRBH CP, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

FRBH Eaglecrest, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

FRBH Silverbrook, LLC

 

100%

50%

N/A

FRBH Nashville Residential, LLC

FRBH Beechwood, LLC

 

100%

50%

N/A

FRBH Nashville Residential, LLC

FRBH Willow Grove, LLC

 

100%

50%

N/A

FRBH Nashville Residential, LLC

FRBH Woodbridge, LLC

 

100%

50%

N/A

FRBH JAX-TPA, LLC

FRBH Sabal Park, LLC

 

100%

50%

N/A

FRBH JAX-TPA, LLC

FRBH Courtney Cove, LLC

 

100%

50%

N/A

HRT Timber Creek, LLC

HRTBH Timber Creek, LLC

 

100%

50%

N/A

NXRT Radbourne Lake, LLC

NXRTBH Radbourne Lake, LLC

 

100%

50%

N/A

NXRT Sabal Palm, LLC

NXRTBH Sabal Palms, LLC

 

100%

50%

N/A

NXRT Steeplechase, LLC

NXRTBH Steeplechase, LLC

 

100%

50%

N/A

NXRTBH Cornerstone, LLC

NXRTBH Cornerstone Owner, LLC

 

100%

50%

N/A

NXRTBH Barrington Mill, LLC

NXRTBH Barrington Mill Owner, LLC

 

100%

50%

N/A

NXRTBH North Dallas 3, LLC

NXRTBH Versailles, LLC

 

100%

50%

N/A

NXRT Bayberry, LLC

NXRTBH Bayberry, LLC

 

100%

50%

N/A

NXRTBH AZ2, LLC

 

NXRTBH Madera, LLC

 

100%

50%

N/A

NXRT Vanderbilt, LLC

NXRTBH Vanderbilt, LLC

 

100%

50%

N/A

 

--------------------------------------------------------------------------------

 

FRBH C1 Residential, LLC

NXRTBH CityView, LLC

 

100%

50%

N/A

BH Willowdale Manager, LLC

NXRTBH Colonnade, LLC

 

100%

50%

N/A

FRBH Regatta Bay, LLC

NXRTBH Hollister, LLC

 

100%

50%

N/A

NXRTBH McMillan, LLC

NXRTBH Old Farm, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

NXRTBH Stone Creek, LLC

 

100%

50%

N/A

HRTBH North Atlanta, LLC

NXRTBH Rockledge, LLC

 

100%

50%

N/A

HRTBH North Atlanta, LLC

NXRTBH Atera I, LLC

 

100%

50%

N/A

HRTBH North Atlanta, LLC

NXRTBH Atera II, LLC

 

100%

50%

N/A

NexPoint Residential Trust Operating Partnership, L.P.

NXRT Cedar Pointe, LLC

 

100%

50%

N/A

NXRT Crestmont, LLC

Pear Ridge Partners, LLC

 

100%

50%

N/A

NXRT Brandywine LP, LLC

SOF Brandywine I Owner, L.P.

 

100%

50%

N/A

NXRT Brandywine LP, LLC

SOF Brandywine II Owner, L.P.

 

100%

50%

N/A

NXRT Pembroke Owner, LLC

NXRT Pembroke, LLC

100%

49.9%

N/A

NXRT Brentwood Owner, LLC

NXRT Brentwood, LLC

100%

49.9%

N/A

RTT Bloom, LLC

NXRT Bloom, LLC

 

100%

49.9%

N/A

RTT Bella Solara, LLC

NXRT Bella Solara, LLC

100%

49.9%

N/A

RTT Torreyana, LLC

NXRT Torreyana, LLC

100%

49.9%

N/A

 

--------------------------------------------------------------------------------

 

 




EXHIBIT E

 

SCHEDULE II TO PLEDGE AGREEMENT

 

 

1.

UCC-1 filings to be filed in the name of each Pledgor with the Secretary of
State of the State of Delaware describing the Collateral as set forth herein.

2.

Delivery to the Agent of the Certificates issued to the Pledgors as set forth in
Schedule I hereto and representing 100% of the Equity Interests in each such
Issuer pledged hereunder, together with an undated instrument of transfer or
assignment covering such certificate duly executed in blank by the applicable
Pledgor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOVEMBER 2019 MODIFICATION OF LOAN DOCUMENTS

 

THIS NOVEMBER 2019 MODIFICATION OF LOAN DOCUMENTS (this “Agreement” or
“Modification”) is made effective as of November 18, 2019 (the “Effective
Date”), by and among NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (the "Borrower"), NEXPOINT RESIDENTIAL TRUST, INC.,
a Maryland corporation (the "Guarantor"), each of the undersigned in their
capacities as “Pledgors” under any one or more of the Pledge Agreement, the
Economic Interest Pledge Agreement, and the Equity Proceeds Pledge Agreement
(each, as defined in the Credit Agreement referenced below), SUNTRUST BANK, a
Georgia banking corporation, as administrative agent (in such capacity, and
together with any successor Administrative Agent under the Credit Agreement (as
hereinafter defined), the “Administrative Agent”), and the Lenders party to the
Credit Agreement as of the date hereof.

 

RECITALS:

 

 

--------------------------------------------------------------------------------

 

A.Reference is hereby made to that certain Revolving Credit Agreement dated as
of January 28, 2019 by and among Borrower, Administrative Agent, and the Lenders
party thereto (the “Original Credit Agreement”), as supplemented by that certain
letter agreement dated as of June 28, 2019 concerning the exercise of the
accordion feature set forth in Section 2.23 of the Original Credit Agreement
(the “July 2019 Letter Agreement”), as modified by that certain August 2019
Modification of Loan Documents dated as of August 28, 2019 (the “August 2019
Modification”), and as supplemented by that certain letter agreement dated as of
September 4, 2019 concerning the Borrower’s request to further exercise the
accordion feature set forth in Section 2.23 of the Original Credit Agreement
(the “September 2019 Letter Agreement”; collectively, with the Original Credit
Agreement, the July 2019 Letter Agreement, and the August 2019 Modification, as
the same may have been otherwise amended, restated, supplemented or otherwise
modified prior to the date hereof and as modified hereby, the “Credit
Agreement”) pursuant to which the Lenders have previously extended financing to
the Borrower in the form of the Revolving Loans referenced therein. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.  

 

B.Guarantor has previously guaranteed the obligations of Borrower under and in
connection with the Credit Agreement pursuant to the terms of that certain
Guaranty Agreement dated as of January 28, 2019, as modified by the August 2019
Modification (collectively, as the same may have been otherwise amended,
restated, supplemented or otherwise modified prior to the date hereof and as
modified hereby, the “Guaranty”).

 

C.The Borrower’s obligations under the Credit Agreement have been further
secured by the Pledge Agreement, the Economic Interest Pledge Agreement, and the
Equity Proceeds Pledge Agreement, each as referenced in the Credit Agreement,
and executed and delivered by the respective Pledgors.

 

D.The July 2019 Letter Agreement provided for the increase, pursuant to Section
2.23 of the Credit Agreement, of the aggregate Revolving Commitments under the
Credit Agreement to an aggregate amount of $125,000,000.00, the August 2019
Modification provided for the increase of the amount by which the Revolving
Commitments could be increased pursuant to Section 2.23 of the Credit Agreement
to an aggregate amount of $150,000,000.00, and, pursuant to the terms of the
September 2019 Letter Agreement, Borrower has subsequently requested and
received additional Revolving Commitments under the Credit Agreement such that
the aggregate amount thereof is, as of the date of this Agreement,
$150,000,000.00 (such that the accordion has been fully utilized pursuant to
Section 2.23 of the Credit Agreement as in existence prior to the effectiveness
of this Agreement).

 

E.Borrower, Guarantor, Pledgors, Administrative Agent, and the Lenders wish to
modify certain terms and provisions of the Loan Documents as set forth or
required herein for the purposes of, among other things, providing for an
additional $75,000,000.00 increase in the amount by which the Revolving
Commitments can be increased pursuant to Section 2.23 of the Credit Agreement.
The Administrative Agent and Lenders are willing to agree to such modifications
subject to the satisfaction of certain conditions precedent as set forth herein
and subject to Borrower, Guarantor, and Pledgors making the representations and
assurances hereinafter set forth.

 

NOW, THEREFORE, in consideration of the recitals, the mutual representations and
covenants contained in this Modification and other good consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantor
(as applicable), Pledgors (as applicable), Administrative Agent, and the Lenders
do hereby agree as follows:

 

1.Recitals; Terms.  The Recitals set forth above are true and correct and are
made a part hereof.  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

 

2.Credit Agreement.  The Credit Agreement is hereby modified in the following
respects:

 

(a)The definitions of the terms “Adjusted LIBO Rate” and “Loan Documents” set
forth in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

 

 



“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing  on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity

 

--------------------------------------------------------------------------------

 

 

comparable to such Interest Period (provided that if such rate is less than
zero, such rate shall be deemed to be zero), divided by (ii) a percentage equal
to 1.00% minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) expressed as a decimal (rounded upward to the next
1/100th of 1%) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided that (A) the rate referred
to in clause (i) above shall not be subject to the rounding convention
referenced in clause (ii) above; and (B) if the rate referred to in clause (i)
above is not available at any such time for any reason, then the rate referred
to in clause (i) shall instead be the interest rate per annum, as determined by
the Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in  U. S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period.  For purposes of this
Agreement, the Adjusted LIBO Rate will not be less than zero percent (0%).

 

 



““Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, the June 2019 Letter
Agreement, the August 2019 Modification, the September 2019 Letter Agreement,
the November 2019 Modification, any promissory notes issued hereunder and any
and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.”

 

(b)The following defined terms are hereby included in the definitions contained
in Section 1.1 of the Credit Agreement in their respective proper alphabetical
order:

 

““November 2019 Incremental Commitments Letter” shall mean, to the extent the
same is, at any time executed and delivered by the parties thereto, a letter
agreement in the from attached to the November 2019 Modification as Exhibit E
thereto and to be entered into among the Administrative Agent, SunTrust Bank,
KeyBank National Association, the Borrower, and the Guarantors.”

 

““November 2019 Modification” shall mean that certain November 2019 Modification
of Loan Documents among the Borrower, Guarantors, Lenders, and Administrative
Agent dated as of November 18, 2019.”

 

““September 2019 Letter Agreement” shall mean that certain letter agreement
dated as of September 4, 2019 among the Borrower, Guarantors, Lenders, and
Administrative Agent and documentation executed and delivered in connection
therewith.”

 

(c)The text of Section 2.3 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing, substantially in the
form of Exhibit E attached hereto (a “Notice of Borrowing”), (x) prior to 11:00
a.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing; provided, however, that with
respect to any Borrowing of funds related to the Incremental Commitments of
SunTrust Bank and KeyBank National Association in connection with the November
2019 Incremental Commitment Letter, such period may, in the discretion of the
Administrative Agent, be reduced or waived.  Each Notice of Borrowing shall be
irrevocable and shall specify (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may

 

--------------------------------------------------------------------------------

 

request.  The aggregate principal amount of each Borrowing shall not be less
than $1,000,000 or a larger multiple of $100,000; provided that Base Rate Loans
made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six (6).  Promptly following the receipt of a
Notice of Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Borrowing.”

 

(d)The text of Section 2.13(d) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Accrued interest on outstanding (a) Base Rate Loans shall be payable monthly in
arrears on the first (1st) day of each calendar month and on the Maturity Date
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part or the Maturity Date,
as the case may be. Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand”

 

(e)Clause (a)(i) of Section 2.23 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

(a)“(i)the aggregate principal amount of all such Incremental Commitments made
from time to time pursuant to this Section shall not result in the aggregate
Revolving Commitments hereunder exceeding $225,000,000.00 (the principal amount
of each such Incremental Commitment, the “Incremental Commitment Amount”);
provided, that the parties hereto acknowledge and agree that (A) the initial
aggregate amount of Revolving Commitments permitted pursuant to this provision
was $125,000,000.00; (B) pursuant to the terms of the June 2019 Letter
Agreement, the Revolving Commitments were, effective as of June 28, 2019,
actually increased to such $125,000,000.00 amount through the effectiveness of
the Incremental Commitments referenced therein; (C) effective as of August 28,
2019, pursuant to the terms of the August 2019 Modification, the aggregate
amount of Revolving Commitments permitted hereunder was increased to
$150,000,000.00; (D) pursuant to the September 2019 Letter Agreement, the
Revolving Commitments were, effective as of September 4, 2019, actually
increased to such $150,000,000.00 amount through the effectiveness of the
Incremental Commitments referenced therein; (E) effective as of November 18,
2019, pursuant to the terms of the November 2019 Modification, the aggregate
amount of Revolving Commitments permitted hereunder was increased to the
$225,000,000.00 amount referenced above and the remaining potential increase in
the Revolving Commitments available pursuant to this Section 2.23 is
$75,000,000.00;”

(f)The first sentence of Section 2.23(b) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following: “The Borrower shall
provide at least five (5) days’ written notice to the Administrative Agent (who
shall promptly provide a copy of such notice to each Lender) of any proposal to
establish an Incremental Commitment; provided, however, that the parties hereto
hereby agree that, with respect to the proposed Incremental Commitments of
SunTrust Bank and KeyBank National Association to be entered into pursuant to
the terms of the proposed letter agreement attached to the November 2019
Modification as Exhibit E, such notice period may, in the discretion of the
Administrative Agent, be reduced to one (1) day.”

 

In furtherance of the foregoing, each of the parties hereto hereby consents and
agrees to the terms and conditions set forth in the proposed letter agreement
attached hereto as Exhibit E. After giving effect thereto, the remaining
potential increase in the Revolving Commitments available pursuant to Section
2.23 shall be $0.

 

 

--------------------------------------------------------------------------------

 

(g)The parties hereto hereby acknowledge and agree that the Equity Interests
related to the Mortgaged Properties previously owned by FRBH Abbington, LLC and
FRBH Edgewater Owner, LLC no longer constitute Mortgaged Properties under the
Credit Agreement and that FRBH Edgewater JV, LLC has been released as a Pledgor
under all applicable Collateral Documents. Each of the undersigned parties
hereby consents to the foregoing modification and release.  In furtherance of
the foregoing, Schedules III and V attached to the Credit Agreement are hereby
deleted in their entirety and replaced with the documents attached to Exhibits A
and B attached hereto, respectively.

 

3.Loan Documents Generally.  Each of the Loan Documents is hereby further
amended in the following respects (to the extent the amendments set forth above
have not already addressed such matters):

 

(a)Each reference contained in the Loan Documents to such Loan Document or any
other Loan Document (as applicable), is hereby deemed to be a reference to each
such document as amended and modified by this Modification (as applicable).

 

(b)This Modification shall be deemed to be included as a “Loan Document” in any
and all references to the “Loan Documents” contained in any of the Loan
Documents existing as of the date hereof or which are executed following the
date hereof.  

 

4.Conditions Precedent.  The effectiveness of the proposed modification of the
Loan Documents set forth herein is conditioned upon the Administrative Agent’s
receipt of the following documents, materials, confirmations and/or payments,
each of which shall be in a form and substance satisfactory to the
Administrative Agent:

 

(a)two (2) duly executed original counterparts from Borrower, Guarantor, each
Pledgor, each Lender, and Administrative Agent of this Modification (together
with all required acknowledgements by such parties);

 

(b)payment by Borrower of (i) a work fee equal to $5,000 per Lender that
approves and executes this Modification on or prior to November 18, 2019; (ii)
all outstanding fees and expenses of the Administrative Agent and the
Administrative Agent’s counsel incurred in connection with the preparation,
review, execution and delivery of this Modification, the documents executed in
connection herewith, all other amendments, restatements, supplements or
negotiations related to the Loan Documents or the Loans; and (iii) all other
fees, expenses or other amounts payable by Borrower related to the Credit
Agreement and/or the Loan Documents which are due and payable on the date hereof
pursuant to the terms of any Loan Document;

 

(c)a certificate of “no change” from each of the Borrower and Guarantor
certifying that such entity’s: (i) certificate of existence/good standing; and
(ii) organizational documents have not been amended since the date of the
closing of the Credit Agreement;

 

(d)a current Certificate of Existence/Good Standing for each of the Borrower and
the Guarantor issued by the jurisdiction in which such entity is organized and,
with respect to the Borrower, a certified copy of a currently-effective
authorization to transact business in each applicable state in which such
authorization is required for the ownership and operation of the properties
secured by the Security Instrument;

 

(e)resolutions from each of the Borrower, the Guarantor, and each Pledgor
authorizing and approving the modification of the Loan Documents and the other
matters set forth herein;

 

(f)a legal opinion from counsel to the Borrower, Guarantor, and each Pledgor
opining to the due authorization, execution, and effectiveness of this
Modification; and

 

(g)such other and further items, information or materials as the Administrative
Agent shall reasonably require.

 

5.Representations, Warranties and Acknowledgments of Borrower.  As an inducement
to the Administrative Agent and Lenders to enter into this Agreement, Borrower
represents, warrants, covenants and

 

--------------------------------------------------------------------------------

 

acknowledges as follows (it being acknowledged by all parties that each such
representation, warranty, covenant and acknowledgment relates to material
matters upon which Administrative Agent and Lenders have relied):

 

(a)Title to all collateral (including all real and personal property) in which
Administrative Agent was given a lien or security interest pursuant to the Loan
Documents is vested in Borrower or the applicable Pledgor subject only to those
matters specifically approved in writing by Administrative Agent or expressly
permitted in the applicable Loan Document(s).  No additional lien interests have
been granted by Borrower or any Pledgor for any such collateral since the
execution of the original Loan Documents.

 

(b)There are no defenses, offsets or counterclaims or other claims, legal or
equitable, available to Borrower, the Guarantor, any Pledgor, or any other
person or entity with respect to this Modification, the Loan Documents, or any
other instrument, document and/or agreement described herein or therein, as
modified and amended hereby, or with respect to the obligation of the Borrower
to repay the Loans or other Obligations, as the case may be.

 

(c)Each of Borrower, Guarantor, and each Pledgor is a duly organized and validly
existing entity under and with respect to the laws of its state of organization.
Each of Borrower, Guarantor, and each Pledgor has the right and power and has
obtained all authorizations necessary to execute and deliver this Modification
and all other documents required to be delivered as conditions precedent to the
effectiveness hereof and to perform their respective obligations hereunder and
under the other Loan Documents (as applicable) in accordance with their
respective terms. This Modification has been duly executed and delivered by a
duly authorized officer of Borrower, Guarantor, and each Pledgor.  This
Modification and each of the other Loan Documents (in each case as amended
hereby, if applicable), is a legal, valid and binding obligation of Borrower,
the Guarantor, and each Pledgor (in each case, to the extent they are a party
thereto), enforceable against the Borrower, Guarantor, and/or each Pledgor (as
applicable) in accordance with their respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein may be limited by
equitable principles generally.

 

(d)There are no actions, suits or proceedings pending or threatened against or
affecting Borrower, Guarantor, and/or any Pledgor which, if adversely
determined, could affect Borrower’s, Guarantor’s, or any such Pledgor’s ability
to perform its obligations under the Loan Documents or challenge the validity of
or enforceability of, or ability of Borrower, Guarantor, and/or any such Pledgor
to fulfill each of its obligations under this Modification, any of the other
Loan Documents, or any of the other instruments, documents or agreements
described herein, as modified and amended hereby, or the priority of any lien
thereof, in any court, at law or in equity, or before any administrative
agencies or other governmental authority.

 

(e)Borrower further represents and warrants that the ownership structure of each
of the Borrower, the Guarantor, and each of the Pledgors has not been changed
and each of Borrower’s, Guarantor’s, and each Pledgor’s organizational documents
have not been modified or amended, in each case since the initial closing of the
Credit Agreement, or have not been so changed or amended except to the extent of
such amendments as have been provided to Administrative Agent in writing.

 

(f)Following the execution and delivery of this Modification, no Event of
Default or Default exists under the Loan Documents as of the date hereof and, as
of the date hereof, all of the covenants, representations and warranties made by
the Borrower, Guarantor, and each Pledgor and contained in any of the Loan
Documents are true and correct as of the date of this Modification (except to
the extent any such representations or warranties expressly refer to an earlier
date).

 

6.Reaffirmation of Collateral Document Obligations; Receipt of
Modification.  The Borrower, Guarantor, and each Pledgor each hereby
acknowledges receipt of a copy of this Modification and agrees that (a) each of
the Collateral Documents shall continue in full force and effect in favor of the
Administrative Agent and for the benefit of the Secured Parties with respect to
the obligations guaranteed or secured thereby (as modified hereby), and (b) each
of the Collateral Documents, as modified hereby, is hereby ratified and
confirmed in all respects.  

 

 

--------------------------------------------------------------------------------

 

7.Future Delivery and Execution of Documents.  Each of Borrower, Guarantor,
and/or each Pledgor (as applicable) will execute such additional documents as
are reasonably requested by the Administrative Agent to reflect the terms and
conditions of this Modification, and will cause to be delivered such additional
certificates, legal opinions and other documents as are reasonably required by
the Administrative Agent.

 

8.Release.  In consideration of the modifications set forth in this
Modification, Borrower, Guarantor, and each Pledgor each hereby releases and
holds harmless the Administrative Agent and each of the Lenders and their
respective officers, employees and agents, from and against any claim, action,
suit, demand, cost, expense or liability of any kind relating to the making of
the extension of credit under the Credit Agreement, the administration of same
or any business communications and dealings between or among the Borrower and/or
Guarantor (or either of them), on one hand, and the Administrative Agent and any
Lender, on the other, concerning the Credit Agreement, the extensions of credit
thereunder, or any of the Loan Documents and arising on or prior to the date
hereof.

 

9.Defaults Under the Credit Agreement.  The failure of Borrower, Guarantor,
and/or any Pledgor to perform any of their respective obligations under this
Modification or any of the other Loan Documents (following any applicable notice
and cure periods) or the falsity of any representation or warranty made herein
or the failure of Borrower, Guarantor, and/or Pledgors to advise Administrative
Agent that a representation or warranty made herein is no longer true shall, at
the option of the Administrative Agent and Lenders, after expiration of any
applicable cure period, constitute an Event of Default under the Credit
Agreement.

 

10.Effectiveness.  The Loan Documents and the terms and provisions thereof, as
modified and amended hereby, and the liens and security interests created
thereby shall constitute and remain in full force and effect as of the execution
thereof.  All of the terms of the Loan Documents, except to the extent modified
herein or amended and restated in connection herewith, shall remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.
Section headings in this Modification are included herein for convenience of
reference only and shall not constitute a part of this Modification for any
other purpose.

 

11.Savings Clause.  If any provision of any of this Modification or of any Loan
Document, as amended hereby, is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.

 

12.No Novation.  Borrower, Guarantor, and each Pledgor each intend for the
amendments to the Loan Documents to evidence an amendment to the terms of the
existing indebtedness or obligations of Borrower, Guarantor, and/or Pledgors (as
and to the extent applicable) to the Administrative Agent and Lenders and do not
intend for such amendments to constitute a novation in any manner whatsoever.  

 

13.Counterparts.  This Modification may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Modification to produce or account for more
than one such counterpart for each of the parties hereto.  Delivery by facsimile
or PDF by any of the parties hereto of an executed counterpart of this
Modification shall be as effective as an original executed counterpart hereof
and shall be deemed a representation that an original executed counterpart
hereof will be delivered. Each counterpart hereof shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns.

 

14.Fees and Expenses.  The Borrower hereby agrees that all fees, expenses and
costs incurred by the Administrative Agent or its counsel in reviewing,
negotiating, preparing and granting the amendment set forth herein shall, to the
extent not paid or invoiced as of the date hereof, be paid by it upon demand as
fees, costs and expenses incurred in connection with the Credit Agreement.

 

15.Amendments; Use of Terms.  This Modification may not be supplemented,
changed, waived, discharged, terminated, modified or amended except in written
form executed by all parties hereto.  Wherever in this Modification any word or
combination of words (including defined terms) connotes number or gender, such
word or combination of words shall be deemed of such number (singular or plural)
and such gender (masculine, neuter or

 

--------------------------------------------------------------------------------

 

feminine) as the context and circumstances may require.  This Modification shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal and legal representatives, successors and assigns.

 

16.Final Agreement.  This Modification represents the final agreement between
the parties and supersedes all previous negotiations, discussions and
agreements, contemporaneous or subsequent, between the parties, and no parol
evidence of any prior or other agreement shall be permitted to contradict or
vary their terms.  There are no promises, terms, conditions or obligations other
than those contained in this Modification.  There are no unwritten oral
agreements between the parties.

 

17.Binding Effect.  This Modification shall become effective as of the date set
forth above upon satisfaction or waiver of all of the conditions set forth in
Section 4 hereof and execution and delivery of this Modification by the
Borrower, Guarantor, Pledgors, Administrative Agent, and the
Lenders.  Thereafter this Modification shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

18.New Mortgaged Property Letter Agreement.  The parties hereto acknowledge and
agree that it is the intention of the Borrower to acquire (directly or
indirectly) the real properties described on Exhibit C attached hereto and that
such properties shall constitute Mortgaged Properties under the Credit Agreement
(the “New Mortgaged Properties”). The Borrower agrees that it shall promptly
following such acquisition (and, in any case, within three (3) Business Days
following same): (a) execute and deliver a letter agreement in the form attached
hereto as Exhibit D and shall cause the Guarantor and the “New Pledgors” named
therein to execute and deliver such letter agreement (the “New MP Letter
Agreement”); and (b) cause all conditions precedent to the New MP Letter
Agreement to be fully satisfied in connection with the execution and delivery
thereof (including, without limitation, the joinders to the Equity Interests
Pledge Agreement required therein). The Lenders hereby acknowledge and consent
to the terms and conditions set forth in the New MP Letter Agreement and hereby
agree that the Agent shall be authorized to execute and deliver the New MP
Letter Agreement on behalf of the Agent and Lenders.

 

19.Governing Law and Jurisdiction.  This Modification and all matters relating
thereto shall be governed by and construed and interpreted in accordance with
the laws of the State of New York.

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantor, Pledgors, Administrative Agent, and the
Lenders have executed this Modification under seal on the date first above
written.

 

BORROWER/PLEDGOR:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC, a Delaware limited
liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC., a Maryland corporation, its Sole Member

 

By:/s/ Matt McGraner
Name:Matt McGraner

Title:Authorized Signatory

 

GUARANTOR/PLEDGOR:

 

NEXPOINT RESIDENTIAL TRUST, INC., a Maryland corporation

 

By:/s/ Matt McGraner
Name:Matt McGraner

Title:Authorized Signatory

 

ADDITIONAL PLEDGORS:

 

FRBH C1 RESIDENTIAL, LLC

FRBH NASHVILLE RESIDENTIAL, LLC

FREEDOM DUCK CREEK, LLC

FRBH JAX-TPA, LLC

HRT TIMBER CREEK, LLC

NXRT RADBOURNE LAKE, LLC

NXRT SABAL PALM, LLC

NXRT STEEPLECHASE, LLC

NXRTBH CORNERSTONE, LLC

NXRTBH BARRINGTON MILL, LLC

NXRTBH NORTH DALLAS 3, LLC

NXRT BAYBERRY, LLC

NXRTBH AZ2, LLC

NXRT VANDERBILT, LLC

BH WILLOWDALE MANAGER, LLC

FRBH REGATTA BAY, LLC

NXRTBH MCMILLAN, LLC

FREEDOM MIRAMAR APARTMENTS, LLC

HRTBH NORTH ATLANTA, LLC

NXRT CRESTMONT, LLC

NXRT BRANDYWINE LP, LLC,

a Delaware limited liability company

 

By:/s/ Matt McGraner
Name:Matt McGraner

Title:Authorized Signatory




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK, as Administrative Agent,

By: ___/s/ Ryan Almond______________________
Name:Ryan Almond
Title:Director

 

LENDERS:

 

SUNTRUST BANK

By: ___/s/ Ryan Almond______________________
Name:Ryan Almond
Title:Director

 

RAYMOND JAMES BANK, N.A.

By: ___/s/ Ted A. Long_______________________
Name:Ted A. Long
Title:      Senior Vice President

 

SYNOVUS BANK

By: ___/s/ David W. Bowman__________________
Name:David W. Bowman
Title:      Director

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SCHEDULE III TO CREDIT AGREEMENT

 

Mortgaged Properties

 

Mortgage Borrower

Mortgage Lender

 

FRBH Arbors, LLC

Freddie Mac

FRBH CP, LLC

Freddie Mac

FRBH Eaglecrest, LLC

Freddie Mac

FRBH Silverbrook, LLC

Freddie Mac

FRBH Beechwood, LLC

Freddie Mac

FRBH Willow Grove, LLC

Freddie Mac

FRBH Woodbridge, LLC

Freddie Mac

FRBH Sabal Park, LLC

Freddie Mac

FRBH Courtney Cove, LLC

Freddie Mac

HRTBH Timber Creek, LLC

Freddie Mac

NXRTBH Radbourne Lake, LLC

Freddie Mac

NXRTBH Sabal Palms, LLC

Freddie Mac

NXRTBH Steeplechase, LLC

Freddie Mac

NXRTBH Cornerstone Owner, LLC

Freddie Mac

NXRTBH Barrington Mill Owner, LLC

Freddie Mac

NXRTBH Versailles, LLC

Freddie Mac

NXRTBH Bayberry, LLC

Freddie Mac

NXRTBH Madera, LLC

Freddie Mac

NXRTBH Vanderbilt, LLC

Freddie Mac

NXRTBH CityView, LLC

Fannie Mae

NXRTBH Colonnade, LLC

Freddie Mac

NXRTBH Hollister, LLC

Freddie Mac

NXRTBH Old Farm, LLC

Freddie Mac

NXRTBH Stone Creek, LLC

Freddie Mac

NXRTBH Rockledge, LLC

Freddie Mac

NXRTBH Atera I, LLC

Freddie Mac

NXRTBH Atera II, LLC

Freddie Mac

NXRT Cedar Pointe, LLC

Freddie Mac

Pear Ridge Partners, LLC

Freddie Mac

SOF Brandywine I Owner, L.P.

Freddie Mac

SOF Brandywine II Owner, L.P.

Freddie Mac

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SCHEDULE V TO CREDIT AGREEMENT

 

Pledgor

Issuer

%

Owned*

%

Pledged

FRBH C1 Residential, LLC

FRBH Arbors, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH CP, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Eaglecrest, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Silverbrook, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Beechwood, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Willow Grove, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Woodbridge, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Sabal Park, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Courtney Cove, LLC

 

100%

50%

HRT Timber Creek, LLC

HRTBH Timber Creek, LLC

 

100%

50%

NXRT Radbourne Lake, LLC

NXRTBH Radbourne Lake, LLC

 

100%

50%

NXRT Sabal Palm, LLC

NXRTBH Sabal Palms, LLC

 

100%

50%

NXRT Steeplechase, LLC

NXRTBH Steeplechase, LLC

 

100%

50%

NXRTBH Cornerstone, LLC

NXRTBH Cornerstone Owner, LLC

 

100%

50%

NXRTBH Barrington Mill, LLC

NXRTBH Barrington Mill Owner, LLC

 

100%

50%

NXRTBH North Dallas 3, LLC

NXRTBH Versailles, LLC

 

100%

50%

NXRT Bayberry, LLC

NXRTBH Bayberry, LLC

 

100%

50%

NXRTBH AZ2, LLC

 

NXRTBH Madera, LLC

 

100%

50%

NXRT Vanderbilt, LLC

NXRTBH Vanderbilt, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH CityView, LLC

 

100%

50%

BH Willowdale Manager, LLC

NXRTBH Colonnade, LLC

 

100%

50%

FRBH Regatta Bay, LLC

NXRTBH Hollister, LLC

 

100%

50%

NXRTBH McMillan, LLC

NXRTBH Old Farm, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH Stone Creek, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Rockledge, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Atera I, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Atera II, LLC

 

100%

50%

NexPoint Residential Trust Operating Partnership, L.P.

NXRT Cedar Pointe, LLC

 

100%

50%

NXRT Crestmont, LLC

Pear Ridge Partners, LLC

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine I Owner, L.P.

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine II Owner, L.P.

 

100%

50%

 

In certain instances, the Borrower owns a de minimis direct or indirect interest
in the Issuers or Pledgors listed above through a taxable REIT subsidiary
(“TRS”) in order to maintain a pre-existing tax partnership for IRS purposes,
which is not reflected on the above-listed schedule.  In each case, the interest
owned through the TRS is 1% or less.

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

NEW MORTGAGED PROPERTIES

 




 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

NEW MP LETTER AGREEMENT

 

[see attached]

 




 

--------------------------------------------------------------------------------

 

 

 

VIA E-MAIL

 

November 19, 2019

c/o NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Telephone No. (972) 419-6229

Email: mmcgraner@highlandcapital.com

 

and:

Attention: Brian Mitts, Chief Financial Officer

Telephone No. (972) 419-2556

Email: bmitts@nexpointadvisors.com)

 

Re:

Letter Agreement (the “Letter Agreement”) concerning that certain Revolving
Credit Agreement dated as of January 28, 2019 (the “Original Credit Agreement”)
among NexPoint Residential Trust Operating Partnership, L.P. (the “Borrower”),
the financial institutions party thereto, as lenders (the “Lenders”), and
SunTrust Bank, as Administrative Agent (the “Agent”), as the same has been
previously modified or supplemented by that certain letter agreement dated as of
June 28, 2019 (the “June 2019 Letter Agreement”), that certain August 2019
Modification of Loan Documents dated as of August 28, 2019 (the “August 2019
Modification”), that certain letter agreement dated as of September 4, 2019 (the
“September 2019 Letter Agreement”), that certain November 2019 Modification of
Loan Documents dated as of November 19, 2019 (the “November 2019 Modification”),
and that certain letter agreement dated as of November 19, 2019 concerning the
effectiveness of certain Incremental Commitments (the “November 2019 Incremental
Commitments Letter Agreement”; collectively, with the November 2019
Modification, the September 2019 Letter Agreement, the August 2019 Modification,
the June 2019 Letter Agreement, and the Original Credit Agreement, as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and the addition of certain Mortgaged Properties and Collateral Subsidiaries
under the Credit Agreement and Loan Documents.

Gentlemen:

Reference is hereby made to the above-captioned Credit Agreement. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

Effective as of November 19, 2019, Borrower has acquired an ownership interest
in the real properties described on Exhibit A attached hereto (the “New
Mortgaged Properties”). The New Mortgaged Properties are owned by the respective
Subsidiaries of the Borrower described on such Exhibit A (the “New Collateral
Subsidiaries”) and are subject to the terms of those certain loan agreements or
other financing arrangements also described on such Exhibit A (collectively, the
“New Senior Credit Agreements”).

The Borrower and each of the New Collateral Subsidiaries hereby acknowledge and
agree that: (a) the New Mortgaged Properties constitute Mortgaged Properties, as
such term is used in the Credit Agreement;  (b) each of the New Collateral
Subsidiaries constitute Collateral Subsidiaries, as such term is used in the
Credit Agreement; and (c) that the New Senior Credit Agreements constitute
Senior Credit Agreements under the Credit Agreement and the loans and
indebtedness evidenced thereby constitute Senior Loans under the Credit
Agreement.  In furtherance of the foregoing, the undersigned parties hereby
agree as follows (collectively, the “Subject Modifications, Agreements, and
Joinders”):

 

(a)

Schedule III attached to the Credit Agreement is hereby deleted in its entirety
and replaced with the document attached hereto as Exhibit B;

 

--------------------------------------------------------------------------------

 

 

(b)

Schedule V attached to the Credit Agreement is hereby deleted in its entirety
and replaced with the document attached hereto as Exhibit C;

 

(c)

each of the parties owning equity interests in the New Collateral Subsidiaries
(the “New Pledgors”) shall, concurrently with the execution and delivery of this
Letter Agreement, execute a joinder in the form attached as Exhibit B to the
Equity Interests Pledge Agreement documenting their joinder to the Equity
Interests Pledge Agreement;

 

(d)

each of the New Pledgors, by its execution hereof, hereby: (i) is joined as a
party to the Pledge Agreement with the same force and effect as if originally
named therein as a “Pledgor” thereunder; (ii) confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Pledge Agreement; and (iii) represents and warrants that each
of the representations and warranties contained in the Pledge Agreement is true
and correct on and as the date hereof as if made on and as of such date, except
to the extent any such representation or warranty (including any such
representation or warranty contained in the Credit Agreement) was expressly made
as of an earlier date, in which case such representation or warranty was true
and correct as of such earlier date; and (iv) agrees that until receipt of
written notice from the Agent that the Pledge Agreement has been terminated, it
shall (and shall, as applicable, cause each party that is a new Issuer under the
Pledge Agreement (each, a “New Issuer” to): (A) upon receipt of notice from the
Agent that an Event of Default as defined in the Pledge Agreement has occurred
and is continuing, pay to the Agent all amounts then due and thereafter as they
become due to the applicable Pledgor with respect to the “Collateral” under the
Pledge Agreement; (B) upon the receipt of notice from the Agent that the Agent
(or any successor or assign of the Agent) has become a member or limited partner
(as the case may be) as the result of the exercise by the Agent of the Agent’s
rights and remedies under the Pledge Agreement, admit and recognize the Agent
(or any such successor and assign of the Agent) as a member or limited partner
(as provided for the organizational documents of each Issuer), with the full
right to exercise all of the rights of a member, general partner or a limited
partner as the case may be; and (C) upon receipt of notice from the Agent that
an Event of Default as defined in the Pledge Agreement has occurred and is
continuing, to the extent provided in the Pledge Agreement, comply with the
instructions of the Agent in connection with the exercise of the Agent’s rights
and remedies as set forth in the Pledge Agreement, without any further consent
from any Borrower or any other Person;

 

(e)

each New Issuer, by its execution hereof, hereby (i) agrees that such Issuer has
no knowledge of any Lien or other security interest in the Pledged Interest
(other than the Agent’s) that has not been terminated on or prior to the date
hereof and the registered pledgee of the Pledged Interests on the books of such
Issuer is SunTrust Bank, as Agent, and there is no other pledge currently
registered on the books and records of such Issuer with respect to the Pledged
Interests under Pledge Agreement; and (ii) agrees that until receipt of written
notice from the Agent that the Pledge Agreement has been terminated, it shall:
(A) upon receipt of notice from the Agent that an Event of Default as defined in
the Pledge Agreement has occurred and is continuing, pay to the Agent all
amounts then due and thereafter as they become due to the applicable Pledgor
with respect to the “Collateral” under the Pledge Agreement; (B) upon the
receipt of notice from the Agent that the Agent (or any successor or assign of
the Agent) has become a member or limited partner (as the case may be) as the
result of the exercise by the Agent of the Agent’s rights and remedies under the
Pledge Agreement, admit and recognize the Agent (or any such successor and
assign of the Agent) as a member or limited partner (as provided for the
organizational documents of each Issuer), with the full right to exercise all of
the rights of a member, general partner or a limited partner as the case may be;
and (C) upon receipt of notice from the Agent that an Event of Default as
defined in the Pledge Agreement has occurred and is continuing, to the extent
provided in the Pledge Agreement, comply with the instructions of the Agent in
connection with the exercise of the Agent’s rights and remedies as set forth in
the Pledge Agreement, without any further consent from any Borrower or any other
Person; and

 

(f)

Schedules I and II to the Pledge Agreement are hereby deleted in their entirety
and replaced with the documents attached hereto as Exhibits D and E,
respectively.

 

--------------------------------------------------------------------------------

 

The effectiveness of this Letter Agreement and the Subject Modifications,
Agreements, and Joinders set forth herein is subject to the following conditions
precedent:

 

(a)

the receipt by Agent of originally-executed counterparts to this Letter
Agreement from the Borrower, the Guarantor (for purposes of acknowledging and
consenting to the terms of this Letter Agreement and the Subject Modifications,
Agreements, and Joinders), the Agent (on behalf of the Lenders, as authorized
pursuant to the terms of the November 2019 Modification), and the New Pledgors;

 

(b)

evidence of appropriate corporate authorization on the part of the Borrower,
Guarantor, and New Pledgors with respect to this Letter Agreement and the
Subject Modifications, Agreements, and Joinders in form and substance acceptable
to the Agent; and

 

(c)

payment by Borrower to Agent of the costs and expenses of Agent incurred in
connection with the negotiation, preparation, and final documentation of this
Letter Agreement and matters related to the Subject Modifications, Agreements,
and Joinders.

This Letter Agreement is further conditioned upon and subject to each of the
following terms and conditions:

 

 

(a)

except as specifically modified hereby, each of the terms and conditions of the
Credit Agreement and Loan Documents are hereby ratified and confirmed and shall
remain in force and effect;

 

 

(b)

nothing herein shall in any way prejudice, impair or affect the rights and
remedies of the Agent or Lenders under the Credit Agreement and/or the other
Loan Documents;

 

 

(c)

this Letter Agreement does not operate to waive any Default or defined Event of
Default, whether now existing or hereafter arising, under the Credit Agreement
or the other Loan Documents and, except as expressly stated herein, nothing
contained herein does or is intended to constitute a waiver, or the creation of
any agreement or commitment to provide any waiver in the future, of any Event of
Default or potential Default or of the Secured Parties’ rights or remedies under
the Credit Agreement and/or other Loan Documents; and

 

 

(d)

except as specifically provided herein and subject to the relevant conditions
precedent provided herein, nothing contained herein does or is intended to
constitute an agreement or commitment by Agent or any Lender to provide any
release, amendment, supplement, extension, or other modification with respect to
the Credit Agreement, the other Loan Documents, or the collateral held in
connection therewith.

 

In consideration of the Subject Modifications, Agreements, and Joinders
documented and provided herein, Borrower and Guarantor, for themselves and for
each of their respective heirs, personal representatives, successors and
assigns, each hereby releases and holds harmless each Secured Party and their
respective officers, employees and agents, from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, in each case to the
extent relating to any of the Loan Documents, the making of the Loans, the
administration of the Loans or any of the Loan Documents, or any business
communications and/or dealings between Borrower and/or Guarantors, on one hand,
and the Secured Parties, on the other, concerning the Loans or any of the Loan
Documents (in each case to the extent relating to events, conditions or
circumstances arising on or prior to the date hereof).  Further, Borrower agrees
to hold each Secured Party harmless and indemnify each Secured Party and their
respective successors and assigns from any and all claims or causes of action
arising in connection with this Letter Agreement or the Loans.

 

To the extent this Letter Agreement accurately reflects the requests of the
Borrower, Guarantor, Agent, and New Pledgors with respect to the Subject
Modifications, Agreements, and Joinders and such parties are willing to
acknowledge, consent and agree to the terms set forth herein with respect to the
Subject Modifications, Agreements,

 

--------------------------------------------------------------------------------

 

and Joinders and otherwise accept and agree to the conditions set forth in this
Letter Agreement, please (a) cause each of them to execute two (2) originals of
this Letter Agreement to acknowledge such acceptance and agreement, (b) send a
pdf of one of the execution pages counsel for the Agent (Keith Mrochek at
Troutman Sanders, LLP, keith.mrochek@troutman.com), and (c) send the original
signature pages via overnight courier to Mr. Mrochek at c/o Troutman Sanders,
LLP, 301 South College Street, Suite 3400, Charlotte, NC  28202, 704-998-4059
(office phone).  

 

The Subject Modifications, Agreements, and Joinders shall be deemed effective as
of the date of this Letter Agreement upon the satisfaction of all conditions
precedent referenced herein.

 

Each of the undersigned hereby represents and warrants that he/she is duly
authorized to execute and deliver this Letter Agreement to the parties hereto on
behalf of the party for whom he/she has executed this Letter Agreement.

 

This Letter Agreement may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Letter Agreement by email, telecopier, or facsimile shall be effective as
delivery of a manually executed counterpart thereof.  This letter shall be
governed by, and construed in accordance with, the laws of the State of New
York.  This Letter Agreement is subject to dispute resolution as provided in the
Loan Agreement.

 

Should you have any questions concerning the foregoing, please do not hesitate
to contact us.

 

 

[remainder of page left intentionally blank – signature pages to follow]

 

 




 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

SUNTRUST BANK, as Agent

 

 

By: /s/ Ryan Almond

Name: Ryan Almond

Title: Director

 

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby request, accept, agree to, and acknowledge (each, as
applicable) the terms and conditions set forth above in this Letter Agreement
with respect to the Subject Modifications, Agreements, and Joinders:

 

BORROWER:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC,

a Delaware limited liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:_/s/ Brian Mitts_____________

Name:Brian Mitts_________________

Title:Chief Financial Officer_______

 

GUARANTOR:

 

NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:_/s/ Brian Mitts_____________

Name:Brian Mitts_________________

Title:Chief Financial Officer_______

 

cc:

 

Wick Phillips Gould & Martin, LLP

3131 McKinney, Suite 100

Dallas, Texas 75204

Attention: D.C. Sauter

Telephone No. (214) 740-4043

Email: dcsauter@wickphillips.com)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

NEW MORTGAGED PROPERTIES, COLLATERAL SUBSIDIARIES,

AND SENIOR CREDIT AGREEMENTS

 

New Mortgage Borrower / Collateral Subsidiary

New Mortgaged Property

New Mortgage Lender

 

NXRT Bloom, LLC

7075 W. GOWAN ROAD, LAS VEGAS, NEVADA

Freddie Mac

NXRT Torreyana, LLC

5155 S. TORREY PINES DRIVE, LAS VEGAS, NEVADA

Freddie Mac

NXRT Bella Solara, LLC

7101 SMOKE RANCH ROAD, LAS VEGAS, NEVADA

Freddie Mac




 

--------------------------------------------------------------------------------

 

EXHIBIT B

SCHEDULE III TO CREDIT AGREEMENT

 

Mortgaged Properties

 

Mortgage Borrower

Mortgage Lender

 

FRBH Arbors, LLC

Freddie Mac

FRBH CP, LLC

Freddie Mac

FRBH Eaglecrest, LLC

Freddie Mac

FRBH Silverbrook, LLC

Freddie Mac

FRBH Beechwood, LLC

Freddie Mac

FRBH Willow Grove, LLC

Freddie Mac

FRBH Woodbridge, LLC

Freddie Mac

FRBH Sabal Park, LLC

Freddie Mac

FRBH Courtney Cove, LLC

Freddie Mac

HRTBH Timber Creek, LLC

Freddie Mac

NXRTBH Radbourne Lake, LLC

Freddie Mac

NXRTBH Sabal Palms, LLC

Freddie Mac

NXRTBH Steeplechase, LLC

Freddie Mac

NXRTBH Cornerstone Owner, LLC

Freddie Mac

NXRTBH Barrington Mill Owner, LLC

Freddie Mac

NXRTBH Versailles, LLC

Freddie Mac

NXRTBH Bayberry, LLC

Freddie Mac

NXRTBH Madera, LLC

Freddie Mac

NXRTBH Vanderbilt, LLC

Freddie Mac

NXRTBH CityView, LLC

Fannie Mae

NXRTBH Colonnade, LLC

Freddie Mac

NXRTBH Hollister, LLC

Freddie Mac

NXRTBH Old Farm, LLC

Freddie Mac

NXRTBH Stone Creek, LLC

Freddie Mac

NXRTBH Rockledge, LLC

Freddie Mac

NXRTBH Atera I, LLC

Freddie Mac

NXRTBH Atera II, LLC

Freddie Mac

NXRT Cedar Pointe, LLC

Freddie Mac

Pear Ridge Partners, LLC

Freddie Mac

SOF Brandywine I Owner, L.P.

Freddie Mac

SOF Brandywine II Owner, L.P.

Freddie Mac

NXRT Pembroke, LLC

Freddie Mac

NXRT Brentwood, LLC

Freddie Mac

NXRT Bloom, LLC

Freddie Mac

NXRT Bella Solara, LLC

Freddie Mac

NXRT Torreyana, LLC

Freddie Mac

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

SCHEDULE V TO CREDIT AGREEMENT

 

Pledgor

Issuer

%

Owned*

%

Pledged

FRBH C1 Residential, LLC

FRBH Arbors, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH CP, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Eaglecrest, LLC

 

100%

50%

FRBH C1 Residential, LLC

FRBH Silverbrook, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Beechwood, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Willow Grove, LLC

 

100%

50%

FRBH Nashville Residential, LLC

FRBH Woodbridge, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Sabal Park, LLC

 

100%

50%

FRBH JAX-TPA, LLC

FRBH Courtney Cove, LLC

 

100%

50%

HRT Timber Creek, LLC

HRTBH Timber Creek, LLC

 

100%

50%

NXRT Radbourne Lake, LLC

NXRTBH Radbourne Lake, LLC

 

100%

50%

NXRT Sabal Palm, LLC

NXRTBH Sabal Palms, LLC

 

100%

50%

NXRT Steeplechase, LLC

NXRTBH Steeplechase, LLC

 

100%

50%

NXRTBH Cornerstone, LLC

NXRTBH Cornerstone Owner, LLC

 

100%

50%

NXRTBH Barrington Mill, LLC

NXRTBH Barrington Mill Owner, LLC

 

100%

50%

NXRTBH North Dallas 3, LLC

NXRTBH Versailles, LLC

 

100%

50%

NXRT Bayberry, LLC

NXRTBH Bayberry, LLC

 

100%

50%

NXRTBH AZ2, LLC

 

NXRTBH Madera, LLC

 

100%

50%

NXRT Vanderbilt, LLC

NXRTBH Vanderbilt, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH CityView, LLC

 

100%

50%

BH Willowdale Manager, LLC

NXRTBH Colonnade, LLC

 

100%

50%

FRBH Regatta Bay, LLC

NXRTBH Hollister, LLC

 

100%

50%

NXRTBH McMillan, LLC

NXRTBH Old Farm, LLC

 

100%

50%

FRBH C1 Residential, LLC

NXRTBH Stone Creek, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Rockledge, LLC

 

100%

50%

HRTBH North Atlanta, LLC

NXRTBH Atera I, LLC

 

100%

50%

 

--------------------------------------------------------------------------------

 

Pledgor

Issuer

%

Owned*

%

Pledged

HRTBH North Atlanta, LLC

NXRTBH Atera II, LLC

 

100%

50%

NexPoint Residential Trust Operating Partnership, L.P.

NXRT Cedar Pointe, LLC

 

100%

50%

NXRT Crestmont, LLC

Pear Ridge Partners, LLC

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine I Owner, L.P.

 

100%

50%

NXRT Brandywine LP, LLC

SOF Brandywine II Owner, L.P.

 

100%

50%

NXRT Pembroke Owner, LLC

NXRT Pembroke, LLC

100%

49.9%

NXRT Brentwood Owner, LLC

NXRT Brentwood, LLC

100%

49.9%

RTT Bloom, LLC

NXRT Bloom, LLC

100%

49.9%

RTT Bella Solara, LLC

NXRT Bella Solara, LLC

100%

49.9%

RTT Torreyana, LLC

NXRT Torreyana, LLC

100%

49.9%

 

In certain instances, the Borrower owns a de minimis direct or indirect interest
in the Issuers or Pledgors listed above through a taxable REIT subsidiary
(“TRS”) in order to maintain a pre-existing tax partnership for IRS purposes,
which is not reflected on the above-listed schedule.  In each case, the interest
owned through the TRS is 1% or less.




 

--------------------------------------------------------------------------------

 

EXHIBIT D

SCHEDULE I TO PLEDGE AGREEMENT

 

 

Pledgor

Issuer

Number/
Percentage
Owned

Number/
Percentage
Pledged

Certificate
Number

FRBH C1 Residential, LLC

FRBH Arbors, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

FRBH CP, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

FRBH Eaglecrest, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

FRBH Silverbrook, LLC

 

100%

50%

N/A

FRBH Nashville Residential, LLC

FRBH Beechwood, LLC

 

100%

50%

N/A

FRBH Nashville Residential, LLC

FRBH Willow Grove, LLC

 

100%

50%

N/A

FRBH Nashville Residential, LLC

FRBH Woodbridge, LLC

 

100%

50%

N/A

FRBH JAX-TPA, LLC

FRBH Sabal Park, LLC

 

100%

50%

N/A

FRBH JAX-TPA, LLC

FRBH Courtney Cove, LLC

 

100%

50%

N/A

HRT Timber Creek, LLC

HRTBH Timber Creek, LLC

 

100%

50%

N/A

NXRT Radbourne Lake, LLC

NXRTBH Radbourne Lake, LLC

 

100%

50%

N/A

NXRT Sabal Palm, LLC

NXRTBH Sabal Palms, LLC

 

100%

50%

N/A

NXRT Steeplechase, LLC

NXRTBH Steeplechase, LLC

 

100%

50%

N/A

NXRTBH Cornerstone, LLC

NXRTBH Cornerstone Owner, LLC

 

100%

50%

N/A

NXRTBH Barrington Mill, LLC

NXRTBH Barrington Mill Owner, LLC

 

100%

50%

N/A

NXRTBH North Dallas 3, LLC

NXRTBH Versailles, LLC

 

100%

50%

N/A

NXRT Bayberry, LLC

NXRTBH Bayberry, LLC

 

100%

50%

N/A

NXRTBH AZ2, LLC

 

NXRTBH Madera, LLC

 

100%

50%

N/A

NXRT Vanderbilt, LLC

NXRTBH Vanderbilt, LLC

 

100%

50%

N/A

 

--------------------------------------------------------------------------------

 

Pledgor

Issuer

Number/
Percentage
Owned

Number/
Percentage
Pledged

Certificate
Number

FRBH C1 Residential, LLC

NXRTBH CityView, LLC

 

100%

50%

N/A

BH Willowdale Manager, LLC

NXRTBH Colonnade, LLC

 

100%

50%

N/A

FRBH Regatta Bay, LLC

NXRTBH Hollister, LLC

 

100%

50%

N/A

NXRTBH McMillan, LLC

NXRTBH Old Farm, LLC

 

100%

50%

N/A

FRBH C1 Residential, LLC

NXRTBH Stone Creek, LLC

 

100%

50%

N/A

HRTBH North Atlanta, LLC

NXRTBH Rockledge, LLC

 

100%

50%

N/A

HRTBH North Atlanta, LLC

NXRTBH Atera I, LLC

 

100%

50%

N/A

HRTBH North Atlanta, LLC

NXRTBH Atera II, LLC

 

100%

50%

N/A

NexPoint Residential Trust Operating Partnership, L.P.

NXRT Cedar Pointe, LLC

 

100%

50%

N/A

NXRT Crestmont, LLC

Pear Ridge Partners, LLC

 

100%

50%

N/A

NXRT Brandywine LP, LLC

SOF Brandywine I Owner, L.P.

 

100%

50%

N/A

NXRT Brandywine LP, LLC

SOF Brandywine II Owner, L.P.

 

100%

50%

N/A

NXRT Pembroke Owner, LLC

NXRT Pembroke, LLC

100%

49.9%

N/A

NXRT Brentwood Owner, LLC

NXRT Brentwood, LLC

100%

49.9%

N/A

RTT Bloom, LLC

NXRT Bloom, LLC

 

100%

49.9%

N/A

RTT Bella Solara, LLC

NXRT Bella Solara, LLC

100%

49.9%

N/A

RTT Torreyana, LLC

NXRT Torreyana, LLC

100%

49.9%

N/A

 




 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

SCHEDULE II TO PLEDGE AGREEMENT

 

 

1.

UCC-1 filings to be filed in the name of each Pledgor with the Secretary of
State of the State of Delaware describing the Collateral as set forth herein.

2.

Delivery to the Agent of the Certificates issued to the Pledgors as set forth in
Schedule I hereto and representing 100% of the Equity Interests in each such
Issuer pledged hereunder, together with an undated instrument of transfer or
assignment covering such certificate duly executed in blank by the applicable
Pledgor.

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

INCREMENTAL COMMITMENTS LETTER AGREEMENT

 

[see attached]

 

 

 

 

VIA E-MAIL

 

November 20, 2019

c/o NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Telephone No. (972) 419-6229

Email: mmcgraner@highlandcapital.com

 

and:

Attention: Brian Mitts, Chief Financial Officer

Telephone No. (972) 419-2556

Email: bmitts@nexpointadvisors.com)

 

Re:

Letter Agreement (the “Letter Agreement”) concerning that certain Revolving
Credit Agreement dated as of January 28, 2019 (the “Original Credit Agreement”)
among NexPoint Residential Trust Operating Partnership, L.P. (the “Borrower”),
the financial institutions party thereto, as lenders (the “Lenders”), and
SunTrust Bank, as Administrative Agent (the “Agent”), as the same has been
previously modified or supplemented by that certain letter agreement dated as of
June 28, 2019 (the “June 2019 Letter Agreement”), that certain August 2019
Modification of Loan Documents dated as of August 28, 2019 (the “August 2019
Modification”), that certain letter agreement dated as of September 4, 2019 (the
“September 2019 Letter Agreement”), and that certain November 2019 Modification
of Loan Documents dated as of November 20, 2019 (the “November 2019
Modification”; collectively, with the September 2019 Letter Agreement, the
August 2019 Modification, the June 2019 Letter Agreement, and the Original
Credit Agreement, as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and the Borrowers’ request for Incremental
Commitments (as defined therein; and in addition to those obtained in connection
with prior requests) in an aggregate amount equal to $75,000,000.00 (the
“November 2019 Incremental Commitments”) pursuant to Section 2.23 thereof (the
“November 2019 Increase”).

Gentlemen:

Reference is hereby made to the above-captioned Credit Agreement. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

Borrower has previously requested and obtained the Subject Increases in the
Revolving Commitments, as referenced in the June 2019 Letter Agreement and the
September 2019 Letter Agreement. As a result of the application and
effectiveness of the November 2019 Modification, the Borrower is, as of the date
hereof, entitled to request up to $75,000,000.00 in additional Incremental
Commitments pursuant to Section 2.23 of the Credit Agreement.  

Borrower has notified the Agent and Lenders of its intention to request the
November 2019 Modification pursuant to the terms of Section 2.23 of the Credit
Agreement. This Letter Agreement constitutes Borrower’s written request for the
November 2019 Increase and Borrower’s requested date for the effectiveness of
the November 2019 Incremental Commitments is November 20, 2019 (the “Requested
Increase Date”). The Agent hereby acknowledges receipt of the request for the
November 2019 Increase.

 

--------------------------------------------------------------------------------

 

Each of SunTrust Bank and KeyBank National Association, both current Lenders
under the Credit Agreement, have, in connection with Borrower’s request for the
November 2019 Incremental Commitments and subject to the terms and conditions
set forth in this Letter Agreement and Section 2.23(b) of the Credit Agreement,
agreed to provide Incremental Commitments thereunder in amounts equal to
$37,500,000.00 each (collectively, the full amount of the requested November
2019 Incremental Commitments).

As a result of the Incremental Commitments set forth above, Schedule II attached
to the Credit Agreement shall be automatically modified to read as provided on
Exhibit A attached hereto.  

The effectiveness of the November 2019 Incremental Commitments as of the
Requested Increase Date is subject to the following conditions precedent:

 

(a)

the receipt by Agent of originally-executed counterparts to this Letter
Agreement from the Borrower, the Guarantor (for purposes of acknowledging and
consenting to the terms of this Letter Agreement and the November 2019
Incremental Commitments), and each of SunTrust Bank and KeyBank National
Association;

 

(b)

evidence of appropriate corporate authorization on the part of the Borrower with
respect to such November 2019 Incremental Commitments in form and substance
acceptable to the Agent;

 

(c)

a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Agent (i) certifying that each of the
conditions in Section 2.23(a) has been satisfied (except as expressly waived in
this Letter Agreement), (ii) providing calculations showing pro forma compliance
with each of the financial covenants set forth in Section 5.2 as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, and calculated as if all November 2019 Incremental
Commitments had been established (and fully funded) as of the first day of the
relevant period for testing compliance, (iii) certifying as to no existing
Defaults or Events of Default under the Credit Agreement; and

 

(d)

payment by Borrower to Agent, SunTrust Bank, and KeyBank National Association of
the arranger and/or commitment fees separately agreed to between Borrower and
such parties.

This Letter Agreement is further conditioned upon and subject to each of the
following terms and conditions:

 

(a) except as specifically modified hereby, each of the terms and conditions of
the Credit Agreement and Loan Documents are hereby ratified and confirmed and
shall remain in force and effect;

 

(b) nothing herein shall in any way prejudice, impair or affect the rights and
remedies of the Agent or Lenders under the Credit Agreement and/or the other
Loan Documents;

 

(c)this Letter Agreement does not operate to waive any Default or defined Event
of Default, whether now existing or hereafter arising, under the Credit
Agreement or the other Loan Documents and, except as expressly stated herein,
nothing contained herein does or is intended to constitute a waiver, or the
creation of any agreement or commitment to provide any waiver in the future, of
any Event of Default or potential Default or of the Secured Parties’ rights or
remedies under the Credit Agreement and/or other Loan Documents;

 

(d)the clarification that, to the extent the Borrower obtains, directly or
indirectly, an ownership interest in one or more of the parcels of real property
described on Exhibit B attached hereto, that such real property shall constitute
“Mortgaged Properties” under the Credit Agreement (the “New Mortgaged
Properties”), any Subsidiaries of the Borrower owning such New Mortgaged
Properties shall constitute Collateral Subsidiaries under the Credit Agreement
(the “New Collateral Subsidiaries”), and that, promptly following the obtaining
of any such ownership interest (and, in any case, within three (3) Business Days
following same), the Borrower and such New Collateral Subsidiaries shall enter
into such documents and agreements as may be required by the Administrative
Agent to document the addition of the New Mortgaged

 

--------------------------------------------------------------------------------

 

Properties as Mortgaged Properties under the Credit Agreement and, as necessary,
joining the New Collateral Subsidiaries as pledgors under the relevant
Collateral Documents; and

 

(e)except as specifically provided herein and subject to the relevant conditions
precedent provided herein, nothing contained herein does or is intended to
constitute an agreement or commitment by Agent or any Lender to provide any
further Incremental Commitment or any release, amendment, supplement, extension,
or other modification with respect to the Credit Agreement, the other Loan
Documents, or the collateral held in connection therewith.

 

In consideration of the modifications set forth in this Letter Agreement,
Borrower and Guarantors, for themselves and for each of their respective heirs,
personal representatives, successors and assigns, each hereby releases and holds
harmless each Secured Party and their respective officers, employees and agents,
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, in each case to the extent relating to any of the Loan Documents, the
making of the Loans, the administration of the Loans or any of the Loan
Documents, or any business communications and/or dealings between Borrower
and/or Guarantors, on one hand, and the Secured Parties, on the other,
concerning the Loans or any of the Loan Documents (in each case to the extent
relating to events, conditions or circumstances arising on or prior to the date
hereof).  Further, Borrower agrees to hold each Secured Party harmless and
indemnify each Secured Party and their respective successors and assigns from
any and all claims or causes of action arising in connection with this Letter
Agreement or the Loans.

 

To the extent this Letter Agreement accurately reflects the requests of the
Borrower, Guarantor, SunTrust Bank, and KeyBank National Association with
respect to the November 2019 Incremental Commitments and the Borrower,
Guarantor, SunTrust Bank, and KeyBank National Association are willing to
acknowledge, consent and agree to the terms set forth herein with respect to the
November 2019 Incremental Commitments and otherwise accept and agree to the
conditions set forth in this Letter Agreement, please (a) cause each of them to
execute two (2) originals of this Letter Agreement to acknowledge such
acceptance and agreement, (b) send a pdf of one of the execution pages counsel
for the Agent (Keith Mrochek at Troutman Sanders, LLP,
keith.mrochek@troutman.com), and (c) send the original signature pages via
overnight courier to Mr. Mrochek at c/o Troutman Sanders, LLP, 301 South College
Street, Suite 3400, Charlotte, NC  28202, 704-998-4059 (office phone).  

 

The November 2019 Incremental Commitments of SunTrust Bank and KeyBank National
Association shall each be deemed effective as of the Requested Increase Date to
the extent the all of the conditions precedent noted above are satisfied on or
prior thereto. To the extent such conditions precedent are not satisfied as of
such date, this Letter Agreement shall be of no further force or effect except
to the extent extended or otherwise agreed to by the Agent, SunTrust Bank,
KeyBank National Association, Borrower, and each Guarantor.  

 

Each of the undersigned hereby represents and warrants that he/she is duly
authorized to execute and deliver this Letter Agreement to the parties hereto on
behalf of the party for whom he/she has executed this Letter Agreement.

 

This Letter Agreement may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Letter Agreement by email, telecopier, or facsimile shall be effective as
delivery of a manually executed counterpart thereof.  This letter shall be
governed by, and construed in accordance with, the laws of the State of New
York.  This Letter Agreement is subject to dispute resolution as provided in the
Loan Agreement.

 

Should you have any questions concerning the foregoing, please do not hesitate
to contact us.

 

 

[remainder of page left intentionally blank – signature pages to follow]

 

 




 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

SUNTRUST BANK, as Agent

 

 

By: /s/ Ryan Almond

Name: Ryan Almond

Title: Director

 

 

The undersigned hereby accept, and acknowledge the terms and conditions set
forth above in this Letter Agreement with respect to the November 2019
Incremental Commitments:

 

SUNTRUST BANK, as a Lender

 

 

By: /s/ Ryan Almond

Name: Ryan Almond

Title: Director

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

By:

Name:

Title:

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby request, accept, and acknowledge (each, as applicable)
the terms and conditions set forth above in this Letter Agreement with respect
to the November 2019 Incremental Commitments:

 

BORROWER:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC,

a Delaware limited liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

GUARANTORS:

 

NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

cc:

 

Wick Phillips Gould & Martin, LLP

3131 McKinney, Suite 100

Dallas, Texas 75204

Attention: D.C. Sauter

Telephone No. (214) 740-4043

Email: dcsauter@wickphillips.com)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

REVISED SCHEDULE II OF CREDIT AGREEMENT

 

 

Commitment Amounts

 

SunTrust Bank

$       102,500,000

45.5555555556%

Key Bank

$         62,500,000

27.7777777778%

Raymond James

$         30,000,000

13.3333333333%

Chemical Bank

$         15,000,000

6.6666666667%

Synovus Bank

$         15,000,000

6.6666666667%

Total

$       225,000,000

100.0000000000%

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

NEW MORTGAGED PROPERTIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

VIA E-MAIL

 

September 4, 2019

c/o NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Telephone No. (972) 419-6229

Email: mmcgraner@highlandcapital.com

 

and:

Attention: Brian Mitts, Chief Financial Officer

Telephone No. (972) 419-2556

Email: bmitts@nexpointadvisors.com)

 

Re:

Letter Agreement (the “Letter Agreement”) concerning that certain Revolving
Credit Agreement dated as of January 28, 2019 (the “Original Credit Agreement”)
among NexPoint Residential Trust Operating Partnership, L.P. (the “Borrower”),
the financial institutions party thereto, as lenders (the “Lenders”), and
SunTrust Bank, as Administrative Agent (the “Agent”), as the same has been
previously modified or supplemented by that certain letter agreement dated as of
June 28, 2019 (the “June 2019 Letter Agreement”) and that certain August 2019
Modification of Loan Documents (the “August 2019 Modification”; collectively,
with the June 2019 Letter Agreement and the Original Credit Agreement, as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and the Borrowers’ request for Incremental Commitments (as defined
therein; and in addition to those obtained in connection with the June 2019
Letter Agreement) in an aggregate amount equal to $25,000,000.00 (the “September
2019 Incremental Commitments”) pursuant to Section 2.23 thereof (the “September
2019 Increase”).

Gentlemen:

Reference is hereby made to the above-captioned Credit Agreement. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

Borrower has previously requested and obtained the Subject Increase in the
Revolving Commitments, as referenced in the June 2019 Letter Agreement. As a
result of the application and effectiveness of the August 2019 Modification, the
Borrower is, as of the date hereof, entitled to request up to $25,000,000.00 in
additional Incremental Commitments pursuant to Section 2.23 of the Credit
Agreement.  

Borrower has notified the Agent and Lenders of its intention to request the
September 2019 Increase pursuant to the terms of Section 2.23 of the Credit
Agreement. This Letter Agreement constitutes Borrower’s written request for the
September 2019 Increase and Borrower’s requested date for the effectiveness of
the September 2019 Incremental Commitments is September 10, 2019 (the “Requested
Increase Date”). The Agent hereby acknowledges receipt of the request for the
September 2019 Increase.

KeyBank National Association (the “New Lender”), in connection with Borrower’s
request for the September 2019 Incremental Commitments and subject to the terms
and conditions set forth in this Letter Agreement and Section 2.23(b) of the
Credit Agreement, has agreed to be an Additional Lender under the Credit
Agreement and to provide Incremental Commitments thereunder in an amount equal
to $25,000,000.00 (the full amount of the requested September 2019 Incremental
Commitments) pursuant to the terms of a Lender Joinder Agreement executed and
delivered in connection with this Letter Agreement.

As a result of the Incremental Commitments set forth above, Schedule II attached
to the Credit Agreement shall be automatically modified to read as provided on
Exhibit A attached hereto.  

The effectiveness of the September 2019 Incremental Commitments as of the
Requested Increase Date is subject to the following conditions precedent:

 

--------------------------------------------------------------------------------

 

 

(a)

the receipt by Agent of originally-executed counterparts to this Letter
Agreement from the Borrower, the Guarantor (for purposes of acknowledging and
consenting to the terms of this Letter Agreement and the September 2019
Incremental Commitments), and the New Lender;

 

(b)

the receipt by Agent of an originally-executed Lender Joinder Agreement dated as
of the date of this Letter Agreement and otherwise in form and substance
satisfactory to the Agent;

 

(c)

the receipt by Agent of an originally executed Note dated as of the date of this
Letter Agreement and payable to New Lender;

 

(d)

evidence of appropriate corporate authorization on the part of the Borrower with
respect to such September 2019 Incremental Commitments in form and substance
acceptable to the Agent;

 

(e)

a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Agent (i) certifying that each of the
conditions in Section 2.23(a) has been satisfied (except as expressly waived in
this Letter Agreement), (ii) providing calculations showing pro forma compliance
with each of the financial covenants set forth in Section 5.2 as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, and calculated as if all September 2019 Incremental
Commitments had been established (and fully funded) as of the first day of the
relevant period for testing compliance, (iii) certifying as to no existing
Defaults or Events of Default under the Credit Agreement; and

 

(f)

payment by Borrower to Agent and New Lender of the arranger and commitment fees
separately agreed to between Borrower and the Agent and/or New Lender.

This Letter Agreement is further conditioned upon and subject to each of the
following terms and conditions:

 

(a) except as specifically modified hereby, each of the terms and conditions of
the Credit Agreement and Loan Documents are hereby ratified and confirmed and
shall remain in force and effect;

 

(b) nothing herein shall in any way prejudice, impair or affect the rights and
remedies of the Agent or Lenders under the Credit Agreement and/or the other
Loan Documents;

 

(c)this Letter Agreement does not operate to waive any Default or defined Event
of Default, whether now existing or hereafter arising, under the Credit
Agreement or the other Loan Documents and, except as expressly stated herein,
nothing contained herein does or is intended to constitute a waiver, or the
creation of any agreement or commitment to provide any waiver in the future, of
any Event of Default or potential Default or of the Secured Parties’ rights or
remedies under the Credit Agreement and/or other Loan Documents; and

 

(d)except as specifically provided herein and subject to the relevant conditions
precedent provided herein, nothing contained herein does or is intended to
constitute an agreement or commitment by Agent or any Lender to provide any
further Incremental Commitment or any release, amendment, supplement, extension,
or other modification with respect to the Credit Agreement, the other Loan
Documents, or the collateral held in connection therewith.

 

In consideration of the modifications set forth in this Letter Agreement,
Borrower and Guarantors, for themselves and for each of their respective heirs,
personal representatives, successors and assigns, each hereby releases and holds
harmless each Secured Party and their respective officers, employees and agents,
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, in each case to the extent relating to any of the Loan Documents, the
making of the Loans, the administration of the Loans or any of the Loan
Documents, or any business communications and/or dealings between Borrower
and/or Guarantors, on one hand, and the Secured Parties, on the other,
concerning the Loans or any of the Loan Documents (in each case to the extent

 

--------------------------------------------------------------------------------

 

relating to events, conditions or circumstances arising on or prior to the date
hereof).  Further, Borrower agrees to hold each Secured Party harmless and
indemnify each Secured Party and their respective successors and assigns from
any and all claims or causes of action arising in connection with this Letter
Agreement or the Loans.

 

To the extent this Letter Agreement accurately reflects the requests of the
Borrower, Guarantor, and New Lender with respect to the September 2019
Incremental Commitments and the Borrower, Guarantor, and New Lender are willing
to acknowledge, consent and agree to the terms set forth herein with respect to
the September 2019 Incremental Commitments and otherwise accept and agree to the
conditions set forth in this Letter Agreement, please (a) cause each of them to
execute two (2) originals of this Letter Agreement to acknowledge such
acceptance and agreement, (b) send a pdf of one of the execution pages counsel
for the Agent (Keith Mrochek at Troutman Sanders, LLP,
keith.mrochek@troutman.com), and (c) send the original signature pages via
overnight courier to Mr. Mrochek at c/o Troutman Sanders, LLP, 301 South College
Street, Suite 3400, Charlotte, NC  28202, 704-998-4059 (office phone).  

 

The September 2019 Incremental Commitments of the New Lender shall each be
deemed effective as of the Requested Increase Date to the extent the all of the
conditions precedent noted above are satisfied on or prior thereto. To the
extent such conditions precedent are not satisfied as of such date, this Letter
Agreement shall be of no further force or effect except to the extent extended
or otherwise agreed to by the Agent, New Lender, Borrower, and each Guarantor.  

 

Each of the undersigned hereby represents and warrants that he/she is duly
authorized to execute and deliver this Letter Agreement to the parties hereto on
behalf of the party for whom he/she has executed this Letter Agreement.

 

This Letter Agreement may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Letter Agreement by email, telecopier, or facsimile shall be effective as
delivery of a manually executed counterpart thereof.  This letter shall be
governed by, and construed in accordance with, the laws of the State of New
York.  This Letter Agreement is subject to dispute resolution as provided in the
Loan Agreement.

 

Should you have any questions concerning the foregoing, please do not hesitate
to contact us.

 

 

[remainder of page left intentionally blank – signature pages to follow]

 

 




 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

SUNTRUST BANK, as Agent and as a Lender

 

 

By: /s/ Ryan Almond

Name: Ryan Almond

Title:Director

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby accept, and acknowledge the terms and conditions set
forth above in this Letter Agreement with respect to the September 2019
Incremental Commitments:

 

KEYBANK NATIONAL ASSOCIATION, as New Lender

 

 

By: /s/ Christopher T. Neil

Name: Christopher T. Neil

Title: Senior Banker

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby request, accept, and acknowledge (each, as applicable)
the terms and conditions set forth above in this Letter Agreement with respect
to the September 2019 Incremental Commitments:

 

BORROWER:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC,

a Delaware limited liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

GUARANTORS:

 

NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

cc:

 

Wick Phillips Gould & Martin, LLP

3131 McKinney, Suite 100

Dallas, Texas 75204

Attention: D.C. Sauter

Telephone No. (214) 740-4043

Email: dcsauter@wickphillips.com)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

REVISED SCHEDULE II OF CREDIT AGREEMENT

 

 

Commitment Amounts

 

Lender

Revolving
Commitment Amount

 

% of Total

SunTrust Bank

$80,000,000

53.333333333%

Raymond James Bank, N.A.

$30,000,000

20.000000000%

Synovus Bank

$15,000,000

10.000000000%

KeyBank National Association

$25,000,000.00

16.666666667%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

VIA E-MAIL

 

September 4, 2019

c/o NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Telephone No. (972) 419-6229

Email: mmcgraner@highlandcapital.com

 

and:

Attention: Brian Mitts, Chief Financial Officer

Telephone No. (972) 419-2556

Email: bmitts@nexpointadvisors.com)

 

Re:

Letter Agreement (the “Letter Agreement”) concerning that certain Revolving
Credit Agreement dated as of January 28, 2019 (the “Original Credit Agreement”)
among NexPoint Residential Trust Operating Partnership, L.P. (the “Borrower”),
the financial institutions party thereto, as lenders (the “Lenders”), and
SunTrust Bank, as Administrative Agent (the “Agent”), as the same has been
previously modified or supplemented by that certain letter agreement dated as of
June 28, 2019 (the “June 2019 Letter Agreement”) and that certain August 2019
Modification of Loan Documents (the “August 2019 Modification”; collectively,
with the June 2019 Letter Agreement and the Original Credit Agreement, as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and the Borrowers’ request for Incremental Commitments (as defined
therein; and in addition to those obtained in connection with the June 2019
Letter Agreement) in an aggregate amount equal to $25,000,000.00 (the “September
2019 Incremental Commitments”) pursuant to Section 2.23 thereof (the “September
2019 Increase”).

Gentlemen:

Reference is hereby made to the above-captioned Credit Agreement. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

Borrower has previously requested and obtained the Subject Increase in the
Revolving Commitments, as referenced in the June 2019 Letter Agreement. As a
result of the application and effectiveness of the August 2019 Modification, the
Borrower is, as of the date hereof, entitled to request up to $25,000,000.00 in
additional Incremental Commitments pursuant to Section 2.23 of the Credit
Agreement.  

Borrower has notified the Agent and Lenders of its intention to request the
September 2019 Increase pursuant to the terms of Section 2.23 of the Credit
Agreement. This Letter Agreement constitutes Borrower’s written request for the
September 2019 Increase and Borrower’s requested date for the effectiveness of
the September 2019 Incremental Commitments is September 10, 2019 (the “Requested
Increase Date”). The Agent hereby acknowledges receipt of the request for the
September 2019 Increase.

KeyBank National Association (the “New Lender”), in connection with Borrower’s
request for the September 2019 Incremental Commitments and subject to the terms
and conditions set forth in this Letter Agreement and Section 2.23(b) of the
Credit Agreement, has agreed to be an Additional Lender under the Credit
Agreement and to provide Incremental Commitments thereunder in an amount equal
to $25,000,000.00 (the full amount of the requested September 2019 Incremental
Commitments) pursuant to the terms of a Lender Joinder Agreement executed and
delivered in connection with this Letter Agreement.

As a result of the Incremental Commitments set forth above, Schedule II attached
to the Credit Agreement shall be automatically modified to read as provided on
Exhibit A attached hereto.  

The effectiveness of the September 2019 Incremental Commitments as of the
Requested Increase Date is subject to the following conditions precedent:

 

--------------------------------------------------------------------------------

 

 

(a)

the receipt by Agent of originally-executed counterparts to this Letter
Agreement from the Borrower, the Guarantor (for purposes of acknowledging and
consenting to the terms of this Letter Agreement and the September 2019
Incremental Commitments), and the New Lender;

 

(b)

the receipt by Agent of an originally-executed Lender Joinder Agreement dated as
of the date of this Letter Agreement and otherwise in form and substance
satisfactory to the Agent;

 

(c)

the receipt by Agent of an originally executed Note dated as of the date of this
Letter Agreement and payable to New Lender;

 

(d)

evidence of appropriate corporate authorization on the part of the Borrower with
respect to such September 2019 Incremental Commitments in form and substance
acceptable to the Agent;

 

(e)

a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Agent (i) certifying that each of the
conditions in Section 2.23(a) has been satisfied (except as expressly waived in
this Letter Agreement), (ii) providing calculations showing pro forma compliance
with each of the financial covenants set forth in Section 5.2 as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, and calculated as if all September 2019 Incremental
Commitments had been established (and fully funded) as of the first day of the
relevant period for testing compliance, (iii) certifying as to no existing
Defaults or Events of Default under the Credit Agreement; and

 

(f)

payment by Borrower to Agent and New Lender of the arranger and commitment fees
separately agreed to between Borrower and the Agent and/or New Lender.

This Letter Agreement is further conditioned upon and subject to each of the
following terms and conditions:

 

(a) except as specifically modified hereby, each of the terms and conditions of
the Credit Agreement and Loan Documents are hereby ratified and confirmed and
shall remain in force and effect;

 

(b) nothing herein shall in any way prejudice, impair or affect the rights and
remedies of the Agent or Lenders under the Credit Agreement and/or the other
Loan Documents;

 

(c)this Letter Agreement does not operate to waive any Default or defined Event
of Default, whether now existing or hereafter arising, under the Credit
Agreement or the other Loan Documents and, except as expressly stated herein,
nothing contained herein does or is intended to constitute a waiver, or the
creation of any agreement or commitment to provide any waiver in the future, of
any Event of Default or potential Default or of the Secured Parties’ rights or
remedies under the Credit Agreement and/or other Loan Documents; and

 

(d)except as specifically provided herein and subject to the relevant conditions
precedent provided herein, nothing contained herein does or is intended to
constitute an agreement or commitment by Agent or any Lender to provide any
further Incremental Commitment or any release, amendment, supplement, extension,
or other modification with respect to the Credit Agreement, the other Loan
Documents, or the collateral held in connection therewith.

 

In consideration of the modifications set forth in this Letter Agreement,
Borrower and Guarantors, for themselves and for each of their respective heirs,
personal representatives, successors and assigns, each hereby releases and holds
harmless each Secured Party and their respective officers, employees and agents,
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, in each case to the extent relating to any of the Loan Documents, the
making of the Loans, the administration of the Loans or any of the Loan
Documents, or any business communications and/or dealings between Borrower
and/or Guarantors, on one hand, and the Secured Parties, on the other,
concerning the Loans or any of the Loan Documents (in each case to the extent

 

--------------------------------------------------------------------------------

 

relating to events, conditions or circumstances arising on or prior to the date
hereof).  Further, Borrower agrees to hold each Secured Party harmless and
indemnify each Secured Party and their respective successors and assigns from
any and all claims or causes of action arising in connection with this Letter
Agreement or the Loans.

 

To the extent this Letter Agreement accurately reflects the requests of the
Borrower, Guarantor, and New Lender with respect to the September 2019
Incremental Commitments and the Borrower, Guarantor, and New Lender are willing
to acknowledge, consent and agree to the terms set forth herein with respect to
the September 2019 Incremental Commitments and otherwise accept and agree to the
conditions set forth in this Letter Agreement, please (a) cause each of them to
execute two (2) originals of this Letter Agreement to acknowledge such
acceptance and agreement, (b) send a pdf of one of the execution pages counsel
for the Agent (Keith Mrochek at Troutman Sanders, LLP,
keith.mrochek@troutman.com), and (c) send the original signature pages via
overnight courier to Mr. Mrochek at c/o Troutman Sanders, LLP, 301 South College
Street, Suite 3400, Charlotte, NC  28202, 704-998-4059 (office phone).  

 

The September 2019 Incremental Commitments of the New Lender shall each be
deemed effective as of the Requested Increase Date to the extent the all of the
conditions precedent noted above are satisfied on or prior thereto. To the
extent such conditions precedent are not satisfied as of such date, this Letter
Agreement shall be of no further force or effect except to the extent extended
or otherwise agreed to by the Agent, New Lender, Borrower, and each Guarantor.  

 

Each of the undersigned hereby represents and warrants that he/she is duly
authorized to execute and deliver this Letter Agreement to the parties hereto on
behalf of the party for whom he/she has executed this Letter Agreement.

 

This Letter Agreement may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Letter Agreement by email, telecopier, or facsimile shall be effective as
delivery of a manually executed counterpart thereof.  This letter shall be
governed by, and construed in accordance with, the laws of the State of New
York.  This Letter Agreement is subject to dispute resolution as provided in the
Loan Agreement.

 

Should you have any questions concerning the foregoing, please do not hesitate
to contact us.

 

 

[remainder of page left intentionally blank – signature pages to follow]

 

 




 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

SUNTRUST BANK, as Agent and as a Lender

 

 

By: /s/ Ryan Almond

Name: Ryan Almond

Title:Director

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby accept, and acknowledge the terms and conditions set
forth above in this Letter Agreement with respect to the September 2019
Incremental Commitments:

 

KEYBANK NATIONAL ASSOCIATION, as New Lender

 

 

By: /s/ Christopher T. Neil

Name:Christopher T. Neil

Title:Senior Banker

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned hereby request, accept, and acknowledge (each, as applicable)
the terms and conditions set forth above in this Letter Agreement with respect
to the September 2019 Incremental Commitments:

 

BORROWER:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC,

a Delaware limited liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

GUARANTORS:

 

NEXPOINT RESIDENTIAL TRUST, INC.,

a Maryland corporation, its Sole Member

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

cc:

 

Wick Phillips Gould & Martin, LLP

3131 McKinney, Suite 100

Dallas, Texas 75204

Attention: D.C. Sauter

Telephone No. (214) 740-4043

Email: dcsauter@wickphillips.com)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

REVISED SCHEDULE II OF CREDIT AGREEMENT

 

 

Commitment Amounts

 

Lender

Revolving
Commitment Amount

 

% of Total

SunTrust Bank

$80,000,000

53.333333333%

Raymond James Bank, N.A.

$30,000,000

20.000000000%

Synovus Bank

$15,000,000

10.000000000%

KeyBank National Association

$25,000,000.00

16.666666667%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

AUGUST 2019 MODIFICATION OF LOAN DOCUMENTS

 

THIS AUGUST 2019 MODIFICATION OF LOAN DOCUMENTS (this “Agreement” or
“Modification”) is made effective as of August 28, 2019 (the “Effective Date”),
by and among NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership ("Borrower"), NEXPOINT RESIDENTIAL TRUST, INC., a Maryland
corporation ("Guarantor"), each of the undersigned in their capacities as
“Pledgors” under any one or more of the Pledge Agreement, the Economic Interest
Pledge Agreement, and the Equity Proceeds Pledge Agreement (each, as defined in
the Credit Agreement referenced below), SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (in such capacity, and together with any
successor Administrative Agent under the Credit Agreement (as hereinafter
defined), the “Administrative Agent”), and the Lenders party to the Credit
Agreement as of the date hereof.

 

RECITALS:

 

A.Reference is hereby made to that certain Revolving Credit Agreement dated as
of January 28, 2019 by and among Borrower, Administrative Agent, and the Lenders
party thereto (the “Original Credit Agreement”), as supplemented by that certain
letter agreement dated as of June 28, 2019 concerning the exercise of the
accordion feature set forth in Section 2.23 of the Original Credit Agreement
(the “July 2019 Letter Agreement”; collectively, with the Original Credit
Agreement, as the same may have been otherwise amended, restated, supplemented
or otherwise modified prior to the date hereof and as modified hereby, the
“Credit Agreement”) pursuant to which the Lenders have previously extended
financing to the Borrower in the form of the Revolving Loans referenced therein.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.  

 

B.Guarantor has previously guaranteed the obligations of Borrower under and in
connection with the Credit Agreement pursuant to the terms of that certain
Guaranty Agreement dated as of January 28, 2019 (as the same may have been
otherwise amended, restated, supplemented or otherwise modified prior to the
date hereof and as modified hereby, the “Guaranty”).

 

C.The Borrower’s obligations under the Credit Agreement have been further
secured by the Pledge Agreement, the Economic Interest Pledge Agreement, and the
Equity Proceeds Pledge Agreement, each as referenced in the Credit Agreement,
and executed and delivered by the respective Pledgors.

 

D.The July 2019 Letter Agreement provided for the increase, pursuant to Section
2.23 of the Credit Agreement, of the aggregate Revolving Commitments under the
Credit Agreement to an aggregate amount of $125,000,000.00.

 

E.Borrower, Guarantor, Pledgors, Administrative Agent, and the Lenders wish to
modify certain terms and provisions of the Loan Documents as set forth or
required herein for the purposes of, among other things, providing for an
increase in the amount by which the Revolving Commitments can be increased
pursuant to Section 2.23 of the Credit Agreement, clarifying or updating certain
provisions contained in the Credit Agreement relating to financial covenant
calculations, and revising language in the Guaranty and certain of the other
Collateral Documents to clarify the obligations secured thereby. The
Administrative Agent and Lenders are willing to agree to such modifications
subject to the satisfaction of certain conditions precedent as set forth herein
and subject to Borrower, Guarantor, and Pledgors making the representations and
assurances hereinafter set forth.

 

NOW, THEREFORE, in consideration of the recitals, the mutual representations and
covenants contained in this Modification and other good consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantor
(as applicable), Pledgors (as applicable), Administrative Agent, and the Lenders
do hereby agree as follows:

 

1.Recitals; Terms.  The Recitals set forth above are true and correct and are
made a part hereof.  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

 

2.Credit Agreement.  The Credit Agreement is hereby modified in the following
respects:

 

(a)The definitions of “Adjusted EBITDA” and “Loan Documents” set forth in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

--------------------------------------------------------------------------------

 

 

 



““Adjusted EBITDA” means (a) EBITDA for the most recently ended calendar
quarter, annualized, less (b) the Net Required Capex Reserve.”

 

 



““Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, the June 2019 Letter
Agreement, the August 2019 Modification, any promissory notes issued hereunder
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing.”

 

(b)The following defined terms are hereby included in the definitions contained
in Section 1.1 of the Credit Agreement in their respective proper alphabetical
order:

 

““August 2019 Modification” shall mean that certain August 2019 Modification of
Loan Documents among the Borrower, Guarantors, Lenders, and Administrative Agent
dated as of August 28, 2019.”

 

““June 2019 Letter Agreement” shall mean that certain letter agreement dated as
of June 28, 2019 among the Borrower, Guarantors, Lenders, and Administrative
Agent and documentation executed and delivered in connection therewith.”

 

““Net Required Capex Reserve” means, as of any date of determination, an amount,
not less than zero ($0.00) equal to (a) the Capital Expenditure Reserve, less
(b) the amount of capital expenditure reserves already held on the Borrower’s
balance sheet in the form of cash or cash equivalents.”

 

(c)Clauses (a) and (b) of Section 2.23 of the Credit Agreement are hereby
deleted in their entirety and replaced with the following:

 

(a)“(a)From time to time after the Closing Date and in accordance with this
Section, the Borrower and one or more Increasing Lenders or Additional Lenders
(each as defined below) may enter into an agreement to increase the aggregate
Revolving Commitments hereunder (each such increase, an “Incremental
Commitment”) so long as the following conditions are satisfied:

 

(i)

(i)the aggregate principal amount of all such Incremental Commitments made from
time to time pursuant to this Section shall not result in the aggregate
Revolving Commitments hereunder exceeding $150,000,000.00 (the principal amount
of each such Incremental Commitment, the “Incremental Commitment Amount”);
provided, that the parties hereto acknowledge and agree that, pursuant to the
terms of the June 2019 Letter Agreement, the Revolving Commitments have been,
effective as of June 28, 2019, previously increased through the effectiveness of
Incremental Commitments from the initial $75,000,000.00 provided by the Lenders
as of the Closing Date to $125,000,000.00 and that, effective as of and
following June 28, 2019, the remaining potential increase in the Revolving
Commitments available pursuant to this Section 2.23 is $25,000,000.00;

 

(ii)

(ii)the Borrower shall execute and deliver such documents and instruments and
take such other actions as may be reasonably required by the Administrative
Agent in connection with and at the time of any such proposed increase;

 

(iii)

(iii)at the time of and immediately after giving effect to any such proposed
increase, no Default or Event of Default shall exist, all representations and
warranties of each Credit Party set forth in the Loan Documents shall be true
and correct in all material respects;

 

(iv)

(iv)any Incremental Commitments provided pursuant to this Section shall be
secured by the same collateral securing the pre-existing Revolving

 

--------------------------------------------------------------------------------

 

 

Commitments, terminate as of the Maturity Date and otherwise be subject to the
same terms, conditions, and pricing as the pre-existing Revolving Commitments;
provided, that (A) any commitment or upfront fees related thereto and payable to
any applicable Increasing Lender or Additional Lender shall be as may be agreed
to between the Borrower and any such party; and (B) any arrangement fees related
thereto and payable to Arranger shall be as may be agreed to between Borrower
and Arranger in connection with such Incremental Commitments (and the
effectiveness of any such Incremental Commitments shall be conditioned upon the
Arranger’s approval of such arrangement fees);

 

(v)

(v)the Borrower and its Subsidiaries shall be in pro forma compliance with each
of the financial covenants set forth in Section 5.2 as of the most recently
ended Fiscal Quarter for which financial statements are required to have been
delivered, and calculated as if all such Incremental Commitments had been
established (and fully funded) as of the first day of the relevant period for
testing compliance;

 

(vi)

(vi)the Borrower may not request and receive more than two (2) incremental
increases in the Revolving Commitments (with all increases in such commitments
entered into as of the same day being deemed a single increase) and each such
incremental increase shall be in an aggregate amount of not less than
$20,000,000.

(b)The Borrower shall provide at least 5 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment.  The Borrower
may also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their
Revolving Commitments, which fees may be variable based upon the amount by which
any such Lender is willing to increase the principal amount of its Revolving
Commitment. Each Increasing Lender shall as soon as practicable, specify in a
written notice to the Borrower and the Administrative Agent the amount of such
proposed Incremental Commitment that it is willing to provide. No Lender (or any
successor thereto) shall have any obligation, express or implied, to offer to
increase the aggregate principal amount of its Revolving Commitment, and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender. Only the consent of each
Increasing Lender shall be required for an increase in the aggregate principal
amount of the Revolving Commitments pursuant to this Section.  No Lender which
declines to increase the principal amount of its Revolving Commitment may be
replaced with respect to its existing Revolving Commitment as a result thereof
without such Lender’s consent.  If any Lender shall fail to notify the Borrower
and the Administrative Agent in writing about whether it will increase its
Revolving Commitment prior to the date on which the Borrower and Administrative
Agent have selected allocations for any Incremental Commitments, such Lender
shall be deemed to have declined to increase its Revolving Commitment. The
Borrower may accept some or all of the offered amounts or designate new lenders
that are acceptable to the Administrative Agent (such approval not to be
unreasonably withheld) as additional Lenders hereunder in accordance with this
Section (the “Additional Lenders”), which Additional Lenders may assume all or a
portion of such Incremental Commitment. The Borrower and the Administrative
Agent shall have discretion jointly to adjust the allocation of such Incremental
Commitments among the Increasing Lenders and the Additional Lenders.”

 

(d)Section 5.2(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(c)Tangible Net Worth at all times of not less than the sum of (i)
$375,000,000.00, plus (ii) 90% of the net proceeds of all equity issuances of
the Parent raised after the Closing Date;”

 

3.Pledge Agreement.  Each document constituting part of the Pledge Agreement is
hereby amended in the following respects:

 

 

--------------------------------------------------------------------------------

 

(a)The text of Section 1 of each document constituting part of the Pledge
Agreement is hereby deleted in its entirety and replaced with the following:

 

 



“Grant of Pledge. As security for the punctual payment and performance in full
when due of the Obligations (including, without limitation, all Hedging
Obligations owed by Borrower, Guarantor, or any other Credit Party referenced in
the Credit Agreement to any Lender-Related Hedge Provider, and all Bank Product
Obligations), each Pledgor does hereby grant, and pledge a continuing lien on,
and security interest in, all of its right, title, and interest in and to the
Collateral.”

 

4.Economic Interest Pledge Agreement.  The Economic Interest Pledge Agreement is
hereby amended in the following respects:

 

(a)The text of Section 3 of the Economic Interest Pledge Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), of the Obligations, including, without limitation,
all Hedging Obligations owed by Borrower, Guarantor, or any other Credit Party
referenced in the Credit Agreement to any Lender-Related Hedge Provider, and all
Bank Product Obligations (all such obligations of Pledgor, being referred to
herein, singly and collectively, as the “Secured Obligations”).”

 

5.Equity Proceeds Pledge Agreement.  The Equity Proceeds Pledge Agreement is
hereby amended in the following respects:

 

(a)The definition of the term “Obligations” contained in Section 2 of the Equity
Proceeds Pledge Agreement is hereby deleted in its entirety and replaced with
the following:

 

““Obligations” shall mean all obligations, indebtedness, and liabilities of each
Pledgor and Borrower to Agent or any Lender, whether now existing or hereafter
arising, direct or indirect, absolute or contingent, under any one or more of
this Agreement and the other Loan Documents, including all of the “Obligations”
referenced in the Credit Agreement (which include, without limitation, all
Hedging Obligations owed by Borrower, Pledgor, or any other Credit Party
referenced in the Credit Agreement to any Lender-Related Hedge Provider, and all
Bank Product Obligations).”

 

6.Guaranty.  The Guaranty is hereby amended in the following respects:

 

(a)The text of Section 1 of the Guaranty is hereby deleted in its entirety and
replaced with the following:

 

“Guaranty. Guarantor hereby absolutely and unconditionally guaranties the due
and punctual payment (whether at the stated maturity, by required prepayment, by
acceleration or otherwise) and performance of all of the following when due
(collectively referred to as the “Obligations”): (a) all amounts owing by the
Borrower to the Administrative Agent, any Lender, or the Arranger pursuant to or
in connection with the Credit Agreement or any other Loan Document or otherwise
with respect to any Loan including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to the Credit Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, (b) all
Hedging

 

--------------------------------------------------------------------------------

 

Obligations owed by Borrower, Guarantor, or any other Credit Party referenced in
the Credit Agreement to any Lender-Related Hedge Provider, (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing, and (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Lenders or the Agent in the enforcement of any of the foregoing or any
obligation of Guarantor hereunder. Notwithstanding anything in this Guaranty to
the contrary, the obligations guaranteed under this Guaranty shall not include
any Excluded Swap Obligations (as hereinafter defined). Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon this
Guaranty notwithstanding any extension or renewal of any Obligation.”

7.Loan Documents Generally.  Each of the Loan Documents is hereby further
amended in the following respects (to the extent the amendments set forth above
have not already addressed such matters):

 

(a)Each reference contained in the Loan Documents to such Loan Document or any
other Loan Document (as applicable), is hereby deemed to be a reference to each
such document as amended and modified by this Modification (as applicable).

 

(b)This Modification shall be deemed to be included as a “Loan Document” in any
and all references to the “Loan Documents” contained in any of the Loan
Documents existing as of the date hereof or which are executed following the
date hereof.  

 

8.Conditions Precedent.  The effectiveness of the proposed modification of the
Loan Documents set forth herein is conditioned upon the Administrative Agent’s
receipt of the following documents, materials, confirmations and/or payments,
each of which shall be in a form and substance satisfactory to the
Administrative Agent:

 

(a)two (2) duly executed original counterparts from Borrower, Guarantor, each
Pledgor, each Lender, and Administrative Agent of this Modification (together
with all required acknowledgements by such parties);

 

(b)payment by Borrower of (i) all outstanding fees and expenses of the
Administrative Agent and the Administrative Agent’s counsel incurred in
connection with the preparation, review, execution and delivery of this
Modification, the documents executed in connection herewith, all other
amendments, restatements, supplements or negotiations related to the Loan
Documents or the Loans; and (ii) all other fees, expenses or other amounts
payable by Borrower related to the Credit Agreement and/or the Loan Documents
which are due and payable on the date hereof pursuant to the terms of any Loan
Document;

 

(c)a certificate of “no change” from each of the Borrower and Guarantor
certifying that such entity’s: (i) certificate of existence/good standing; and
(ii) organizational documents have not been amended since the date of the
closing of the Credit Agreement;

 

(d)a current Certificate of Existence/Good Standing for each of the Borrower and
the Guarantor issued by the jurisdiction in which such entity is organized and,
with respect to the Borrower, a certified copy of a currently-effective
authorization to transact business in each applicable state in which such
authorization is required for the ownership and operation of the properties
secured by the Security Instrument;

 

(e)resolutions from each of the Borrower, the Guarantor, and each Pledgor
authorizing and approving the modification of the Loan Documents and the other
matters set forth herein;

 

(f)a legal opinion from counsel to the Borrower, Guarantor, and each Pledgor
opining to the due authorization, execution, and effectiveness of this
Modification; and

 

(g)such other and further items, information or materials as the Administrative
Agent shall reasonably require.

 

 

--------------------------------------------------------------------------------

 

9.Representations, Warranties and Acknowledgments of Borrower.  As an inducement
to the Administrative Agent and Lenders to enter into this Agreement, Borrower
represents, warrants, covenants and acknowledges as follows (it being
acknowledged by all parties that each such representation, warranty, covenant
and acknowledgment relates to material matters upon which Administrative Agent
and Lenders have relied):

 

(a)Title to all collateral (including all real and personal property) in which
Administrative Agent was given a lien or security interest pursuant to the Loan
Documents is vested in Borrower or the applicable Pledgor subject only to those
matters specifically approved in writing by Administrative Agent or expressly
permitted in the applicable Loan Document(s).  No additional lien interests have
been granted by Borrower or any Pledgor for any such collateral since the
execution of the original Loan Documents.

 

(b)There are no defenses, offsets or counterclaims or other claims, legal or
equitable, available to Borrower, the Guarantor, any Pledgor, or any other
person or entity with respect to this Modification, the Loan Documents, or any
other instrument, document and/or agreement described herein or therein, as
modified and amended hereby, or with respect to the obligation of the Borrower
to repay the Loans or other Obligations, as the case may be.

 

(c)Each of Borrower, Guarantor, and each Pledgor is a duly organized and validly
existing entity under and with respect to the laws of its state of organization.
Each of Borrower, Guarantor, and each Pledgor has the right and power and has
obtained all authorizations necessary to execute and deliver this Modification
and all other documents required to be delivered as conditions precedent to the
effectiveness hereof and to perform their respective obligations hereunder and
under the other Loan Documents (as applicable) in accordance with their
respective terms. This Modification has been duly executed and delivered by a
duly authorized officer of Borrower, Guarantor, and each Pledgor.  This
Modification and each of the other Loan Documents (in each case as amended
hereby, if applicable), is a legal, valid and binding obligation of Borrower,
the Guarantor, and each Pledgor (in each case, to the extent they are a party
thereto), enforceable against the Borrower, Guarantor, and/or each Pledgor (as
applicable) in accordance with their respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein may be limited by
equitable principles generally.

 

(d)There are no actions, suits or proceedings pending or threatened against or
affecting Borrower, Guarantor, and/or any Pledgor which, if adversely
determined, could affect Borrower’s, Guarantor’s, or any such Pledgor’s ability
to perform its obligations under the Loan Documents or challenge the validity of
or enforceability of, or ability of Borrower, Guarantor, and/or any such Pledgor
to fulfill each of its obligations under this Modification, any of the other
Loan Documents, or any of the other instruments, documents or agreements
described herein, as modified and amended hereby, or the priority of any lien
thereof, in any court, at law or in equity, or before any administrative
agencies or other governmental authority.

 

(e)Borrower further represents and warrants that the ownership structure of each
of the Borrower, the Guarantor, and each of the Pledgors has not been changed
and each of Borrower’s, Guarantor’s, and each Pledgor’s organizational documents
have not been modified or amended, in each case since the initial closing of the
Credit Agreement, or have not been so changed or amended except to the extent of
such amendments as have been provided to Administrative Agent in writing.

 

(f)Following the execution and delivery of this Modification, no Event of
Default or Default exists under the Loan Documents as of the date hereof and, as
of the date hereof, all of the covenants, representations and warranties made by
the Borrower, Guarantor, and each Pledgor and contained in any of the Loan
Documents are true and correct as of the date of this Modification (except to
the extent any such representations or warranties expressly refer to an earlier
date).

 

10.Reaffirmation of Collateral Document Obligations; Receipt of
Modification.  The Borrower, Guarantor, and each Pledgor each hereby
acknowledges receipt of a copy of this Modification and agrees that (a) each of
the Collateral Documents shall continue in full force and effect in favor of the
Administrative Agent and for the

 

--------------------------------------------------------------------------------

 

benefit of the Secured Parties with respect to the obligations guaranteed or
secured thereby (as modified hereby), and (b) each of the Collateral Documents,
as modified hereby, is hereby ratified and confirmed in all respects.  

 

11.Future Delivery and Execution of Documents.  Each of Borrower, Guarantor,
and/or each Pledgor (as applicable) will execute such additional documents as
are reasonably requested by the Administrative Agent to reflect the terms and
conditions of this Modification, and will cause to be delivered such additional
certificates, legal opinions and other documents as are reasonably required by
the Administrative Agent.

 

12.Release.  In consideration of the modifications set forth in this
Modification, Borrower, Guarantor, and each Pledgor each hereby releases and
holds harmless the Administrative Agent and each of the Lenders and their
respective officers, employees and agents, from and against any claim, action,
suit, demand, cost, expense or liability of any kind relating to the making of
the extension of credit under the Credit Agreement, the administration of same
or any business communications and dealings between or among the Borrower and/or
Guarantor (or either of them), on one hand, and the Administrative Agent and any
Lender, on the other, concerning the Credit Agreement, the extensions of credit
thereunder, or any of the Loan Documents and arising on or prior to the date
hereof.

 

13.Defaults Under the Credit Agreement.  The failure of Borrower, Guarantor,
and/or any Pledgor to perform any of their respective obligations under this
Modification or any of the other Loan Documents (following any applicable notice
and cure periods) or the falsity of any representation or warranty made herein
or the failure of Borrower, Guarantor, and/or Pledgors to advise Administrative
Agent that a representation or warranty made herein is no longer true shall, at
the option of the Administrative Agent and Lenders, after expiration of any
applicable cure period, constitute an Event of Default under the Credit
Agreement.

 

14.Effectiveness.  The Loan Documents and the terms and provisions thereof, as
modified and amended hereby, and the liens and security interests created
thereby shall constitute and remain in full force and effect as of the execution
thereof.  All of the terms of the Loan Documents, except to the extent modified
herein or amended and restated in connection herewith, shall remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.
Section headings in this Modification are included herein for convenience of
reference only and shall not constitute a part of this Modification for any
other purpose.

 

15.Savings Clause.  If any provision of any of this Modification or of any Loan
Document, as amended hereby, is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.

 

16.No Novation.  Borrower, Guarantor, and each Pledgor each intend for the
amendments to the Loan Documents to evidence an amendment to the terms of the
existing indebtedness or obligations of Borrower, Guarantor, and/or Pledgors (as
and to the extent applicable) to the Administrative Agent and Lenders and do not
intend for such amendments to constitute a novation in any manner whatsoever.  

 

17.Counterparts.  This Modification may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Modification to produce or account for more
than one such counterpart for each of the parties hereto.  Delivery by facsimile
or PDF by any of the parties hereto of an executed counterpart of this
Modification shall be as effective as an original executed counterpart hereof
and shall be deemed a representation that an original executed counterpart
hereof will be delivered. Each counterpart hereof shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns.

 

18.Fees and Expenses.  The Borrower hereby agrees that all fees, expenses and
costs incurred by the Administrative Agent or its counsel in reviewing,
negotiating, preparing and granting the amendment set forth herein shall, to the
extent not paid or invoiced as of the date hereof, be paid by it upon demand as
fees, costs and expenses incurred in connection with the Credit Agreement.

 

19.Amendments; Use of Terms.  This Modification may not be supplemented,
changed, waived, discharged, terminated, modified or amended except in written
form executed by all parties hereto.  Wherever in this

 

--------------------------------------------------------------------------------

 

Modification any word or combination of words (including defined terms) connotes
number or gender, such word or combination of words shall be deemed of such
number (singular or plural) and such gender (masculine, neuter or feminine) as
the context and circumstances may require.  This Modification shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal and legal representatives, successors and assigns.

 

20.Final Agreement.  This Modification represents the final agreement between
the parties and supersedes all previous negotiations, discussions and
agreements, contemporaneous or subsequent, between the parties, and no parol
evidence of any prior or other agreement shall be permitted to contradict or
vary their terms.  There are no promises, terms, conditions or obligations other
than those contained in this Modification.  There are no unwritten oral
agreements between the parties.

 

21.Binding Effect.  This Modification shall become effective as of the date set
forth above upon satisfaction or waiver of all of the conditions set forth in
Section 8 hereof and execution and delivery of this Modification by the
Borrower, Guarantor, Pledgors, Administrative Agent, and the
Lenders.  Thereafter this Modification shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

22.Governing Law and Jurisdiction.  This Modification and all matters relating
thereto shall be governed by and construed and interpreted in accordance with
the laws of the State of New York.

 

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantor, Pledgors, Administrative Agent, and the
Lenders have executed this Modification under seal on the date first above
written.

 

BORROWER/PLEDGOR:

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership

 

By:NEXPOINT RESIDENTIAL TRUST, OPERATING PARTNERSHIP GP, LLC, a Delaware limited
liability company, its General Partner

 

By:NEXPOINT RESIDENTIAL TRUST, INC., a Maryland corporation, its Sole Member

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

 

GUARANTOR/PLEDGOR:

 

NEXPOINT RESIDENTIAL TRUST, INC., a Maryland corporation

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____

 

 

ADDITIONAL PLEDGORS:

 

FRBH C1 RESIDENTIAL, LLC

FRBH EDGEWATER JV, LLC

FRBH NASHVILLE RESIDENTIAL, LLC

FREEDOM DUCK CREEK, LLC

FRBH JAX-TPA, LLC

HRT TIMBER CREEK, LLC

NXRT RADBOURNE LAKE, LLC

NXRT SABAL PALM, LLC

NXRT STEEPLECHASE, LLC

NXRTBH CORNERSTONE, LLC

NXRTBH BARRINGTON MILL, LLC

NXRTBH NORTH DALLAS 3, LLC

NXRT BAYBERRY, LLC

NXRTBH AZ2, LLC

NXRT VANDERBILT, LLC

BH WILLOWDALE MANAGER, LLC

FRBH REGATTA BAY, LLC

NXRTBH MCMILLAN, LLC

FREEDOM MIRAMAR APARTMENTS, LLC

HRTBH NORTH ATLANTA, LLC

NXRT CRESTMONT, LLC

NXRT BRANDYWINE LP, LLC,

a Delaware limited liability company

 

By:__/s/ Matt McGraner_______________________________

Name:__Matt McGraner_________________________________

Title:Executive Vice President and Chief Investment Officer____




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK, as Administrative Agent,

By: _______________________________________
Name:Ryan Almond
Title:Director

 

LENDERS:

 

SUNTRUST BANK

By: _______________________________________
Name:Ryan Almond
Title:Director

 

RAYMOND JAMES BANK, N.A.

By: _______________________________________
Name:Ted A. Long
Title:      Senior Vice President

 

SYNOVUS BANK

By: __/s/ David W. Bowman___________________
Name:David W. Bowman
Title:      Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 